 

Exhibit 10.2

EXECUTION VERSION

AMENDED AND RESTATED

80% COINSURANCE AGREEMENT

by and between

PRIMERICA LIFE INSURANCE COMPANY

(the “Ceding Company”)

and

PECAN RE INC.

(the “Reinsurer”)

Dated March 31, 2016

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I

DEFINITIONS

 

 

 

Section 1.1

Definitions

1

 

 

 

ARTICLE II

REINSURANCE

 

 

 

Section 2.1

Reinsurance

7

Section 2.2

Exclusions

7

Section 2.3

Territory

8

 

 

 

ARTICLE III

COMMENCEMENT OF THE REINSURER’S LIABILITY

 

 

 

Section 3.1

Commencement of the Reinsurer's Liability

8

 

 

 

ARTICLE IV

REINSURANCE PREMIUMS, ALLOWANCES AND OTHER OBLIGATIONS

 

 

 

Section 4.1

Reinsurance Premiums

8

Section 4.2

Allowances

8

Section 4.3

Other Obligations

9

Section 4.4

Third Party Reinsurance

9

 

 

 

ARTICLE V

TAXES

 

 

 

Section 5.1

Guaranty Fund Assessments

9

Section 5.2

Premium Taxes

9

Section 5.3

DAC Tax Election

9

 

 

 

ARTICLE VI

CLAIMS

 

 

 

Section 6.1

Notice of Claims

10

Section 6.2

Settlement Authority

10

Section 6.3

Claim Payments

10

Section 6.4

Misstatement of Age or Sex

10

 

 

 

ARTICLE VII

REINSTATEMENTS

 

 

 

Section 7.1

Reinstatements

10

 

 

 

ARTICLE VIII

ACCOUNTING AND RESERVES

 

 

 

Section 8.1

Monthly Reports

10

Section 8.2

Monthly Account Balance Reports

10

Section 8.3

Settlements

10

Section 8.4

Offset and Recoupment

11

Section 8.5

Currency

11

 

 

 

ARTICLE IX

EXPENSES IN CONNECTION WITH THE REINSURED POLICIES

 

 

 

Section 9.1

Expenses in Connection with the Reinsured Policies

11

ii

--------------------------------------------------------------------------------

 

 

 

 

ARTICLE X

ERRORS AND OMISSIONS

Section 10.1

Errors and Omissions

11

 

 

 

ARTICLE XI

RECAPTURE

 

 

 

Section 11.1

Recapture

12

Section 11.2

Notice of Recapture

12

Section 11.3

Recapture Fee

12

Section 11.4

Renewal Recapture

13

Section 11.5

Commutation Accounting and Settlement

13

Section 11.6

Limitation on Partial Recaptures

13

 

 

 

ARTICLE XII

ACCESS TO BOOKS AND RECORDS

 

 

 

Section 12.1

Access to Books and Records

13

 

 

 

ARTICLE XIII

INSOLVENCY

 

 

 

Section 13.1

Insolvency

14

 

 

 

ARTICLE XIV

DISPUTE RESOLUTION

 

 

 

Section 14.1

Consent to Jurisdiction

14

Section 14.2

Waiver of Jury Trial

14

Section 14.3

Specific Performance

14

 

 

 

ARTICLE XV

REINSURANCE TRUST ACCOUNT

 

 

 

Section 15.1

Reinsurance Trust Agreement

15

Section 15.2

Investment and Valuation of Trust Assets

15

Section 15.3

Adjustment of Trust Assets and Withdrawals

15

Section 15.4

Negotiability of Trust Assets

16

Section 15.5

Ceding Company's Withdrawals

16

Section 15.6

Return of Excess Withdrawals

16

Section 15.7

Costs of Trust

16

 

 

 

ARTICLE XVI

THIRD PARTY BENEFICIARY

 

 

 

Section 16.1

Third Party Beneficiary

17

 

 

 

ARTICLE XVII

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

 

Section 17.1

Representations and Warranties of the Ceding Company

17

Section 17.2

Covenants of the Ceding Company

18

Section 17.3

Representations and Warranties of the Reinsurer

20

Section 17.4

Covenants of the Reinsurer

20

 

 

 

ARTICLE XVIII

INDEMNIFICATION

 

 

 

Section 18.1

Indemnification

21

 

 

 

iii

--------------------------------------------------------------------------------

 

ARTICLE XIX

LICENSES; REGULATORY MATTERS

 

 

 

Section 19.1

Licenses

21

Section 19.2

Regulatory Matters

21

 

 

 

ARTICLE XX

DURATION OF AGREEMENT; TERMINATION

 

 

 

 

 

 

Section 20.1

Duration

22

Section 20.2

Termination

22

Section 20.3

Survival

22

 

 

 

ARTICLE XXI

MISCELLANEOUS

 

 

 

Section 21.1

Entire Agreement

22

Section 21.2

Amendments

22

Section 21.3

Severability

22

Section 21.4

Governing Law

22

Section 21.5

Notices

23

Section 21.6

Consent to Jurisdiction

23

Section 21.7

Service of Process

24

Section 21.8

Failure to Pay

24

Section 21.9

Assignment and Retrocession

24

Section 21.10

Captions

24

Section 21.11

Treatment of Confidential Information

24

Section 21.12

No Waiver; Preservation of Remedies

25

Section 21.13

Calendar Days

25

Section 21.14

Counterparts

25

Section 21.15

Incontestability

25

Section 21.16

Interpretation

25

Section 21.17

Reasonableness

25

SCHEDULES

Schedule AIdentification of Reserves

Schedule BNo Conflict or Violation Exceptions

Schedule CStop Loss Assets Amount

EXHIBITS

Exhibit I

Identification of Reinsured Policies

Exhibit II

Third Party Reinsurance

Exhibit III

Form of Monthly Report

Exhibit IV

Form of Monthly Account Balance Report

Exhibit V

Milliman Information

Exhibit VI

Milliman Report

 

 

 

iv

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED 80% COINSURANCE AGREEMENT

This AMENDED AND RESTATED 80% COINSURANCE AGREEMENT (together with the Exhibits
hereto, this “Agreement”) is made on this March 31, 2016 (the “Restatement
Date”) by and between PRIMERICA LIFE INSURANCE COMPANY, a stock life insurance
company domiciled in the Commonwealth of Massachusetts (together with its
successors and permitted assigns, the “Ceding Company”) and PECAN RE INC., a
special purpose financial insurance company organized under Section 6048f of
Title 8 of the Vermont Statutes Annotated (together with its successors and
permitted assigns, the “Reinsurer”), and hereby amends and restates in its
entirety that certain 80% Coinsurance Agreement, dated as of March 31, 2010, by
and between the Ceding Company and Prime Re (as defined below) (the “Original
Agreement”).

WHEREAS, the Ceding Company is engaged in the business of issuing certain life
insurance policies and certain related riders;

WHEREAS, the Ceding Company and Prime Reinsurance Company, Inc., a special
purpose financial insurance company organized under Section 6048f of Title 8 of
the Vermont Statutes Annotated (“Prime Re”), have entered into the Original
Agreement, pursuant to which the Ceding Company has ceded and Prime Re has
reinsured, on an indemnity reinsurance basis certain liabilities with respect to
the Reinsured Policies (as defined herein);

WHEREAS, the Ceding Company transferred certain assets to the Reinsurance Trust
Accounts on behalf of Prime Re as initial consideration for the reinsurance
provided hereunder;

WHEREAS, Prime Re has assigned and transferred, by novation, the Original
Agreement to the Reinsurer with the effect that the Reinsurer has succeeded to
all rights, obligations, duties and liabilities of Prime Re under the Original
Agreement, whenever arising, and the Reinsurer has accepted such assignment,
transfer and novation (the “Novation”) pursuant to a Novation Agreement between
the Ceding Company, the Reinsurer and Prime Re (the “Novation Agreement”); and

WHEREAS, in connection with the Novation, the Ceding Company and the Reinsurer
have agreed to amend and restate the Original Agreement in the form of this
Agreement.

NOW THEREFORE, in consideration of the mutual and several promises and
undertakings herein contained, and for good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Ceding Company and
the Reinsurer (individually, a “Party” and collectively, the “Parties”), hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1Definitions. The following terms, when used in this Agreement, shall
have the meanings set forth in this Article I.

(a)“Administrative Practices” shall have the meaning specified in Section
17.2(a).

(b)“Affiliate” means, with respect to a Party, any entity that controls, is
controlled by or is under common control with such Party.

(c)“Agreement” shall have the meaning specified in the Preamble.

1

--------------------------------------------------------------------------------

 

(d)“Applicable Law” means any domestic or foreign, federal, state or local
statute, law, ordinance or code, or any written rules, regulations or
administrative interpretations issued by any Governmental Authority pursuant to
any of the foregoing, in each case applicable to any Party, and any order, writ,
injunction, directive, judgment or decree of a court of competent jurisdiction
applicable to the Parties.

(e)“Approval Period” means forty-five (45) calendar days, and any forty-five
(45) day extension thereof as consented to by the Ceding Company, which consent
shall not be unreasonably withheld, conditioned or delayed; provided, however,
the Ceding Company shall not be required to consent to extend the Approval
Period beyond an additional forty-five (45) days, for a total of ninety (90)
days.

(f)“Business Day” means any day other than a day on which banks in Zurich,
Switzerland, the State of Vermont, the State of Missouri or the Commonwealth of
Massachusetts are permitted or required to be closed.

(g)“Capital Maintenance Agreement” means the Capital Maintenance Agreement,
dated as of March 31, 2016, by and between Swiss Reinsurance Company Ltd and the
Reinsurer.

(h)“Capital Maintenance Failure” shall have the meaning specified in Section
11.1(e).

(i)“Ceding Company” shall have the meaning specified in the Preamble.

(j)“Change of Control” shall have the meaning specified in Section 21.11.

(k)“Claims” means any and all claims, requests, demands or notices made under a
Reinsured Policy for payment of benefits or other obligations, including death
benefits, waived premiums, returned premium or any other payments alleged to be
due in accordance with the terms and conditions of such Reinsured Policy.

(l)“Code” shall have the meaning specified in Section 5.3.

(m)“Collateralized Stop Loss Reinsurance Agreement” means the Collateralized
Stop Loss Reinsurance Agreement, dated as of March 31, 2016, by and between
Prime Re and the Reinsurer.

(n)“Commissioner” means the Commissioner of Insurance of the State of Vermont.

(o)“Commissions” means the contractual amounts earned by and the bonuses paid to
the Ceding Company's sales representatives in connection with the Reinsured
Policies on and after the Effective Date.

(p)“Commutation Payment” shall have the meaning specified in Section 11.5.

(q)“Confidential Information” shall have the meaning specified in Section 21.11.

(r)“Conversion” means the issuance by the Ceding Company of a new Coverage in
replacement of a Coverage under a Reinsured Policy pursuant to an option granted
under the terms of such Reinsured Policy; provided, however, in no event shall
Conversions include any Renewal.

(s)“Coverage” means, with respect to any Policy, one or more life insurance
coverages issued by the Ceding Company.  A single Policy may have multiple
Coverages issued to multiple individuals and such multiple Coverages, in turn,
may have different Original Initial Level Premium Periods, all within a single
Policy.

2

--------------------------------------------------------------------------------

 

(t)“Covered Liabilities” means all liabilities incurred by the Ceding Company
under the express terms of the Reinsured Policies (including End of Term
Renewals) and all Reinsured ECOs; provided, however, in no event shall Covered
Liabilities include any Excluded Liabilities.

(u)“DAC Tax Election” shall have the meaning specified in Section 5.3.

(v)“Direct Premiums” means all premiums actually received from the Policyholders
attributable to the Reinsured Policies from and after the Effective Date and
waived premiums on such Policies.

(w)“Effective Date” means January 1, 2010.

(x)“Eligible Assets” means cash in United States dollars, certificates of
deposit issued by a United States bank and payable in United States dollars, and
investments permitted by M.G.L. c. 175 or any combination of the above, provided
investments in or issued by an entity controlling, controlled by or under common
control with either the Ceding Company or the Reinsurer shall not exceed 5% of
total investments.  Commercial paper and other obligations of institutions must
be issued by a corporation (other than the Ceding Company, Prime Re or the
Reinsurer, or any Affiliate of any of them) which is organized and existing
under the laws of the United States of America, unless otherwise allowed by
M.G.L. c. 175.  The Eligible Assets are further subject to and limited by, the
investment guidelines set forth in the Reinsurance Trust Agreement.

(y)“End of Term Conversion” means, with respect to a Coverage under a Reinsured
Policy, a Conversion that occurs (i) at any time during the two year period
ending on the last day of the Original Initial Level Premium Period of a
Coverage or (ii) after the last day of such period.

(z)“End of Term Renewal” means with respect to any Coverage, a Renewal thereof
that occurs at the end of the Original Initial Level Premium Period in respect
of such Coverage.

(aa)“Excess of Loss Reinsurance Agreement” means the Excess of Loss Reinsurance
Agreement, dated as of March 31, 2016, by and between Prime Re and the
Reinsurer.

(bb)“Excess Withdrawal Amount” shall have the meaning specified in Section 15.6.

(cc)“Excluded Liabilities” shall have the meaning specified in Section 2.2.

(dd)“Existing Practice” shall have the meaning specified in Section 17.2(a).

(ee)“Expense Allowance” means an annualized per base policy expense allowance
equal to the Reinsurer's Quota Share multiplied by $42.50 for each Reinsured
Policy payable on a monthly basis, which amount shall be increased (i) by 3% on
the first anniversary date of the Effective Date and (ii) thereafter, by a
compounded rate equal to the percentage increase, if any, in the employment cost
index published by the United States Bureau of Labor Statistics at
http://www.bls.gov on each subsequent anniversary date of the Effective Date.

(ff)“Extra-Contractual Obligations” means all liabilities, obligations and
expenses not arising under the express terms and conditions of any Reinsured
Policy, whether such liabilities, obligations or expenses are owing to an
insured, a Governmental Authority or any other Person in connection with such
Reinsured Policy, including (a) any liability for punitive, exemplary,
consequential, special, treble, tort, bad faith or any other form of
extra-contractual damages, (b) damages or claims in excess of the applicable
policy limits of the Reinsured Policies, (c) statutory or regulatory damages,
fines, penalties, forfeitures and similar charges of a penal or disciplinary
nature, and (d) liabilities and obligations arising out of any act, error or
omission, whether or not intentional, in bad faith or otherwise, including any
act, error or omission relating to (i) the form, marketing, production,
issuance, sale, cancellation or administration of Reinsured Policies or (ii) the
failure to pay or the delay in payment of claims, benefits, disbursements or any
other amounts due or alleged to be due under or in connection with Reinsured
Policies (exclusive of interest on payments to Policyholders, as determined in
accordance with the

3

--------------------------------------------------------------------------------

 

laws of the jurisdiction applicable to such Reinsured Policy).  For avoidance of
doubt, any liabilities, obligations and expenses relating to any change in the
Reinsured Policies arising out of or resulting from litigation, arbitration or
settlements will be deemed Extra-Contractual Obligations.

(gg)“Fair Value” shall have the meaning specified in the Reinsurance Trust
Agreement.

(hh)“Governmental Authority” means any federal, state, county, local, foreign or
other governmental or public agency, instrumentality, commission, authority or
self-regulatory organization, board or body.

(ii)“Indemnification Claims” shall have the meaning specified in Section 18.1.

(jj)“Initial Ceding Commission” shall have the meaning specified in the Original
Agreement.

(kk)“Insurance Division” means the Massachusetts Division of Insurance.

(ll)“Interest Maintenance Reserves” means the reserves required to be
established under SAP as liabilities on a life insurer's statutory financial
statements applicable to all types of fixed income investments.

(mm)“Massachusetts SAP” means the statutory accounting and actuarial principles
and practices prescribed or permitted by the Insurance Division for
Massachusetts domestic life insurance companies.

(nn)“Milliman” shall have the meaning specified in Section 17.1(e).

(oo)“Milliman Information” shall have the meaning specified in Section 17.1(e).

(pp)“Milliman Report” means the report attached hereto as Exhibit VI.

(qq)“Monthly Account Balance Report” shall have the meaning specified in Section
8.2.

(rr)“Monthly Report” shall have the meaning specified in Section 8.1.

(ss)“Net Premium” shall have the meaning specified in Section 4.1.

(tt)“Novation” shall have the meaning specified in the Recitals.

(uu)“Novation Agreement” shall have the meaning specified in the Recitals.

(vv)“Original Agreement” shall have the meaning specified in the Preamble.

(ww)“Original Initial Level Premium Period” means, with respect to each
Reinsured Policy, the period beginning with the original issue date of a
Coverage and ending with the first premium increase date identified within such
Reinsured Policy on which premiums for such Coverage will increase without a
corresponding increase in the terms or limits of such Coverage.

(xx)“Parties” shall have the meaning specified in the Recitals.

(yy)“Pecan-Funded Reserves Trust Account” shall have the meaning specified in
Section 15.1.

4

--------------------------------------------------------------------------------

 

(zz)“Pecan-Funded Reserves Trust Account Required Balance” means, as of any
date, the amount equal to the difference between (i) Reinsurer's Quota Share of
the Statutory Reserves with respect to the Reinsured Policies and (ii) the Stop
Loss Assets Amount.

(aaa)“Pecan-Funded Security Balance” means, as of the last day of each calendar
quarter, the aggregate Fair Value as of such date of the Eligible Assets
maintained in the Pecan-Funded Reserves Trust Account.

(bbb)“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

(ccc)“Policies” means term life insurance base policies and riders thereto
issued by the Ceding Company.

(ddd)“Policyholders” means the owners or holders of one or more of the Reinsured
Policies.

(eee)“Premium Taxes” means any taxes imposed on premiums relating to the
Reinsured Policies.

(fff)“Prime-Funded Reserves Trust Account” shall have the meaning specified in
Section 15.1.

(ggg)“Prime-Funded Reserves Trust Account Required Balance” means, as of any
date, the amount equal to the Stop Loss Assets Amount.

(hhh)“Prime-Funded Security Balance” means, as of the last day of each calendar
quarter, the aggregate Fair Value as of such date of the Eligible Assets
maintained in the Prime-Funded Reserves Trust Account.

(iii)“Prime Rate” means, as of any day, a fluctuating interest rate per annum
equal to the average (rounded upward to the nearest 1/16 of 1%) of the “prime”
rate of interest announced publicly by Bank of America, N.T. & S.A., The Chase
Manhattan Bank, N.A., Citibank N.A. and Morgan Guaranty Trust Company of New
York.  If any of these banks does not publicly announce a prime rate, the Ceding
Company and the Reinsurer (or its designee) shall jointly select another bank
that publicly announces a prime rate and the prime rate publicly announced by
that bank shall be used.

(jjj)“Prime Re” shall have the meaning specified in the Recitals.

(kkk)“Primerica” means Primerica, Inc., a Delaware corporation.

(lll)“Recapture Fee” shall have the meaning specified in Section 11.3.

(mmm)“Recapture Notice” shall have the meaning specified in Section 11.2.

(nnn)“Reinstatement” shall have the meaning specified in Section 7.1.

(ooo)“Reinsurance Credit Notice” shall have the meaning specified in Section
11.1(b).

(ppp)“Reinsurance Trust Accounts” shall have the meaning specified in Section
15.1.

5

--------------------------------------------------------------------------------

 

(qqq)“Reinsurance Trust Agreement” means the Amended and Restated 80%
Coinsurance Trust Agreement, dated as of March 31, 2016, by and among the Ceding
Company, the Reinsurer and The Bank of New York Mellon, as amended,
supplemented, novated or otherwise modified from time to time, and at any time.

(rrr)“Reinsured ECOs” means (i) Extra-Contractual Obligations paid by the Ceding
Company to a single (or joint) policyholder or beneficiary in the ordinary
course of business, consistent with prudent business practices and (ii)
Extra-Contractual Obligations arising in circumstances where the Reinsurer is an
active party and directs or consents to the act, omission or course of conduct
occurring after the date hereof that resulted in such Extra-Contractual
Obligation; provided, however, that Reinsured ECOs shall not include any
liabilities: (x) relating to class actions of any kind; (y) relating to sales,
marketing or distribution practices of the Ceding Company or its sales
representatives directed or applied to any specific class of policyholders as
indicated on the underwriting records of the Ceding Company; or (z) relating to
or based on violations of, or noncompliance with, Applicable Law by the Ceding
Company.  Notwithstanding the foregoing, the term “Reinsured ECOs” shall not
include any punitive, exemplary, consequential, special, treble, tort, bad faith
or any other form of extra-contractual damages to the extent not permitted to be
insured or reinsured under applicable law.

(sss)“Reinsured Policies” means Policies issued (i) on the policy forms
identified in Exhibit I and riders thereto in force as of 11:59 p.m. (EST) on
December 18, 2009 and (ii) as a result of any Conversions thereto, but not
including any End of Term Conversions arising from Coverages with an Original
Initial Level Premium Period ending on or after January 1, 2017.

(ttt)“Reinsurer” shall have the meaning specified in the Preamble.

(uuu)“Reinsurer's Quota Share” means eighty percent (80%) or such other
percentage as modified to reflect a partial recapture of the Reinsurer's Quota
Share of the Reinsured Policies pursuant to the terms and conditions specified
in Section 2.1 and Article XI.

(vvv)“Renewal” means the continuation of Coverage under a Reinsured Policy after
the end of the Original Initial Level Premium Period of such Coverage in
accordance with the terms of such Reinsured Policy.

(www)“Renewal Recapture Right” shall have the meaning specified in Section 11.4.

(xxx)“Representatives” shall have the meaning specified in Section 12.1.

(yyy)“Required Balance” means, as of any date, the amount equal to the
Reinsurer's Quota Share of the Statutory Reserves with respect to the Reinsured
Policies.

(zzz)“Restatement Date” shall have the meaning specified in the Preamble.

(aaaa)“Retained Asset Account” means the Primerica Estate Account identified in
the financial statements of the Ceding Company, reflecting death benefit
proceeds retained by the Ceding Company on behalf of beneficiaries and available
to such beneficiaries on demand.

(bbbb)“SAP” means statutory accounting principles.

(cccc)“Security Balance” means, as of the last day of each calendar quarter
following the date hereof, the aggregate Fair Value as of such date of the
Eligible Assets maintained in the Reinsurance Trust Accounts.

(dddd)“Statutory Financial Statement Credit” means credit for reinsurance
permitted by the Massachusetts General Laws on the Ceding Company's statutory
financial statements filed in the Commonwealth of Massachusetts with respect to
the Reinsured Policies.

6

--------------------------------------------------------------------------------

 

(eeee)“Statutory Reserves” means, as of any date, all reserves set forth on
Schedule A as of such date corresponding to liabilities of a type or kind
identified as Covered Liabilities, related to the Reinsured Policies, such
amount as determined by the Ceding Company in accordance with the methodologies
used by the Ceding Company to calculate such amounts for purposes of its
statutory financial statements prepared in accordance with Massachusetts SAP and
generally consistent with past practices as of all dates without giving effect
to this Agreement.

(ffff)“Stop Loss Assets Amount” means, in respect of any calendar quarter, the
amount set forth in Schedule C.

(gggg)“Then Current Practice” shall have the meaning specified in Section
17.2(a).

(hhhh)“Third Party Accountant” means an independent accounting firm which is
mutually acceptable to Ceding Company and Reinsurer, or, if Ceding Company and
Reinsurer cannot agree on such an accounting firm, an independent accounting
firm mutually acceptable to Ceding Company's and Reinsurer's respective
independent accountants.

(iiii)“Third Party Reinsurance” means reinsurance of the Reinsured Policies
placed with third party reinsurers as identified and summarized in Exhibit II
(as such Exhibit II may be amended from time to time, and at any time).

(jjjj)“Third Party Reinsurance Premiums” means all premiums paid by the Ceding
Company on or after the Effective Date for coverage under Third Party
Reinsurance, net of refunds of unearned premiums on lapse (except that the
refund of unearned premiums shall only apply for premiums payable under Third
Party Reinsurance on or after the Effective Date).

(kkkk)“Top-Up Notice” shall have the meaning specified in Section 8.3(b).

(llll)“Trust Assets” shall have the meaning specified in Section 15.2.

(mmmm)“Trustee” means the trustee under the Reinsurance Trust Agreement.

ARTICLE II

REINSURANCE

Section 2.1Reinsurance.  Subject to the terms and conditions of this Agreement,
the Ceding Company hereby cedes on an indemnity basis to the Reinsurer, and the
Reinsurer hereby accepts and agrees to reinsure on an indemnity basis, the
Reinsurer's Quota Share of the Covered Liabilities, provided, however, in the
event of a recapture involving a pro rata portion of the Reinsurer's Quota Share
of the Reinsured Policies pursuant to Article XI hereof, the Reinsurer's Quota
Share of the Covered Liabilities will be proportionately reduced.  The
Reinsurer's Quota Share of Covered Liabilities shall be reduced, but not below
zero, by the Reinsurer's Quota Share of Third Party Reinsurance for Covered
Liabilities in accordance with the respective terms thereof, to the extent such
Third Party Reinsurance is actually collected.

Section 2.2Exclusions.  Notwithstanding any provision of this Agreement to the
contrary, the Reinsurer shall not be liable for any liabilities or obligations
of the Ceding Company that are:

(a)liabilities relating to benefits, including, but not limited to, terminal
illness benefits, other than life insurance death benefits, any related waiver
of premium coverages and write-offs of terminal illness policy loan balances;

(b)any liabilities resulting from any coverage added after the Effective Date to
a Reinsured Policy that is not a Conversion or Renewal or otherwise required or
permitted by the terms of such Reinsured Policy in effect on the Effective Date,
unless such additional coverage is required by Applicable Law or has been
approved in writing in advance by the Reinsurer;

7

--------------------------------------------------------------------------------

 

(c)any liabilities relating to deaths occurring prior to the Effective Date;

(d)Extra-Contractual Obligations, other than Reinsured ECOs;

(e)any loss or liabilities relating to or arising from the Ceding Company's
Retained Asset Account for the Reinsured Policies;

(f)any losses or liabilities arising under any End of Term Conversion occurring
on or after January 1, 2017;

(g)any loss or liabilities relating to or arising from actions taken by the
Ceding Company without the consent of the Reinsurer as required by Section
17.2(b) hereof;

(h)any loss or liabilities relating to or arising from claims made, or lawsuits
brought, by agents of the Ceding Company; and

(i)all liabilities or obligations of any kind or nature whatsoever that do not
relate to the Reinsured Policies (collectively, (a)-(i) constitute the “Excluded
Liabilities”).

Section 2.3Territory.  The reinsurance provided under this Agreement shall apply
to the Covered Liabilities covering lives and risks wherever resident or
situated.

ARTICLE III

COMMENCEMENT OF THE REINSURER'S LIABILITY

Section 3.1Commencement of the Reinsurer's Liability.  Except as otherwise set
forth in this Agreement, the Reinsurer's liability under this Agreement shall
attach simultaneously with that of the Ceding Company, and all reinsurance with
respect to which the Reinsurer shall be liable by virtue of this Agreement shall
be subject in all respects to the same risks, terms, rates, conditions,
interpretations, and to the same modifications, alterations, cancellations and
receivables under Third Party Reinsurance, as the respective Reinsured Policies
to which liability under this Agreement attaches, the true intent of this
Agreement being that the Reinsurer shall, in every case to which liability under
this Agreement attaches and always subject to the Excluded Liabilities, follow
the fortunes of the Ceding Company.

ARTICLE IV

REINSURANCE PREMIUMS, ALLOWANCES AND OTHER OBLIGATIONS

Section 4.1Reinsurance Premiums.  As consideration for the reinsurance provided
herein, on a monthly basis during the term of this Agreement, the Ceding Company
shall pay to the Reinsurer the Reinsurer's Quota Share of Direct Premiums net of
the Reinsurer's Quota Share of Third Party Reinsurance Premiums (the “Net
Premium”).  The Net Premium shall be paid in accordance with Article VIII.

Section 4.2Allowances.  At each month end following the date hereof, the
Reinsurer shall pay the Ceding Company the Expense Allowance calculated on the
basis of the number of Reinsured Policies in force on such date.  The number of
Reinsured Policies in force for each calendar month shall be determined by
adding the number of Reinsured Policies in force on the last day of the prior
calendar month and the number of Reinsured Policies in force on the last day of
the current calendar month and dividing that total by two (2); provided,
however, if there are any End of Term Renewals, the Expense Allowance for the
Reinsured Policies associated with such End of Term Renewals that start after
December 31, 2016 will be zero.  The Expense Allowance shall be payable in
accordance with Article VIII.

8

--------------------------------------------------------------------------------

 

Section 4.3Other Obligations.  On a monthly basis during the term of this
Agreement, the Reinsurer shall pay the Ceding Company the Reinsurer's Quota
Share of the following amounts:  (i) 2.3% of premiums collected for such month
in connection with the Reinsured Policies as a provision for Premium Taxes
incurred by the Ceding Company; (ii) $50 for each new Conversion which results
in the issuance of a Reinsured Policy (including the issuance of one or more
riders to a base Policy); (iii) Commissions for each Reinsured Policy; and (iv)
any out-of-pocket underwriting fees associated with Reinstatements.

Section 4.4Third Party Reinsurance.  The Ceding Company shall pay to the
Reinsurer the Reinsurer's Quota Share of all ceding commissions and any Premium
Tax or other expense allowances collected by the Ceding Company from the
reinsurers under Third Party Reinsurance.

ARTICLE V

TAXES

Section 5.1Guaranty Fund Assessments.  Except as provided in Section 4.2, the
Reinsurer shall not reimburse the Ceding Company for any guaranty fund
assessments arising on account of premiums on the Reinsured Policies.

Section 5.2Premium Taxes.  The Ceding Company shall be liable for all Premium
Taxes.  The Reinsurer shall pay to the Ceding Company a provision for Premium
Taxes incurred in connection with premiums received under the Reinsured Policies
in accordance with Section 4.3.

Section 5.3DAC Tax Election.

(a)The Ceding Company and the Reinsurer agree to the election pursuant to
Treasury Regulations section 1.848-2(g)(8) (such election being referred to as
the “DAC Tax Election”), whereby:

(i)the party with the net positive consideration for this Agreement for each
taxable year will capitalize specified policy acquisition expenses with respect
to this Agreement without regard to the general deductions limitation of section
848(c)(1) of the Internal Revenue Code of 1986, as amended (the “Code”);

(ii)the parties agree to exchange information pertaining to the amount of net
consideration under this Agreement each year to ensure consistency.  If
requested, the Ceding Company will provide supporting information reasonably
requested by the Reinsurer.  The parties also mutually agree to exchange
information otherwise required by the U.S. Internal Revenue Service. (The term
“net consideration” will refer to the net consideration as defined in Treasury
Regulations section 1.848-2(f)); and

(iii)this DAC Tax Election will be effective for the first taxable year in which
this Agreement is effective and for all years for which this Agreement remains
in effect.

(b) The Ceding Company and the Reinsurer will each attach a schedule to their
respective federal income tax returns filed for the first taxable year for which
this DAC Tax Election is effective.  Such schedule shall identify the Agreement
as a reinsurance agreement for which the DAC Tax Election under Treasury
Regulations section 1.848-2(g)(8) has been made.

(c)Each of the Ceding Company and the Reinsurer represents and warrants that it
is subject to U.S. taxation under the provisions of subchapter L of Chapter 1 of
the Code.

9

--------------------------------------------------------------------------------

 

ARTICLE VI

CLAIMS

Section 6.1Notice of Claims.  Claim amounts less than or equal to $250,000 (net
of amounts recoverable under Third Party Reinsurance) will be reported by the
Ceding Company to the Reinsurer on a bordereau basis, and all other Claims shall
be reported, with such information as may be reasonably requested by the
Reinsurer, on an individual basis, in each case in accordance with Section 8.1.

Section 6.2Settlement Authority.  The Ceding Company shall have full authority
to determine liability on any Claim reinsured hereunder and may settle losses as
it deems appropriate, but in so doing it shall act with the skill and diligence
commonly expected from qualified personnel performing such duties for U.S. life
insurance companies and consistent with the Ceding Company's Then Current
Practice.

Section 6.3Claim Payments.  Following receipt by the Reinsurer of the Monthly
Report setting forth the Ceding Company's payment of any Covered Liabilities
reinsured hereunder, the Reinsurer shall make payment of the Reinsurer's Quota
Share of the Covered Liabilities in accordance with Article VIII.

Section 6.4Misstatement of Age or Sex.  In the event of an increase or reduction
in the amount of the Ceding Company's insurance on any Reinsured Policy because
of an overstatement or understatement of age or misstatement of sex, established
during the life, or after the death, of the insured, the Reinsurer will share in
such increase or reduction in proportion to the Reinsurer's Quota Share.

ARTICLE VII

REINSTATEMENTS

Section 7.1Reinstatements. If a Reinsured Policy is reinstated in accordance
with its terms and the Ceding Company's reinstatement rules as in effect on the
Effective Date (a “Reinstatement”), the reinsurance of such Reinsured Policy
will be restored as if no change had occurred.  In such a case, the Ceding
Company shall promptly pay the Reinsurer the Reinsurer's Quota Share of the Net
Premiums attributable to such Reinstatement.

ARTICLE VIII

ACCOUNTING AND RESERVES

Section 8.1Monthly Reports.  Within twenty (20) Business Days after the end of
each calendar month, the Ceding Company shall deliver to the Reinsurer the
following monthly reports (each a “Monthly Report”) substantially in the form
set forth in Exhibit III hereto:  (i) Monthly Settlement Report; (ii) Policy
Exhibit; (iii) Reserve Report; (iv) Claim Reserve Report; (v) Bordereau Report;
and (vi) Non-Bordereau Claims Report.

Section 8.2Monthly Account Balance Reports.  No later than ten (10) Business
Days after the end of each calendar month, the Ceding Company shall prepare and
deliver to the Reinsurer a report in the form and containing the information set
forth in Exhibit IV (each a “Monthly Account Balance Report”).

Section 8.3Settlements.

(a)All monthly settlements shall be effected as follows:  (i) if the Monthly
Report shows that the Ceding Company owes the Reinsurer a positive amount, the
Ceding Company will pay the amount owed simultaneously with the delivery to the
Reinsurer of the Monthly Report and (ii) if the Monthly Report shows that the
Reinsurer owes the Ceding Company a positive amount, the Reinsurer shall pay the
amount owed within twenty (20) Business Days after receiving the Monthly Report,
it being understood that, for purposes of this Section 8.3(a), appropriate
adjustments shall be made for withdrawals and reimbursements made during the
month by the Ceding Company pursuant to Sections 15.5 and 15.6.

10

--------------------------------------------------------------------------------

 

(b)If the Reserve Report provided to the Reinsurer for the last month of a
calendar quarter shows that (i) for so long as there is a separate Prime-Funded
Reserves Trust Account and Pecan-Funded Reserves Trust Account contemplated by
the Reinsurance Trust Agreement (A) the Pecan-Funded Security Balance is less
than the Pecan-Funded Reserves Trust Account Required Balance as of the end of
the immediately preceding calendar quarter or (B) the Prime-Funded Security
Balance is less than the Prime-Funded Reserves Trust Account Required Balance as
of the end of the immediately preceding calendar quarter or (ii) otherwise, the
Security Balance is less than the Required Balance as of the end of the
immediately preceding calendar quarter, in each case the Ceding Company shall
notify the Reinsurer of the amount of the deficiency (the “Top-Up Notice”).  The
Top-Up Notice shall be delivered to the Reinsurer at the same time as the copy
of the Monthly Report for the same calendar quarter.

(c)All settlements of account between the Ceding Company and the Reinsurer shall
be made in cash or its equivalent.

Section 8.4Offset and Recoupment.  Each Party, at its option, may offset or
recoup any balance or balances, whether on account of premiums, Expense
Allowances, claims and losses, Excess Withdrawal Amounts from the Pecan-Funded
Reserves Trust Account and interest accrued thereon or amounts otherwise due
from one Party to the other under this Agreement or other agreements between the
Parties, or as a result of damages awarded to either Party pursuant to
litigation or otherwise, which shall be deemed mutual debts or credits, as the
case may be; provided, however, that the Party electing such right with respect
to matters not reflected in the Monthly Reports shall notify the other Party in
writing of its election to do so.

Section 8.5Currency.  All financial data required to be provided pursuant to the
terms of this Agreement shall be expressed in United States dollars.  All
payments and all settlements of account between the Parties shall be in United
States currency unless otherwise agreed by the Parties.

ARTICLE IX

EXPENSES IN CONNECTION WITH THE REINSURED POLICIES

Section 9.1Expenses in Connection with the Reinsured Policies.  The Ceding
Company shall pay for all expenses and charges incurred in connection with the
Reinsured Policies including medical examinations, inspection fees, and other
fees.  Except as provided in Section 4.2 and Section 4.3, such amounts shall not
be reimbursed by the Reinsurer.

ARTICLE X

ERRORS AND OMISSIONS

Section 10.1Errors and Omissions.  Subject to the terms of this Agreement,
neither Party hereto shall be prejudiced in any way by inadvertent errors or
omissions made by such Party in connection with this Agreement provided such
errors and omissions are corrected promptly following discovery thereof.  Upon
the discovery of an inadvertent error or omission by either Party hereto,
appropriate adjustments shall be made as soon as practicable to restore the
Parties to the fullest extent possible to the position they would have been in
had no such inadvertent error or omission occurred.

11

--------------------------------------------------------------------------------

 

ARTICLE XI

RECAPTURE

Section 11.1Recapture.  The Ceding Company may in accordance with the provisions
of this Article XI recapture, in its sole discretion, all or a pro rata portion
of all of the Reinsurer's Quota Share of the Reinsured Policies upon the
occurrence of one of the following events:

(a)If the Reinsurer becomes insolvent or if the Commissioner has instituted a
proceeding or entered a decree or order for the appointment of a rehabilitator
or liquidator;

(b)If the Reinsurer fails to take steps reasonably satisfactory to the Ceding
Company to assure the Ceding Company of full Statutory Financial Statement
Credit for the Reinsured Policies within forty-five (45) calendar days of
Reinsurer's receipt of written notice from the Ceding Company (a “Reinsurance
Credit Notice”) that the Ceding Company has been advised by any Governmental
Authority that the Governmental Authority will deny or has denied Statutory
Financial Statement Credit on any financial statement filed by the Ceding
Company with such Governmental Authority;

(c)If the Reinsurer is in material breach of any other representation, warranty
or covenant under this Agreement and the Reinsurer fails to cure any such
material breach of any representation, warranty or covenant hereunder within
sixty (60) calendar days of receipt of written notice of such breach by the
Reinsurer, unless such breach constitutes a Capital Maintenance Failure, in
which case the provision in Section 11.1(e) shall apply and this provision shall
not apply;

(d)If the Reinsurer fails in any material respects to fund, or cause to be
funded, either of the Reinsurance Trust Accounts to the amount required after
receipt of the Top-Up Notice under Section 15.3(d) within the time period
specified therein, and the Reinsurer fails to cure any such funding deficiency
within twenty (20) Business Days of receipt of written notice of such funding
deficiency by the Reinsurer and the Security Balance is less than the Required
Balance; or

(e)If there is a Capital Maintenance Failure under the Capital Maintenance
Agreement.  For purposes of this Section 11.1(e), a “Capital Maintenance
Failure” occurs at the end of any Approval Period when (i) the Reinsurer's Total
Adjusted Capital is less than the Capital Threshold (as such terms are defined
in the Capital Maintenance Agreement) and (ii) the Reinsurer fails to obtain a
payment from the Obligor (as defined in the Capital Maintenance Agreement) in
the amount of the deficiency within the Approval Period beginning on the date a
demand is made by or on behalf of the Reinsurer for such payment in accordance
with Section 2(a) of the Capital Maintenance Agreement.  The Reinsurer shall
reimburse the Ceding Company for actual reasonable expenses incurred by the
Ceding Company pursuant to this Section 11.1(e).

Section 11.2Notice of Recapture.  The Ceding Company shall notify the Reinsurer
in writing of the reasons for, and the effective date of, the recapture ninety
(90) calendar days prior to the effective date of recapture (the “Recapture
Notice”); provided, however, that the recapture shall not be deemed to be
consummated until the final accounting described in Section 11.4 of this Article
XI has been completed and the Reinsurer has paid the Commutation Payment, if
any.

Section 11.3Recapture Fee.  The Ceding Company shall pay a recapture fee (the
“Recapture Fee”) to the Reinsurer upon the occurrence of any recapture of the
Reinsured Policies pursuant to Section 11.1(b) if such recapture was triggered
by the inability of the Ceding Company to obtain full Statutory Financial
Statement Credit for the Reinsured Policies due to actions taken by the Ceding
Company or its Affiliates; provided, however, that if the Reinsurer is in
material breach of any representation, warranty or covenant under this Agreement
at the time a recapture is triggered under Section 11.1(b), no Recapture Fee
will be due and payable by the Ceding Company.  The Recapture Fee shall be equal
to an amount to be determined by an actuarial appraisal prepared by a nationally
recognized independent actuarial firm in accordance with methodologies agreed
upon by the Ceding Company and Reinsurer to determine the value of the Reinsured
Policies at such time in a manner consistent with the valuation of the Reinsured
Policies as set forth in the Milliman Report and consistent with the
determination of the Initial Ceding Commission based on such valuation.

12

--------------------------------------------------------------------------------

 

Section 11.4Renewal Recapture.  The Ceding Company shall also have the right,
upon prior written notice to the Reinsurer, to recapture, in its sole
discretion, all or a pro rata portion of End of Term Renewals arising from
Policies with an Original Initial Level Premium Period ending on or after
January 1, 2017 (the “Renewal Recapture Right”).  No Recapture Fee is payable in
connection with the recapture of any End of Term Renewal.

Section 11.5Commutation Accounting and Settlement.  In the event of any
recapture under this Article XI or termination under Section 21.8, the Reinsurer
shall pay to the Ceding Company an amount equal to (i) the Reinsurer's Quota
Share of the Statutory Reserves, Interest Maintenance Reserves (but only to the
extent the Ceding Company's Interest Maintenance Reserves are increased) and
advance premiums, if applicable, attributable to the Reinsured Policies being
recaptured, in each case, calculated as of the effective date of the recapture
set forth in the Recapture Notice; minus (ii) any amounts due to the Reinsurer
but unpaid under this Agreement, including the Recapture Fee, if any, and net
deferred premiums; plus (iii) any amounts due to the Ceding Company but unpaid
under this Agreement (collectively, the “Commutation Payment”); provided,
however, that, if the amount calculated pursuant to clause (ii) of this
subsection exceeds the amounts calculated pursuant to clauses (i) and (iii) of
this subsection, the Ceding Company shall pay to the Reinsurer the amount of
such excess.  Following recapture and payment to the appropriate Party of the
net Commutation Payment required hereunder, neither Party shall have further
liability to the other Party hereunder with respect to the recaptured business.

Section 11.6Limitation on Partial Recaptures.  Notwithstanding the provisions of
Section 11.1, the Ceding Company shall not be permitted to effect a partial
recapture pursuant to Section 11.1 if, after giving effect to the recapture, the
Statutory Reserves would be less than U.S. $100,000,000.

ARTICLE XII

ACCESS TO BOOKS AND RECORDS

Section 12.1Access to Books and Records.

(a)The Ceding Company shall, upon reasonable notice, provide to the Reinsurer,
and the counsel, financial advisors, accountants, actuaries and other
representatives of the Reinsurer (the “Representatives”) access, at the
Reinsurer's sole cost and expense, to review, inspect, examine and reproduce the
Ceding Company's books, records, accounts, policies, practices and procedures,
including underwriting policy, claims administration guidelines and sales and
Conversion practices, relating to the Reinsured Policies, including any audits
and self assessments conducted by the Ceding Company as well as any unaudited
information provided to Primerica in connection with Primerica's public company
reporting requirements, at the place such records are located, and to discuss
such matters with the employees, external auditors and external actuaries of the
Ceding Company that are knowledgeable about such records, without undue
disruption of the normal operations of the Ceding Company.

(b)The Reinsurer and its Representatives shall have the right, at its sole cost
and expense, to conduct audits from time to time, upon reasonable notice to the
Ceding Company, of the relevant books, records, accounts, policies, practices
and procedures, including underwriting policy, claims administration guidelines
and sales and Conversion practices of the Ceding Company relating to the
Reinsured Policies.

(c)The Reinsurer shall reimburse the Ceding Company for any reasonable
out-of-pocket costs that the Ceding Company incurs in providing assistance to
the Reinsurer and its Representatives in connection with this Section 12.1.

(d)The Ceding Company shall use its reasonable best efforts to assist and
cooperate with the Reinsurer, and its Representatives in providing access to the
relevant in force files, experience data, books, records and accounts of the
Ceding Company relating to the Reinsured Policies.

13

--------------------------------------------------------------------------------

 

ARTICLE XIII

INSOLVENCY

Section 13.1Insolvency.  In the event of the insolvency of the Ceding Company,
payments due the Ceding Company on all reinsurance made, ceded, renewed or
otherwise becoming effective under this Agreement shall be payable by the
Reinsurer on the basis of claims filed and allowed in the liquidation proceeding
under the Reinsured Policies without diminution because of the insolvency of the
Ceding Company, either directly to the Ceding Company or to its domiciliary
liquidator or receiver, except where the Reinsurer, with the consent of the
Policyholder and in conformity with Applicable Law, has assumed the Ceding
Company's obligations as direct obligations of the Reinsurer to the payees under
the Reinsured Policies and in substitution for the obligations of the Ceding
Company to the payees.  It is understood, however, that in the event of the
insolvency of the Ceding Company, the liquidator or receiver or statutory
successor of the Ceding Company shall give written notice to the Reinsurer of
any impending Claim against the Ceding Company on a Reinsured Policy within a
reasonable period of time after such Claim is filed in the insolvency
proceedings and that during the pendency of such Claim the Reinsurer may, at its
own expense, investigate such Claim and interpose, in the proceeding where such
Claim is to be adjudicated any defense or defenses which it may deem available
to the Ceding Company or its liquidator or receiver or statutory successor.  It
is further understood that the expense thus incurred by the Reinsurer shall be
chargeable, subject to court approval, against the Ceding Company as part of the
expense of liquidation to the extent of a proportionate share of the benefit
which may accrue to the Ceding Company solely as a result of the defense
undertaken by the Reinsurer.

ARTICLE XIV

DISPUTE RESOLUTION

Section 14.1Consent to Jurisdiction.  Each of the parties hereto irrevocably and
unconditionally submits to the exclusive jurisdiction of the United States
District Court for the District of Massachusetts or, if such court does not have
jurisdiction, the appropriate district court of the Commonwealth of
Massachusetts, for the purposes of enforcing this Agreement.  The parties shall
take such actions as are within their control to cause any disputes as described
in the preceding sentence to be assigned to the complex litigation docket of the
applicable court.  In any action, suit or other proceeding, each of the parties
hereto irrevocably and unconditionally waives and agrees not to assert by way of
motion, as a defense or otherwise any claims that it is not subject to the
jurisdiction of the above courts, that such action or suit is brought in an
inconvenient forum or that the venue of such action, suit or other proceeding is
improper.  Each of the parties hereto also agrees that any final and
unappealable judgment against a party hereto in connection with any action, suit
or other proceeding as contemplated in this Article XIV shall be conclusive and
binding on such party and that such award or judgment may be enforced in any
court of competent jurisdiction, either within or outside of the United
States.  A certified or exemplified copy of such award or judgment shall be
conclusive evidence of the fact and amount of such award or judgment.

Section 14.2Waiver of Jury Trial.  Each of the parties hereto irrevocably waives
any and all right to trial by jury in any legal proceeding arising out of or
related to this Agreement or the transactions contemplated hereby.

Section 14.3Specific Performance.  The parties recognize and agree that if for
any reason any of the provisions of this Agreement are not performed in
accordance with their specific terms or are otherwise breached, immediate and
irreparable harm or injury would be caused for which money damages would not be
an adequate remedy.  Accordingly, each party agrees that, in addition to any
other available remedies each other party shall be entitled to an injunction
restraining any violation or threatened violation of any of the provisions of
this Agreement without the necessity of posting a bond or other form of
security.  In the event that any action should be brought in equity to enforce
any of the provisions of this Agreement, no party will allege, and each party
hereby waives the defense, that there is an adequate remedy at law.

14

--------------------------------------------------------------------------------

 

ARTICLE XV

REINSURANCE TRUST ACCOUNT

Section 15.1Reinsurance Trust Agreement.  Prior to the Restatement Date, Prime
Re, as grantor, created (i) a trust account to support the Pecan-Funded Reserves
(the “Pecan-Funded Reserves Trust Account”) and (ii) a trust account to support
the Prime-Funded Reserves (the “Prime-Funded Reserves Trust Account,” and
together with the Pecan-Funded Reserves Trust Account, the “Reinsurance Trust
Accounts”) and has named the Ceding Company as sole beneficiary of each
Reinsurance Trust Account.  On the Restatement Date, the Reinsurer assumed
through novation Prime Re's position, as grantor, under the Pecan-Funded
Reserves Trust Account and the Prime-Funded Reserves Trust Account.

Section 15.2Investment and Valuation of Trust Assets.  The assets held in the
Reinsurance Trust Accounts (the “Trust Assets”) shall consist of Eligible
Assets.

Section 15.3Adjustment of Trust Assets and Withdrawals.

(a)The amount of assets to be maintained in each of the Reinsurance Trust
Accounts shall be adjusted following the end of each calendar quarter in
accordance with the Reserve Report for the last calendar month of each calendar
quarter provided to the Reinsurer pursuant to the terms of Section 8.1.  Such
report shall set forth (i) the amount by which the Pecan-Funded Security Balance
equals or exceeds the Pecan-Funded Reserves Trust Account Required Balance, (ii)
the amount by which the Prime-Funded Security Balance equals or exceeds the
Prime-Funded Reserves Trust Account Required Balance and (iii) the amount by
which the Security Balance equals or exceeds the Required Balance, in each case
as of the end of the immediately preceding calendar quarter.

(b)If the Pecan-Funded Security Balance exceeds 102% of the Pecan-Funded
Reserves Trust Account Required Balance, in each case as of the end of the
immediately preceding calendar quarter, then the Reinsurer shall have the right
to seek approval (which shall not be unreasonably or arbitrarily withheld,
conditioned or delayed) from the Ceding Company to withdraw the excess from the
Pecan-Funded Reserves Trust Account; provided, however, that the Reinsurer may
not withdraw any amounts from the Pecan-Funded Reserves Trust Account unless the
Prime-Funded Reserves Trust Account contains at least 102% of the Prime-Funded
Reserves Trust Required Balance.

(c)If the Prime-Funded Security Balance exceeds 102% of the Prime-Funded
Reserves Trust Account Required Balance, in each case as of the end of the
immediately preceding calendar quarter, then the Reinsurer shall have the right
to seek approval (which shall not be unreasonably or arbitrarily withheld,
conditioned or delayed) from the Ceding Company to withdraw the excess from the
Prime-Funded Reserves Trust Account; provided, however, that the Reinsurer may
not withdraw any amounts from the Prime-Funded Reserves Trust Account unless the
Pecan-Funded Reserves Trust Account contains at least 102% of the Pecan-Funded
Reserves Trust Required Balance.

(d)For so long as there is a separate Prime-Funded Reserves Trust Account and
Pecan-Funded Reserves Trust Account, the Reinsurer shall, no later than twenty
(20) Business Days following receipt of a Top-Up Notice delivered in accordance
with Section 8.3(b) (i) regarding the Pecan-Funded Security Balance, deposit, or
cause to be deposited, additional Trust Assets into the Pecan-Funded Reserves
Trust Account so that the Pecan-Funded Security Balance, as of the date such
additional Trust Assets are so deposited, is no less than the Pecan-Funded
Reserves Trust Account Required Balance as of the end of the immediately
preceding calendar quarter and (ii) regarding the Prime-Funded Security Balance,
deposit, or cause to be deposited, additional Trust Assets into the Prime-Funded
Reserves Trust Account so that the Prime-Funded Security Balance, as of the date
such additional Trust Assets are so deposited, is no less than the Prime-Funded
Reserves Trust Account Required Balance as of the end of the immediately
preceding calendar quarter.  Without limiting or duplicating the Reinsurer's
obligations pursuant to the immediately preceding sentence, irrespective of
whether there is a separate Prime-Funded Reserves Trust Account and Pecan-Funded
Reserves Trust Account, the Reinsurer shall, no later than twenty (20) Business
Days following receipt of a Top-Up Notice delivered in accordance with Section
8.3(b) regarding the Security Balance, deposit, or cause to be deposited,
additional Trust Assets into the Reinsurance Trust

15

--------------------------------------------------------------------------------

 

Accounts or, as applicable, any successor reinsurance trust account created
pursuant and subject to the Reinsurance Trust Agreement, so that the Security
Balance, as of the date such additional Trust Assets are so deposited, is no
less than the Required Balance as of the end of the immediately preceding
calendar quarter.

Section 15.4Negotiability of Trust Assets.  Prior to depositing Trust Assets
with the Trustee, the Reinsurer or such other Person depositing Trust Assets
shall execute all assignments or endorsements in blank, or transfer legal title
to the Trustee of all shares, obligations or any other assets requiring
assignments, in order that the Ceding Company, or the Trustee upon direction of
the Ceding Company, may whenever necessary negotiate any such assets without
consent or signature from the Reinsurer or any other entity.

Section 15.5Ceding Company's Withdrawals.  The Ceding Company (or any successor
by operation of law of the Ceding Company, including, but not limited to, any
liquidator, rehabilitator, receiver or conservator of the Ceding Company) may
only withdraw Trust Assets for one or more of the following purposes, without
diminution because of insolvency on the part of the Ceding Company or the
Reinsurer:

(a)to pay, or reimburse the Ceding Company for payment of, the Reinsurer's Quota
Share of premiums to be returned, but not yet recovered from the Reinsurer, to
Policyholders because of cancellations of Reinsured Policies;

(b)to pay, or reimburse the Ceding Company for payment of, the Reinsurer's Quota
Share of Covered Liabilities payable pursuant to the provisions of the Reinsured
Policies, but not yet recovered from the Reinsurer;

(c)to pay to the Ceding Company any Commutation Payment due the Ceding Company
but not yet paid by the Reinsurer;

(d)in the event that the Ceding Company has received notification from the
Reinsurer or Trustee of termination of the Reinsurance Trust Accounts and where
the Reinsurer's Quota Share of obligations under this Agreement remain
unliquidated and undischarged ten (10) days prior to the scheduled termination
date, the Ceding Company may withdraw all the assets in the Reinsurance Trust
Accounts and deposit such amounts, in the name of the Ceding Company, in any
United States bank or trust account, apart from its general assets, in trust for
such uses and purposes specified in (a) and (b) above as may remain executory
after such withdrawal and for any period after such termination date; or

(e)to pay to the Reinsurer or its designated payee amounts held in the
Reinsurance Trust Accounts in excess of the amount necessary to secure the
credit or reduction from liability for reinsurance taken by the  Ceding Company.

Any assets deposited into an account of the Ceding Company pursuant to clause
(d) of this Section 15.5 or withdrawn by the Ceding Company pursuant to clause
(e) of this Section 15.5 and any interest or other earnings thereon shall be
held by the Ceding Company in trust and separate and apart from any assets of
the Ceding Company, for the sole purpose of funding the payments and
reimbursements described in clauses (a) through (e), inclusive, of this Section
15.5.

Section 15.6Return of Excess Withdrawals.  The Ceding Company shall return to
the Reinsurer, within five (5) Business Days, assets withdrawn in excess of all
amounts due under Sections 15.5(a), (b) and (e), or, in the case of Section
15.5(d) above, assets that are subsequently determined not to be due (the Fair
Value of any such withdrawn assets at the time of withdrawal, the “Excess
Withdrawal Amount”).  Any assets subsequently returned in the case of Section
15.5(d) shall include interest at the Prime Rate applied on a daily basis for
the amounts returned.  Any such Excess Withdrawal Amount from a Reinsurance
Trust Account and any interest accrued thereon in accordance with the preceding
sentence shall be deemed to be an amount due to the Reinsurer and subject to
Section 8.4.

Section 15.7Costs of Trust.  The cost of maintaining the Reinsurance Trust
Accounts shall be borne by the Reinsurer.

16

--------------------------------------------------------------------------------

 

ARTICLE XVI

THIRD PARTY BENEFICIARY

Section 16.1Third Party Beneficiary.  Nothing in this Agreement or the
Reinsurance Trust Agreement is intended to give any person, other than the
parties to such agreements, their successors and permitted assigns, any legal or
equitable right remedy or claim under or in respect of this Agreement or the
Reinsurance Trust Agreement or any provision contained therein.

ARTICLE XVII

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 17.1Representations and Warranties of the Ceding Company.

(a)Organization, Standing and Authority of the Ceding Company.  The Ceding
Company is a life insurance company duly organized, validly existing and in good
standing under the laws of the Commonwealth of Massachusetts, and has all
requisite corporate power and authority to carry on the operations of its
business as they are now being conducted.  The Ceding Company has obtained all
authorizations and approvals required under Applicable Law to enter into and
perform the obligations contemplated of the Ceding Company under this Agreement.

(b)Authorization.  The Ceding Company has all requisite corporate power and
authority to enter into this Agreement and to perform its obligations
hereunder.  The execution and delivery by the Ceding Company of this Agreement,
and the performance by the Ceding Company of its obligations under this
Agreement, have been duly authorized by all necessary corporate action and do
not require any further authorization, action or consent of the Ceding
Company.  This Agreement, when duly executed and delivered by the Ceding
Company, subject to the due execution and delivery by the Reinsurer, will be a
valid and binding obligation of the Ceding Company, enforceable against the
Ceding Company in accordance with its terms, in each case subject to bankruptcy,
insolvency, reorganization, moratorium and similar laws of general application
relating to or affecting enforcement of creditors' rights and to general equity
principles.

(c)No Conflict or Violation.  Except as set forth in Schedule B, the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby in accordance with the respective terms and
conditions hereof will not (a) violate any provision of the Articles of
Incorporation or Bylaws of the Ceding Company, (b) violate, conflict with or
result in the breach of any of the terms of, result in any modification of, give
any counterparty the right to terminate, or constitute a default under, any
contract or other agreement to which the Ceding Company is a party, or
(c) violate any order, judgment, injunction, award or decree of any court,
arbitrator or Governmental Authority against, or binding upon, or any agreement
with, or condition imposed by, any Governmental Authority, foreign or domestic,
binding upon the Ceding Company.

(d)Absence of Litigation.  There is no action, suit, proceeding or investigation
pending or threatened that questions the legality of the transactions
contemplated by this Agreement or that would prevent consummation of the
transactions contemplated by this Agreement or the performance by the Ceding
Company of its obligations hereunder.

(e)Milliman Information True and Complete.

(i)To the best of the Ceding Company's knowledge, all information and data
supplied to Milliman Inc. (“Milliman”) identified on Exhibit V-A hereto (the
“Milliman Information”) was true, accurate and complete in all material respects
as of the date the document containing such Milliman Information was provided to
Milliman by the Ceding Company; provided, however, the Parties acknowledge that
no representation or warranty has been made to the Reinsurer or any of its
Affiliates or Representatives with respect to the truth, accuracy and
completeness of any assumptions, projections, or estimates either provided by
the Ceding Company or underlying any of the studies prepared

17

--------------------------------------------------------------------------------

 

by the Ceding Company in connection with the Milliman Information except that
the Ceding Company represents and warrants that such assumptions, projections or
estimates were the ones actually utilized by the Ceding Company for the purposes
stated in Exhibit V.  The Milliman Information was complied in a commercially
reasonable manner given the intended purpose.

(ii)The financial data supplied to Milliman identified on Exhibit V-B hereto
presents fairly, in all material respects, the financial condition and results
of operations of the Ceding Company as of and for the periods specified therein
in accordance with Massachusetts SAP, consistently applied.

(f)Coverage Information.  The Reinsured Policies information identified in
Exhibit I is true, accurate and complete in all material respects.

(g)Regulatory Filings.  The Ceding Company has filed the appropriate regulatory
filings to increase guaranteed premium provisions in Policies or coverages that
may be issued upon the occurrence of a Conversion with each applicable state
insurance regulator prior to the Effective Date and has received all required
approvals or non-disapprovals from each such insurance regulator.

Section 17.2Covenants of the Ceding Company.

(a)Administration and Claims Practices.

(i)In the administration and claims practices relating to the Reinsured Policies
(the “Administrative Practices”), the Ceding Company shall (A) use the skill and
diligence commonly expected from qualified personnel performing such duties for
U.S. life insurance companies; (B) act in accordance with the Ceding Company's
internal company guidelines as in effect on January 1, 2016; (C) be in
conformance with Applicable Law in all material respects; and (D) act in a
manner consistent with its existing administrative and claims practices in
effect on January 1, 2016 and in any case with no less skill, diligence and
expertise as the Ceding Company applies to servicing its other business,
including those claims practices in existence for Third Party Reinsurance (each,
an “Existing Practice”); notwithstanding the foregoing, the Ceding Company shall
not be in breach of this Section 17.2(a)(i) unless either (Y) the Reinsurer
shall have notified the Ceding Company in writing of the Ceding Company's
failure to perform its obligations under this Section 17.2(a)(i) (which written
notice shall describe such failure with reasonable particularity) or (Z) an
officer of the Ceding Company with direct responsibility for its administrative
services, or any senior officer of the Ceding Company, has actual knowledge that
the Ceding Company has failed to perform its obligations under this Section
17.2(a)(i), and in either case the Ceding Company shall have failed to cure such
breach within thirty (30) days following receipt of such notice or such actual
knowledge.

(ii)An Existing Practice may be reasonably modified from time to time, except
that, to the extent the Ceding Company modifies an Existing Practice from time
to time following January 1, 2016 (an Existing Practice, as modified from time
to time, a “Then Current Practice”), the Ceding Company shall act in accordance
and consistent with the Then Current Practice; provided, that, if a Then Current
Practice would materially adversely affect the rights, remedies and position of
the Reinsurer, the Ceding Company shall obtain the consent of the Reinsurer
(which consent shall not be unreasonably withheld, conditioned or delayed) prior
to applying the Then Current Practice to the Reinsured Policies.

18

--------------------------------------------------------------------------------

 

(b)Reinsured Policies.  In all instances as they relate to the Reinsured
Policies:

(i)The Ceding Company shall not, and shall cause its Affiliates not to (A)
change agent commission and compensation schedules, (B) adopt or implement any
program that is expected to result in a material increase in lapses, exchanges,
replacements or Conversions under the Reinsured Policies or (C) change coverage
options or premiums (except as contemplated by Section 17.2(f) hereof),
including coverage options for End of Term Conversions, in each case under (A),
(B) and (C) without notifying the Reinsurer in advance of any such action and
obtaining the Reinsurer's prior written consent (which shall not be unreasonably
withheld, conditioned or delayed).

(ii)The Ceding Company and the Reinsurer shall reasonably cooperate on any
proposals for pricing or coverage changes proposed by either Party, including
making any rate and form filings or other regulatory filings that impact pricing
or premiums under the Reinsured Policies; provided, however, the Ceding Company
shall have final approval authority in its discretion over any proposal brought
by the Reinsurer pursuant to this Section 17.2(b)(ii).

(iii)The Parties agree and acknowledge that the Ceding Company's relationship
with the Reinsurer shall in all respects be governed by a duty of utmost good
faith.  At all times during the term of this Agreement, the Ceding Company shall
(i) administer, manage and oversee the Reinsured Policies and the Covered
Liabilities, and (ii) perform all its obligations to the Reinsurer under this
Agreement, in a manner consistent with its utmost good faith obligations.

(c)Third Party Reinsurance.

(i)The Ceding Company shall not, without the Reinsurer's prior approval (which
approval shall not be unreasonably or arbitrarily withheld, conditioned or
delayed), (A) terminate or materially modify any existing Third Party
Reinsurance or (B) purchase new third party reinsurance for the Reinsured
Policies.

(ii)The Ceding Company shall use commercially reasonable efforts to maintain its
existing Third Party Reinsurance from and after the Effective Date, consistent
with the existing practice of the Ceding Company in effect on the Effective
Date.

(d)Reporting.  To the extent not prohibited by Applicable Law, the Ceding
Company will provide all reports it is required to deliver under this Agreement
(including, without limitation, each Monthly Report and Quarterly Report) not
later than the last date on which such report is required to be so delivered,
except that the Ceding Company shall not be in breach of this Section 17.2(d)
unless either (i) the Reinsurer shall have notified the Ceding Company in
writing of its failure to timely deliver such report or (ii) an officer of the
Ceding Company with direct responsibility for the preparation and delivery of
such report has actual knowledge that the report was not delivered when due, and
in either case the Ceding Company shall have failed to deliver such information
within thirty (30) days following receipt of such notice or actual knowledge.

(e)Books and Records.  The Ceding Company shall maintain and implement
reasonable administrative and operating procedures with respect to records
relating to the Reinsured Policies and shall keep and maintain all material
documents, books, records and other information reasonably necessary for the
maintenance of the Reinsured Policies, which documents, books, records and other
information will be accurately maintained in all material respects throughout
the term of this Agreement.

(f)Reinsurance Credit Notice.  Without limitation of the Ceding Company's rights
under Article XI, and so long as no event described in Section 11.1 giving rise
to a right of recapture hereunder by the Ceding Company has occurred and is
continuing, following the delivery of a Reinsurance Credit Notice, the Ceding
Company will, promptly upon any written request delivered by the Reinsurer
within five (5) Business Days of delivery of such Reinsurance Credit Notice,
discuss in good faith with the Reinsurer and consider whether to (i) make such
modifications as may be needed to this Agreement and the Reinsurance Trust
Agreement or (ii) enter into new agreements, in each case, as may be necessary
to cure any denial of Statutory Financial Statement Credit by any insurance
regulatory Governmental Authority.  For the avoidance of doubt, the foregoing
shall not require the Ceding Company to take actions that would be adverse to
the Ceding Company in its sole discretion.

19

--------------------------------------------------------------------------------

 

Section 17.3Representations and Warranties of the Reinsurer.

(a)Organization, Standing and Authority of the Reinsurer.  The Reinsurer is a
special purpose financial insurance company duly organized, validly existing and
in good standing under the laws of the State of Vermont and has all requisite
corporate power and authority to carry on the operations of its business as they
are proposed to be conducted.  The Reinsurer has obtained all authorizations and
approvals required under Applicable Law to enter into and perform the
obligations contemplated of the Reinsurer under this Agreement and the Reinsurer
shall maintain throughout the term of this Agreement all licenses, permits or
other permissions of any Governmental Authority that shall be required in order
to perform the obligations of the Reinsurer hereunder.

(b)Authorization.  The Reinsurer has all requisite corporate power and authority
to enter into this Agreement and to perform its obligations hereunder.  The
execution and delivery by the Reinsurer of this Agreement, and the performance
by the Reinsurer of its obligations under this Agreement, have been duly
authorized by all necessary corporate action and do not require any further
authorization, action or consent of the Reinsurer or its stockholder.  This
Agreement, when duly executed and delivered by the Reinsurer, subject to the due
execution and delivery by the Ceding Company, will be a valid and binding
obligation of the Reinsurer, enforceable against the Reinsurer in accordance
with its terms, in each case subject to bankruptcy, insolvency, reorganization,
moratorium and similar laws of general application relating to or affecting
enforcement of creditors' rights and to general equity principles.

(c)No Conflict or Violation.  The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will not
(a) violate any provision of the Articles of Incorporation, Bylaws or other
charter or organizational document of the Reinsurer, or (b) violate any order,
judgment, injunction, award or decree of any court, arbitrator or Governmental
Authority against, or binding upon, or any agreement with, or condition imposed
by, any Governmental Authority, foreign or domestic, binding upon the Reinsurer,
except when any such violation would not have a material adverse effect on this
Agreement or the consummation of the transactions contemplated hereby.

(d)Absence of Litigation.  There is no action, suit, proceeding or investigation
pending or threatened that questions the legality of the transactions
contemplated by this Agreement or that would prevent consummation of the
transactions contemplated by this Agreement or the performance by the Reinsurer
of its obligations hereunder.

Section 17.4Covenants of the Reinsurer.

(a)The Reinsurer shall comply with all covenants that are memorialized in
Section IV.C. “Other Agreements” in the Reinsurer's plan of operation as filed
with the Commissioner prior to the Restatement Date.  The Reinsurer shall not
amend, modify or change, or request or petition for any amendment, modification
or change to such covenants without the Ceding Company's prior written consent.

(b)The Reinsurer shall not redomesticate or change its domiciliary jurisdiction
without the Ceding Company's prior written consent, such consent not to be
unreasonably withheld, conditioned or delayed.

(c)The Reinsurer shall not, without the prior written consent of the
Massachusetts Division of Insurance, amend this Agreement (other than Schedule
C) or the Reinsurance Trust Agreement.

(d)The Reinsurer shall not engage in any business, other than the business
provided by or relating to this Agreement, the Collateralized Stop Loss
Reinsurance Agreement, the Excess of Loss Reinsurance Agreement and as permitted
by Section 21.9.  Other than the reinsurance provided hereunder, the Reinsurer
shall not issue or reinsure any insurance policies.

20

--------------------------------------------------------------------------------

 

ARTICLE XVIII

INDEMNIFICATION

Section 18.1Indemnification.

(a)The Ceding Company shall indemnify, defend and hold harmless the Reinsurer
and its directors, officers, employees, agents, representatives, successors,
permitted assigns and Affiliates from and against any and all losses,
liabilities, claims, expenses (including reasonable attorneys' fees and
expenses) and damages reasonably and actually incurred by the Reinsurer
(collectively, “Indemnification Claims”) to the extent arising from:

(i)any breach or falsity of any representation, warranty or covenant of the
Ceding Company; or

(ii)the breach of or failure to perform any of the duties, obligations,
covenants or agreements of the Ceding Company contained in this Agreement.

(b)The Reinsurer agrees to indemnify and hold harmless the Ceding Company and
its directors, officers, employees, agents, representatives, successors,
permitted assigns and Affiliates from and against any and all Indemnification
Claims to the extent arising from:

(i)any breach or falsity of any representation, warranty or covenant of the
Reinsurer; or

(ii)the breach of or failure to perform any of the duties, obligations,
covenants or agreements of the Reinsurer contained in this Agreement.

ARTICLE XIX

LICENSES; REGULATORY MATTERS

Section 19.1Licenses.

(a)At all times during the term of this Agreement, each of the Reinsurer and the
Ceding Company, respectively agrees that it shall hold and maintain all licenses
and authorities required under Applicable Laws to perform its respective
obligations hereunder unless otherwise mutually agreed by the parties.

(b)At all times during the term of this Agreement, the Reinsurer shall hold and
maintain all licenses and authorizations required under Applicable Law or
otherwise take all action that may be necessary so that the Ceding Company shall
receive Statutory Financial Statement Credit.

Section 19.2Regulatory Matters.

(a)If Ceding Company or Reinsurer receives notice of, or otherwise becomes aware
of any inquiry, investigation, examination, audit or proceeding outside the
ordinary course of business by Governmental Authorities, relating to the
Reinsured Policies or the reinsurance provided hereunder, the Ceding Company or
Reinsurer, as applicable, shall promptly notify the other party thereof.

(b)If Ceding Company or Reinsurer receives notice of, or otherwise becomes aware
of any enforcement action by any Governmental Authority arising out of any
inquiry, investigation, examination, audit or proceeding by such Governmental
Authority, the Ceding Company or Reinsurer, as applicable, shall promptly notify
the other party thereof, and the Parties shall cooperate to resolve such matter.

21

--------------------------------------------------------------------------------

 

ARTICLE XX

DURATION OF AGREEMENT; TERMINATION

Section 20.1Duration.  This Agreement shall automatically terminate if, at such
time, there are no Covered Liabilities.

Section 20.2Termination.  This Agreement shall be terminated only by the mutual
written consent of the Reinsurer and the Ceding Company, which writing shall
state the effective date and relevant terms of termination or by the Reinsurer
pursuant to Section 21.8.  For the avoidance of doubt, a Change of Control, sale
or merger of the Reinsurer will not result in termination of this Agreement.

Section 20.3Survival.  Notwithstanding the other provisions of this Article XX,
the terms and conditions of Articles I, IV, V, VIII, X, XI, XII, XIV, XV, XVI,
XX and XXI shall remain in full force and effect after termination of this
Agreement.

ARTICLE XXI

MISCELLANEOUS

Section 21.1Entire Agreement.  Without superseding anything contained in the
Transaction Cooperation Agreement, among the Ceding Company, Prime Re, Swiss Re
Life & Health America Inc. and Reinsurer, dated January 25, 2016, this Agreement
represents the entire agreement between the Reinsurer and the Ceding Company
concerning the business reinsured hereunder.  There are no understandings
between the Reinsurer and the Ceding Company other than as expressed in this
Agreement and the Reinsurance Trust Agreement.

Section 21.2Amendments.

(a)Any provision of this Agreement may be amended if, but only if, such
amendment is in writing and is signed by each party to this Agreement; provided,
that the Ceding Company shall not unreasonably withhold, condition or delay its
consent to any amendment, change or modification to Schedule C proposed by the
Reinsurer with at least forty-five (45) days prior written notice, subject to
the provision by the Reinsurer of any information reasonably requested in
connection with such proposed amendment, modification or change; it being
acknowledged and agreed that it would be unreasonable for the Ceding Company to
withhold, condition or delay its consent to any amendment, modification or
change to Schedule C that is not adverse to the Ceding Company.  Any change or
modification to this Agreement shall be null and void unless made by an
amendment hereto signed by each party to this Agreement.

(b)No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

Section 21.3Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law or if
determined by a court of competent jurisdiction to be unenforceable, and if the
rights or obligations of the Ceding Company or the Reinsurer under this
Agreement will not be materially and adversely affected thereby, such provision
shall be fully severable, and this Agreement will be construed and enforced as
if such illegal, invalid or unenforceable provision had never comprised a part
of this Agreement, and the remaining provisions of this Agreement shall remain
in full force and effect and will not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom.

Section 21.4Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without giving
effect to the principles of conflicts of law thereof.

22

--------------------------------------------------------------------------------

 

Section 21.5Notices.  Any notice and other communication required or permitted
hereunder shall be in writing and shall be delivered personally or sent by
certified, registered or express mail, postage prepaid.  Any such notice shall
be deemed given when so delivered personally or, if mailed, on the date shown on
the receipt therefore, as follows:

if to the Ceding Company:

Primerica Life Insurance Company

1 Primerica Parkway

Duluth, Georgia 30099

Attention: General Counsel

with copies to (which shall not constitute notice to the Ceding Company for
purposes of this Section 21.5):

DLA Piper LLP (US)
1251 Avenue of the Americas, 27th Floor
New York, NY 10020

Attention: David D. Luce

if to the Reinsurer:

Pecan Re Inc.

c/o Marsh Management Services, Inc.

P.O. Box 530

100 Bank Street, Suite 610
Burlington, Vermont 05402-0530
Attention: Kimberly Whitcomb

with copies to (which shall not constitute notice to the Reinsurer for purposes
of this Section 21.5):

Swiss Re Life & Health America Inc.

175 King Street

Armonk, New York 10504

Attention:John Regan

and

Swiss Re Life & Health America Inc.

175 King Street

Armonk, New York 10504

Attention:Reka Koerner

and

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention:Alexander R. Cochran

Either Party may change the names or addresses where notice is to be given by
providing notice to the other Party of such change in accordance with this
Section 21.5.

Section 21.6Consent to Jurisdiction.  Subject to the terms and conditions of
Article XIV, the Reinsurer agrees that in the event of the failure of either
Party to perform its obligations under the terms of this Agreement, the Party so
failing to perform, at the request of the other Party, shall submit to the
jurisdiction of any court of competent jurisdiction in any state of the United
States shall comply with all requirements necessary to give such court
jurisdiction, and shall abide by the final decision of such court or of any
appellate court in the event of an appeal.

23

--------------------------------------------------------------------------------

 

Section 21.7Service of Process.  The Reinsurer hereby designates Marsh
Management Services, Inc., P.O. Box 530, 100 Bank Street, Suite 610, Burlington,
Vermont 05402-0530 as its true and lawful attorney upon whom may be served any
lawful process in any action, suit or proceeding instituted by or on behalf of
the Ceding Company.  The Ceding Company hereby designates CT Corporation System,
155 Federal Street, Suite 700, Boston, Massachusetts 02110, and the insurance
commissioner in Reinsurer's state of domicile, as its true and lawful attorney
upon whom may be served any lawful process in any action, suit or proceeding
instituted by or on behalf of the Reinsurer.

Section 21.8Failure to Pay. If the Ceding Company fails to pay any Net Premiums
that are due within 20 Business Days of the Ceding Company receiving written
notice from the Reinsurer that Net Premiums are past due, the Reinsurer will
have the right to terminate this Agreement and the reinsurance provided
hereunder upon at least five (5) Business Days written notice to the Ceding
Company specifying the termination effective date; provided, however, that upon
any such termination effective date unless on or prior to such termination
effective date the Reinsurer pays such Net Premiums and any interest thereon in
full, (i) in accordance with Section 11.5, the Reinsurer shall pay the Ceding
Company a Commutation Payment, unless the amount thereof is negative, in which
case the Ceding Company shall pay the absolute value thereof to the Reinsurer
and (ii) the Ceding Company shall pay a Recapture Fee to the Reinsurer.  The
Ceding Company will not cease paying any Net Premiums that are due or any other
amounts in an effort to force or encourage the Reinsurer to exercise its
termination rights under this Section 21.8.

Section 21.9Assignment and Retrocession.  This Agreement will inure to the
benefit of and be binding upon the respective successors and permitted assigns
of the Parties.  Neither Party may assign any of its duties or obligations
hereunder without the prior written consent of the other Party or without the
prior written consent of the regulatory states; provided, that the Reinsurer may
assign its rights under Sections 15.3(c) and 15.6, including any enforcement
rights against the Ceding Company under such sections, to Prime Re for so long
as the Collateralized Stop Loss Reinsurance Agreement remains in
effect.  Notwithstanding any other provision in this Agreement to the contrary,
the Reinsurer shall have the right to retrocede all or a portion of the
Reinsured Policies under this Agreement.

Section 21.10Captions.  The captions contained in this Agreement are for
reference only and are not part of the Agreement.

Section 21.11Treatment of Confidential Information.  The Parties agree that,
other than as contemplated by this Agreement and to the extent permitted or
required to implement the transactions contemplated hereby, the Parties will
keep confidential and will not use or disclose the other Party's Confidential
Information or the terms and conditions of this Agreement, including, without
limitation, the exhibits and schedules hereto, except as otherwise required by
Applicable Law or any order or ruling of any state insurance regulatory
authority, the Securities and Exchange Commission or any other Governmental
Authority; provided, however, that the Reinsurer may disclose Confidential
Information to its Representatives in connection with the exercise of its rights
under Article XII; provided, further, that either party may disclose, with the
other party's written consent, Confidential Information to any person other than
its Representatives who agrees to (i) hold such Confidential Information in
strict confidence as if such person were a party to this Agreement and (ii) use
such Confidential Information solely for the limited purpose of evaluating a
potential purchase, merger or Change of Control of such Party.  Without limiting
the generality of the foregoing, neither the Reinsurer nor any Affiliates of the
Reinsurer shall utilize any Confidential Information regarding Policyholders for
the purpose of soliciting Policyholders for the sale of any insurance policies
or other products or services.  The parties agree that any violation or
threatened violation of this Section 21.11 may cause irreparable injury to a
party and that, in addition to any other remedies that may be available, each
party shall be entitled to seek injunctive relief against the threatened breach
of the provisions of this Section 21.11, or a continuation of any such breach by
the other party or any person provided with Confidential Information, specific
performance and other such relief to redress such breach together with damages
and reasonable counsel fees and expenses to enforce its rights hereunder.  For
purposes of this Agreement, “Confidential Information” means all documents and
information concerning one Party, any of its Affiliates, the Covered Liabilities
or the Reinsured Policies, including any information relating to any person
insured directly or indirectly under the Reinsured Policies, furnished to the
other Party or such other Party's Affiliates or representatives in connection
with this Agreement or the transactions contemplated hereby, except that
Confidential Information shall not include information which:  (a) at the time
of disclosure or thereafter is generally available to and known by the public
other than by way of a wrongful disclosure by a Party or by any representative
of a Party; (b) was available

24

--------------------------------------------------------------------------------

 

on a nonconfidential basis from a source other than the Parties or their
representatives, provided that such source is not and was not bound by a
confidentiality agreement with a Party; or (c) was independently developed
without violating any obligations under this Agreement and without the use of
any Confidential Information.  For the purposes of this Agreement, “Change of
Control” means the acquisition of ten percent (10%) or more of the voting
securities of a Party or any parent of such Party, or any other acquisition that
is deemed to be a Change of Control by applicable insurance regulatory
authorities of the state of domicile of such Party.

Section 21.12No Waiver; Preservation of Remedies.  No consent or waiver, express
or implied, by any Party to or of any breach or default by any other Party in
the performance by such other Party of its obligations hereunder shall be deemed
or construed to be a consent or waiver to or of any other breach or default in
the performance of obligations hereunder by such other Party hereunder.  Failure
on the part of any Party to complain of any act or failure to act of any other
Party or to declare any other Party in default, irrespective of how long such
failure continues, shall not constitute a waiver by such first Party of any of
its rights hereunder.

Section 21.13Calendar Days.  To the extent that any calendar day on which a
deliverable pursuant to this Agreement is due is not a Business Day, such
deliverable will be due the next Business Day.

Section 21.14Counterparts.  This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
instrument, and either of the Parties may execute this Agreement by signing such
counterpart.  This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other party hereto.

Section 21.15Incontestability.  In consideration of the mutual covenants and
agreements contained herein, each party hereto does hereby agree that this
Agreement, and each and every provision hereof, is and shall be enforceable by
and between them according to its terms, and each party does hereby agree that
it shall not contest the validity or enforceability hereof.

Section 21.16Interpretation.

(a)When a reference is made in this Agreement to a Section, such reference shall
be to a Section to this Agreement unless otherwise indicated.  The Section
headings contained in this Agreement are solely for the purpose of reference,
are not part of the agreement of the parties and shall not affect in any way the
meaning or interpretation of this Agreement.  Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.”  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term.  Any agreement, instrument
or statute defined or referred to herein or in any agreement or instrument that
is referred to herein means such agreement, instrument or statute as from time
to time amended, modified or supplemented, including (in the case of agreements
or instruments) by waiver or consent and (in the case of statutes) by succession
of comparable successor statutes.  References to a person are also to its
permitted successors and assigns.

(b)The parties have participated jointly in the negotiation and drafting of this
Agreement; consequently, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties thereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.

Section 21.17Reasonableness.  Each of the parties will act reasonably and in
good faith on all matters within the terms of this Agreement.

 

 

 

25

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

PRIMERICA LIFE INSURANCE COMPANY

By:

 

/s/Dan Settle

Name:

 

Dan Settle

Title:

 

Executive Vice President

 

 

 

 

 

PECAN RE INC.

 

 

 

By:

 

/s/Brian Lo

Name:

 

Brian Lo

Title:

 

President

 

 

 

By:

 

/s/John Gribbon

Name:

 

John Gribbon

Title:

 

Sr. Vice President and CFO

 

 

 

[Signature Page to the Amended and Restated 80% Coinsurance Agreement]

--------------------------------------------------------------------------------

 

Schedule A

Identification of Reserves

Exhibit 5 Policy Reserves

 

•

Life Insurance Reserves

 

•

Disability — Active Lives Reserves

 

•

Disability — Disabled Lives Reserves

 

•

Miscellaneous Reserves

Exhibit 8 Claim Reserves

 

•

Pending Claims

 

•

Incurred but Not Reported Claims

 

•

Amounts Recoverable on Paid Claims

 

 

 

A-1

--------------------------------------------------------------------------------

 

Schedule B

No Conflict or Violation Exceptions

None.

 

 

 

B-1

--------------------------------------------------------------------------------

 

Schedule C

Stop Loss Assets Amount

 

Calendar Quarter End Date

Stop Loss Assets Amount ($mm)

December 31, 2015

1819

March31, 2016

1743

June 30, 2016

1668

September 30, 2016

1592

December 31, 2016

1516

March 31, 2017

1443

June 30, 2017

1369

September 30, 2017

1296

December 31, 2017

1222

March 31, 2018

1154

June 30, 2018

1086

September 30, 2018

1017

December 31, 2018

749

March 31, 2019

686

June 30, 2019

624

September 30, 2019

561

December 31, 2019

498

March 31, 2020

436

June 30, 2020

374

September 30, 2020

312

December 31, 2020

250

March 31, 2021

192

June 30, 2021

134

September 30, 2021

76

December 31, 2021

18

at all times after January 1, 2022

—

 

 

 

C-1

--------------------------------------------------------------------------------

 

Exhibit I

Identification of Reinsured Policies

 

I-1

--------------------------------------------------------------------------------

 

Exhibit I - Identification of Reinsured Policies

 

PLAN

 

FORM

 

POLICIES

 

RIDERS

 

FACE AMOUNT

$$ 10

 

ML-301S 10

 

—

 

12

 

215,000

 

 

ML-421(10)S

 

—

 

3

 

40,000

 

 

TD 65/20 S

 

4

 

—

 

41,763

 

 

 

 

4

 

15

 

296,763

 

 

 

 

 

 

 

 

 

$$ 10 REN

 

ML-301S 10

 

—

 

35

 

471,000

 

 

ML-421(10)S

 

—

 

117

 

1,644,065

 

 

TD 65/20S

 

142

 

—

 

1,997,943

 

 

 

 

142

 

152

 

4,113,008

 

 

 

 

 

 

 

 

 

$$ 12REN

 

ML-301S

 

—

 

7

 

70,000

 

 

TD 12/2 S

 

20

 

—

 

663,000

 

 

 

 

20

 

7

 

733,000

 

 

 

 

 

 

 

 

 

ADD ON

 

ML-767

 

—

 

29

 

580,000

 

 

ML-777

 

—

 

11

 

220,000

 

 

 

 

—

 

40

 

800,000

 

 

 

 

 

 

 

 

 

ART

 

ML-875

 

—

 

16

 

735,000

 

 

ML-901 W

 

—

 

34

 

2,623,000

 

 

ML-901A

 

—

 

5

 

450,000

 

 

ML-901X

 

—

 

243

 

16,438,000

 

 

ML-911

 

—

 

14

 

475,000

 

 

ML-911 W

 

—

 

142

 

8,658,000

 

 

ML-911 X

 

—

 

10

 

770,000

 

 

ML-911A

 

—

 

8

 

205,000

 

 

ML-911X

 

—

 

336

 

14,710,000

 

 

 

 

—

 

808

 

45,064,000

 

 

 

 

 

 

 

 

 

A10

 

A-10

 

3,689

 

—

 

278,421,629

 

 

A-10I

 

—

 

6,202

 

396,324,349

 

 

A-10S

 

—

 

5,974

 

350,411,170

 

 

 

 

3,689

 

12,176

 

1,025,157,148

 

 

 

 

 

 

 

 

 

A10B

 

A-10B

 

19,189

 

—

 

2,481,429,480

 

 

A-10IB

 

—

 

15,808

 

1,405,224,997

 

 

A-10IBNJ

 

—

 

324

 

29,500,000

 

 

A-10SB

 

—

 

21,967

 

1,726,249,304

 

 

A-10SBNJ

 

—

 

579

 

48,287,840

 

 

 

 

19,189

 

38,678

 

5,690,691,621

 

 

I-2

--------------------------------------------------------------------------------

 

Exhibit I - Identification of Reinsured Policies

 

PLAN

 

FORM

 

POLICIES

 

RIDERS

 

FACE AMOUNT

BART

 

BART

 

615

 

—

 

56,082,000

 

 

BART(85)

 

83

 

—

 

7,688,000

 

 

BART(85) MO

 

179

 

—

 

16,681,000

 

 

BART(85) MT

 

1

 

—

 

100,000

 

 

 

 

878

 

—

 

80,551,000

 

 

 

 

 

 

 

 

 

BART 100

 

BART-100

 

408

 

—

 

70,873,712

 

 

BART-100OR

 

3

 

—

 

750,000

 

 

BART-101

 

—

 

16

 

2,615,001

 

 

BART-102

 

—

 

34

 

2,147,200

 

 

BART-200

 

12

 

—

 

2,115,000

 

 

BART-300

 

409

 

—

 

58,325,599

 

 

 

 

832

 

50

 

136,826,512

 

 

 

 

 

 

 

 

 

B20

 

B-20

 

41,043

 

—

 

5,111,385,327

 

 

B-20I

 

—

 

6,580

 

669,617,925

 

 

B-20S

 

—

 

25,750

 

2,503,896,739

 

 

 

 

41,043

 

32,330

 

8,284,899,991

 

 

 

 

 

 

 

 

 

B20B

 

B-20B

 

46,306

 

—

 

7,127,569,620

 

 

B-20IB

 

—

 

6,542

 

748,481,812

 

 

B-20IBNJ

 

—

 

109

 

12,810,500

 

 

B-20SB

 

—

 

29,056

 

3,394,085,205

 

 

B-20SBNJ

 

—

 

1,052

 

152,046,000

 

 

 

 

46,306

 

36,759

 

11,434,993,137

 

 

 

 

 

 

 

 

 

CART

 

CART

 

187

 

—

 

2,457,553

 

 

CARTNS

 

786

 

—

 

14,375,131

 

 

CARTNSR

 

—

 

106

 

1,713,336

 

 

CARTS

 

26

 

—

 

400,751

 

 

CARTSP

 

—

 

24

 

172,976

 

 

CARTSR

 

—

 

3

 

28,750

 

 

NO FORMCART

 

530

 

69

 

10,721,612

 

 

 

 

1,529

 

202

 

29,870,109

 

 

 

 

 

 

 

 

 

CHILD RIDER

 

CH-25

 

—

 

99,987

 

2,037,471,000

 

 

CP-CH

 

—

 

519,939

 

12,281,632,100

 

 

ML-309 S

 

—

 

254

 

2,420,000

 

 

ML-909

 

—

 

3,421

 

40,011,010

 

 

ML-909 B

 

—

 

61,360

 

887,806,500

 

 

ML-909A

 

—

 

1,263

 

16,124,000

 

 

I-3

--------------------------------------------------------------------------------

 

Exhibit I - Identification of Reinsured Policies

 

PLAN

 

FORM

 

POLICIES

 

RIDERS

 

FACE AMOUNT

CHILD RIDER

 

ML-909AR

 

—

 

1,153

 

15,314,000

 

 

ML-917

 

—

 

8

 

76,000

 

 

PL-CR

 

—

 

101,605

 

1,923,587,000

 

 

 

 

—

 

788,990

 

17,204,441,610

 

 

 

 

 

 

 

 

 

CONV DT100

 

DT-1000X

 

—

 

17

 

110,178

 

 

NO FORM DTC

 

6,263

 

2,232

 

106,742,022

 

 

 

 

6,263

 

2,249

 

106,852,200

 

 

 

 

 

 

 

 

 

CST

 

ML-T90

 

19,318

 

—

 

1,617,173,172

 

 

ML-T90OR

 

114

 

—

 

9,902,000

 

 

ML-T95

 

69,424

 

—

 

6,146,403,242

 

 

ML-T95MD

 

2,439

 

—

 

225,706,120

 

 

ML-867 S

 

—

 

92

 

4,990,000

 

 

ML-867A

 

—

 

2,055

 

127,531,955

 

 

ML-867AMD

 

—

 

67

 

4,016,000

 

 

ML-867S

 

—

 

10

 

405,000

 

 

ML-877A

 

—

 

33,118

 

1,786,297,369

 

 

ML-877AMD

 

—

 

1,073

 

69,243,000

 

 

ML-877S

 

—

 

9,181

 

439,663,292

 

 

ML-877SOR

 

—

 

57

 

2,819,000

 

 

ML-887 S

 

—

 

278

 

7,416,000

 

 

ML-887A

 

—

 

1,774

 

48,475,900

 

 

ML-887AMD

 

—

 

78

 

1,975,000

 

 

ML-887S

 

—

 

28

 

545,000

 

 

 

 

91,295

 

47,811

 

10,492,562,050

 

 

 

 

 

 

 

 

 

C25 LEVEL

 

C-25

 

36,565

 

—

 

5,298,618,351

 

 

C-25I

 

—

 

2,691

 

327,332,299

 

 

C-25IX

 

—

 

365

 

54,279,099

 

 

C-25S

 

—

 

21,214

 

2,482,828,024

 

 

C-25SX

 

—

 

3,703

 

521,706,299

 

 

C-25X

 

5,897

 

—

 

1,067,003,314

 

 

 

 

42,462

 

27,973

 

9,751,767,386

 

 

 

 

 

 

 

 

 

C25B

 

C-25B

 

63,418

 

—

 

10,484,273,839

 

 

C-25IB

 

—

 

3,855

 

484,574,536

 

 

C-25IBNJ

 

—

 

76

 

12,874,000

 

 

C-25SB

 

—

 

33,356

 

4,618,655,588

 

 

C-25SBNJ

 

—

 

1,482

 

253,885,000

 

 

 

 

63,418

 

38,769

 

15,854,262,963

 

 

 

 

 

 

 

 

 

 

 

C4-10IB

 

—

 

115,613

 

8,043,108,434

C4IBR10

 

C4-10SB

 

—

 

57,571

 

3,652,087,750

 

 

 

 

—

 

173,184

 

11,695,196,184

 

 

I-4

--------------------------------------------------------------------------------

 

Exhibit I - Identification of Reinsured Policies

 

PLAN

 

FORM

 

POLICIES

 

RIDERS

 

FACE AMOUNT

C4IBR5

 

C4-5IB

 

—

 

81,949

 

3,109,314,910

 

 

C4-5SB

 

—

 

42,201

 

1,446,605,810

 

 

 

 

—

 

124,150

 

4,555,920,720

 

 

 

 

 

 

 

 

 

C410

 

C4-I10

 

—

 

43,168

 

4,723,448,083

 

 

C4-Sl0

 

—

 

138,215

 

10,608,149,425

 

 

C4-10

 

200,844

 

—

 

22,578,357,011

 

 

 

 

200,844

 

181,383

 

37,909,954,519

 

 

 

 

 

 

 

 

 

C415

 

C4-I15

 

—

 

18,674

 

2,322,209,846

 

 

C4-S15

 

—

 

44,022

 

4,921,592,696

 

 

C4-l5

 

64,986

 

—

 

9,046,327,346

 

 

 

 

64,986

 

62,696

 

16,290,129,888

 

 

 

 

 

 

 

 

 

C420

 

C4-I20

 

—

 

23,609

 

3,622,066,590

 

 

C4-S20

 

—

 

99,223

 

14,346,340,732

 

 

C4-20

 

163,597

 

—

 

29,013,813,050

 

 

 

 

163,597

 

122,832

 

46,982,220,372

 

 

 

 

 

 

 

 

 

C425

 

C4-I25

 

—

 

5,695

 

809,524,971

 

 

C4-S25

 

—

 

19,968

 

3,643,093,897

 

 

C4-25

 

28,333

 

—

 

6,388,962,299

 

 

 

 

28,333

 

25,663

 

10,841,581,167

 

 

 

 

 

 

 

 

 

C430

 

C4-I30

 

—

 

9,953

 

1,776,376,796

 

 

C4-S30

 

—

 

72,461

 

14,026,310,685

 

 

C4-30

 

148,891

 

—

 

31,245,530,547

 

 

C4-30MS

 

1

 

—

 

40,000

 

 

 

 

148,892

 

82,414

 

47,048,258,028

 

 

 

 

 

 

 

 

 

C435

 

C4-I35

 

—

 

1,756

 

304,461,497

 

 

C4-I35AFL

 

—

 

124

 

23,555,900

 

 

C4-S35

 

—

 

12,845

 

2,340,377,398

 

 

C4-S35AFL

 

—

 

692

 

138,740,000

 

 

C4-35

 

40,206

 

—

 

6,841,254,800

 

 

C4-35AFL

 

2,750

 

—

 

462,808,300

 

 

 

 

42,956

 

15,417

 

10,111,197,895

 

 

 

 

 

 

 

 

 

C5IBR10

 

C5IBR

 

—

 

45,858

 

1,203,280,860

 

 

C5SBR

 

—

 

20,304

 

506,651,400

 

 

 

 

—

 

66,162

 

1,709,932,260

 

 

I-5

--------------------------------------------------------------------------------

 

Exhibit I - Identification of Reinsured Policies

 

PLAN

 

FORM

 

POLICIES

 

RIDERS

 

FACE AMOUNT

C5IBR5

 

C5IBR

 

—

 

27,626

 

364,510,050

 

 

C5SBR

 

—

 

12,562

 

156,868,150

 

 

 

 

—

 

40,188

 

521,378,200

 

 

 

 

 

 

 

 

 

C510

 

C5

 

38,912

 

—

 

6,634,142,069

 

 

C5IR

 

—

 

17,208

 

2,246,751,204

 

 

C5SR

 

—

 

26,642

 

3,489,261,134

 

 

 

 

38,912

 

43,850

 

12,370,154,407

 

 

 

 

 

 

 

 

 

C515

 

C5

 

29,286

 

—

 

4,657,708,223

 

 

C5IR

 

—

 

8,792

 

1,207,355,616

 

 

C5SR

 

—

 

17,211

 

2,418,471,303

 

 

 

 

29,286

 

26,003

 

8,283,535,142

 

 

 

 

 

 

 

 

 

C520

 

C5

 

105,903

 

—

 

21,047,223,456

 

 

C5IR

 

—

 

13,359

 

2,232,806,421

 

 

C5SR

 

—

 

53,488

 

9,467,983,505

 

 

 

 

105,903

 

66,847

 

32,748,013,382

 

 

 

 

 

 

 

 

 

C525

 

C525

 

21,952

 

—

 

5,231,434,200

 

 

C525IR

 

—

 

2,770

 

466,281,600

 

 

C525SR

 

—

 

12,307

 

2,526,419,300

 

 

 

 

21,952

 

15,077

 

8,224,135,100

 

 

 

 

 

 

 

 

 

C530

 

C5

 

71,272

 

—

 

15,972,695,801

 

 

C5IR

 

—

 

4,443

 

843,630,379

 

 

C5SR

 

—

 

32,665

 

6,716,721,349

 

 

 

 

71,272

 

37,108

 

23,533,047,529

 

 

 

 

 

 

 

 

 

C535

 

C5

 

77,401

 

—

 

13,263,063,232

 

 

C5IR

 

—

 

2,189

 

392,047,100

 

 

C5SR

 

—

 

20,498

 

3,772,519,599

 

 

 

 

77,401

 

22,687

 

17,427,629,931

 

 

 

 

 

 

 

 

 

DECR TRM

 

ML-271

 

—

 

62

 

117,313

 

 

ML-300

 

—

 

26

 

63,906

 

 

 

 

—

 

88

 

181,219

 

 

 

 

 

 

 

 

 

DT65

 

ML-T100

 

6,259

 

—

 

231,309,412

 

 

ML-T100OR

 

9

 

—

 

171,950

 

 

ML-1000

 

—

 

1,641

 

45,971,915

 

 

ML-1000OR

 

—

 

3

 

49,905

 

 

ML-1001

 

—

 

3,656

 

97,104,210

 

 

ML-1001OR

 

—

 

5

 

65,828

 

 

 

 

6,268

 

5,305

 

374,673,219

 

 

I-6

--------------------------------------------------------------------------------

 

Exhibit I - Identification of Reinsured Policies

 

PLAN

 

FORM

 

POLICIES

 

RIDERS

 

FACE AMOUNT

D05 BD

 

ML-D5

 

213

 

—

 

693,500

 

 

ML-1000A

 

—

 

3

 

—

 

 

ML-1001A

 

—

 

135

 

325,000

 

 

ML-1002A

 

—

 

4

 

50,000

 

 

 

 

213

 

142

 

1,068,500

 

 

 

 

 

 

 

 

 

D10 BD

 

ML-D10

 

527

 

—

 

2,619,500

 

 

ML-1000B

 

—

 

7

 

—

 

 

ML-1001B

 

—

 

324

 

1,378,500

 

 

ML-1002B

 

—

 

7

 

125,000

 

 

 

 

527

 

338

 

4,123,000

 

 

 

 

 

 

 

 

 

D25 MOD

 

D-25

 

2,354

 

—

 

219,340,620

 

 

D-25X

 

462

 

—

 

67,305,000

 

 

 

 

2,816

 

—

 

286,645,620

 

 

 

 

 

 

 

 

 

EAGLE IBR

 

PL-104

 

—

 

1,234

 

48,667,900

 

 

PL-105

 

—

 

789

 

21,408,300

 

 

PL-154

 

—

 

10,011

 

571,299,000

 

 

PL-155

 

—

 

2,483

 

105,446,300

 

 

PL-204

 

—

 

93,218

 

4,663,075,650

 

 

PL-205

 

—

 

53,776

 

2,053,882,400

 

 

 

 

—

 

161,511

 

7,463,779,550

 

 

 

 

 

 

 

 

 

EAGLE 10

 

PL-EAGLE 10

 

10,260

 

—

 

558,297,408

 

 

PL-106

 

—

 

2,616

 

190,100,041

 

 

PL-107

 

—

 

4,778

 

242,484,431

 

 

PL-108

 

—

 

166

 

6,759,999

 

 

 

 

10,260

 

7,560

 

997,641,879

 

 

 

 

 

 

 

 

 

EAGLE 10E

 

PL-EAGLE 10

 

86

 

—

 

1,049,000

 

 

PL-106

 

—

 

3

 

24,000

 

 

PL-107

 

—

 

8

 

96,000

 

 

 

 

86

 

11

 

1,169,000

 

 

 

 

 

 

 

 

 

EAGLE 15

 

PL-EAGLE 15

 

18,165

 

—

 

2,450,079,228

 

 

PL-156L

 

—

 

1,603

 

168,772,470

 

 

PL-157L

 

—

 

5,591

 

574,374,174

 

 

PL-158L

 

—

 

71

 

2,477,000

 

 

 

 

18,165

 

7,265

 

3,195,702,872

 

 

I-7

--------------------------------------------------------------------------------

 

Exhibit I - Identification of Reinsured Policies

 

PLAN

 

FORM

 

POLICIES

 

RIDERS

 

FACE AMOUNT

EAGLE 20

 

PL-EAGLE 20

 

191,096

 

—

 

22,860,717,525

 

 

PL-206

 

—

 

11,940

 

1,103,253,571

 

 

PL-207

 

—

 

110,592

 

10,195,409,737

 

 

PL-208

 

—

 

2,700

 

98,881,499

 

 

 

 

191,096

 

125,232

 

34,258,262,332

 

 

 

 

 

 

 

 

 

E15

 

E-15I

 

—

 

5,506

 

436,121,000

 

 

E-15S

 

—

 

4,300

 

312,842,048

 

 

 

 

—

 

9,806

 

748,963,048

 

 

 

 

 

 

 

 

 

E15B

 

E-15B

 

35,114

 

—

 

3,416,406,232

 

 

E-15IB

 

—

 

8,917

 

788,792,244

 

 

E-15IBNJ

 

—

 

132

 

14,536,000

 

 

E-15SB

 

—

 

26,620

 

1,859,136,845

 

 

E-I5SBNJ

 

—

 

635

 

49,848,000

 

 

 

 

35,114

 

36,304

 

6,128,719,321

 

 

 

 

 

 

 

 

 

FAMILY

 

ML-297 S

 

—

 

57

 

108,000

 

 

ML-299 S

 

—

 

31

 

55,000

 

 

NO FORM FAM

 

—

 

46

 

169,000

 

 

 

 

—

 

134

 

332,000

 

 

 

 

 

 

 

 

 

F12

 

F-12

 

502

 

—

 

34,335,000

 

 

F-12I

 

—

 

6

 

579,000

 

 

F-12S

 

—

 

340

 

12,309,640

 

 

 

 

502

 

346

 

47,223,640

 

 

 

 

 

 

 

 

 

IBR

 

ML-667

 

—

 

18,666

 

971,741,850

 

 

ML-677

 

—

 

11,211

 

368,838,500

 

 

 

 

—

 

29,877

 

1,340,580,350

 

 

 

 

 

 

 

 

 

IBR10

 

BI-101

 

—

 

16,254

 

1,785,390,200

 

 

BI-105

 

—

 

8,543

 

775,353,900

 

 

 

 

—

 

24,797

 

2,560,744,100

 

 

 

 

 

 

 

 

 

IBR10B

 

BI-10IB

 

—

 

29,926

 

3,368,247,500

 

 

BI-10IBNJ

 

—

 

1,248

 

146,281,900

 

 

BI-10SB

 

—

 

16,307

 

1,546,985,800

 

 

BI-10SBNJ

 

—

 

539

 

52,796,000

 

 

 

 

—

 

48,020

 

5,114,311,200

 

 

 

 

 

 

 

 

 

IBR5

 

BI-5I

 

—

 

23,977

 

1,505,154,400

 

 

BI-5S

 

—

 

13,745

 

704,838,950

 

 

 

 

—

 

37,722

 

2,209,993,350

 

 

I-8

--------------------------------------------------------------------------------

 

Exhibit I - Identification of Reinsured Policies

 

PLAN

 

FORM

 

POLICIES

 

RIDERS

 

FACE AMOUNT

IBR5B

 

BI-5IB

 

—

 

30,369

 

1,964,729,850

 

 

BI-5IBNJ

 

—

 

961

 

62,684,500

 

 

BI-5SB

 

—

 

17,574

 

949,958,550

 

 

BI-5SBNJ

 

—

 

477

 

26,569,500

 

 

 

 

—

 

49,381

 

3,003,942,400

 

 

 

 

 

 

 

 

 

MOD-11

 

ML-301S 11

 

—

 

2

 

15,000

 

 

 

 

 

 

 

 

 

MOD-11 REN

 

ML-301 S 11

 

—

 

263

 

3,768,000

 

 

TD-11 S

 

1,041

 

—

 

40,523,000

 

 

TD-11 STX

 

185

 

—

 

7,351,000

 

 

 

 

1,226

 

263

 

51,642,000

 

 

 

 

 

 

 

 

 

MOD15

 

MT85(15)ML

 

9,276

 

—

 

384,548,697

 

 

MT85(l5)MLM

 

1,162

 

—

 

39,579,835

 

 

MT85-15MLM

 

511

 

—

 

17,560,000

 

 

MT85-15MLMO

 

5,445

 

—

 

186,297,509

 

 

MT85-15MLMT

 

8

 

—

 

272,000

 

 

MT85ML NJ

 

165

 

—

 

6,389,000

 

 

 

 

16,567

 

—

 

634,647,041

 

 

 

 

 

 

 

 

 

NL RIDER

 

ML-867 W

 

—

 

3,472

 

210,518,369

 

 

ML-867W WA

 

—

 

55

 

3,556,000

 

 

ML-867Y

 

—

 

3,636

 

206,083,500

 

 

ML-877

 

—

 

3,341

 

151,116,495

 

 

ML-877 W

 

—

 

2,836

 

138,021,600

 

 

 

 

—

 

13,340

 

709,295,964

 

 

 

 

 

 

 

 

 

O-MOD15

 

CR-85(l5)

 

—

 

735

 

26,460,500

 

 

SR-85(15)

 

—

 

1,637

 

26,542,184

 

 

 

 

—

 

2,372

 

53,002,684

 

 

 

 

 

 

 

 

 

OLDT15

 

T 15

 

3,368

 

—

 

44,490,569

 

 

 

 

 

 

 

 

 

PAIDUP

 

CTI(80)

 

2

 

—

 

10,000

 

 

CTI(86)

 

23,710

 

—

 

219,109,000

 

 

STI(80)

 

35

 

—

 

68,000

 

 

 

 

23,747

 

—

 

219,187,000

 

 

 

 

 

 

 

 

 

PDP EAGLE 20

 

PL-EAGLE 20

 

45

 

—

 

2,440,000

 

 

PL-206

 

—

 

1

 

26,000

 

 

PL-207

 

—

 

17

 

682,000

 

 

 

 

45

 

18

 

3,148,000

 

 

I-9

--------------------------------------------------------------------------------

 

Exhibit I - Identification of Reinsured Policies

 

PLAN

 

FORM

 

POLICIES

 

RIDERS

 

FACE AMOUNT

PDP T20

 

ML-T20

 

72

 

—

 

5,753,000

 

 

ML-867C

 

—

 

1

 

1,000

 

 

ML-877C

 

—

 

20

 

1,300,000

 

 

 

 

72

 

21

 

7,054,000

 

 

 

 

 

 

 

 

 

PLUSIBR10

 

CP-10IB

 

—

 

39,662

 

4,212,811,400

 

 

CP-10SB

 

—

 

21,815

 

1,980,554,000

 

 

 

 

—

 

61,477

 

6,193,365,400

 

 

 

 

 

 

 

 

 

PLUSIBR5

 

CP-5IB

 

—

 

36,270

 

2,132,619,570

 

 

CP-5SB

 

—

 

20,737

 

1,044,154,500

 

 

 

 

—

 

57,007

 

3,176,774,070

 

 

 

 

 

 

 

 

 

PLUS10

 

CP-I10

 

—

 

14,425

 

1,459,241,214

 

 

CP-I10YWA

 

—

 

79

 

8,727,000

 

 

CP-S10

 

—

 

21,146

 

1,993,368,164

 

 

CP-S10YWA

 

—

 

163

 

18,001,750

 

 

CP-10

 

23,716

 

—

 

3,138,021,509

 

 

CP-10MS

 

259

 

—

 

27,552,000

 

 

CP-10YWA

 

172

 

—

 

28,157,000

 

 

 

 

24,147

 

35,813

 

6,673,068,637

 

 

 

 

 

 

 

 

 

PLUS15

 

CP-I15

 

—

 

8,458

 

903,605,421

 

 

CP-I15YWA

 

—

 

47

 

5,297,000

 

 

CP-S15

 

—

 

17,129

 

1,868,860,034

 

 

CP-S15YWA

 

—

 

106

 

13,925,000

 

 

CP-15

 

21,388

 

—

 

3,049,496,804

 

 

CP-15MS

 

331

 

—

 

38,255,999

 

 

CP-15YWA

 

129

 

—

 

23,253,000

 

 

 

 

21,848

 

25,740

 

5,902,693,258

 

 

 

 

 

 

 

 

 

PLUS20

 

CP-I20

 

—

 

8,112

 

1,094,283,197

 

 

CP-I20YWA

 

—

 

36

 

4,971,000

 

 

CP-S20

 

—

 

35,745

 

5,254,206,955

 

 

CP-S20YWA

 

—

 

175

 

27,437,000

 

 

CP-20

 

55,453

 

—

 

10,178,381,894

 

 

CP-20MS

 

636

 

—

 

96,182,000

 

 

CP-20YWA

 

269

 

—

 

55,420,000

 

 

 

 

56,358

 

44,068

 

16,710,882,046

 

 

I-10

--------------------------------------------------------------------------------

 

Exhibit I - Identification of Reinsured Policies

 

PLAN

 

FORM

 

POLICIES

 

RIDERS

 

FACE AMOUNT

PLUS25

 

CP-I25

 

—

 

4,348

 

634,730,599

 

 

CP-S25

 

—

 

35,652

 

5,945,760,896

 

 

CP-25

 

66,597

 

—

 

12,408,101,481

 

 

CP-25MS

 

947

 

—

 

133,876,000

 

 

 

 

67,544

 

40,000

 

19,122,468,976

 

 

 

 

 

 

 

 

 

PLUS30

 

CP-I30YWA

 

—

 

17

 

2,952,500

 

 

CP-S30YWA

 

—

 

232

 

40,806,000

 

 

CP-30YWA

 

360

 

—

 

79,835,000

 

 

 

 

360

 

249

 

123,593,500

 

 

 

 

 

 

 

 

 

SPECIAL CASES

 

A-10

 

1

 

—

 

125,000

 

 

A-10B

 

4

 

—

 

205,000

 

 

A-10SB

 

—

 

3

 

55,000

 

 

A-10SP

 

—

 

1

 

10,000

 

 

B-20B

 

1

 

—

 

150,000

 

 

B-20IB

 

—

 

1

 

200,000

 

 

C-25

 

1

 

—

 

75,000

 

 

CP-10

 

3

 

—

 

225,000

 

 

CP-20

 

2

 

—

 

350,000

 

 

C4-S15

 

—

 

1

 

225,000

 

 

E-15B

 

3

 

—

 

807,000

 

 

E-15IBNJ

 

—

 

1

 

50,000

 

 

E-15SB

 

—

 

1

 

21,000

 

 

E-15SBNJ

 

—

 

1

 

50,000

 

 

ML-T20

 

3

 

—

 

80,000

 

 

ML-T90

 

2

 

—

 

375,000

 

 

ML-T95

 

1

 

—

 

2,000,000

 

 

ML-297 S

 

—

 

1

 

25,980

 

 

ML-867C

 

—

 

2

 

210,000

 

 

ML-877C

 

—

 

2

 

75,000

 

 

ML-877S

 

—

 

1

 

61,000

 

 

ML-967

 

—

 

2

 

245,000

 

 

ML-977

 

—

 

2

 

100,000

 

 

MT-85(M)LM

 

1

 

—

 

25,000

 

 

MX-T95

 

1

 

—

 

10,000

 

 

NO FORM SPC

 

56

 

12

 

3,680,263

 

 

NOFORMOGC

 

402

 

—

 

10,013,750

 

 

PL-EAGLE 10

 

1

 

—

 

100,000

 

 

PL-EAGLE 20

 

1

 

—

 

150,000

 

 

PL-207

 

—

 

1

 

150,000

 

 

WL70

 

3

 

—

 

54,187

 

 

 

 

486

 

32

 

19,903,180

 

 

I-11

--------------------------------------------------------------------------------

 

Exhibit I - Identification of Reinsured Policies

 

PLAN

 

FORM

 

POLICIES

 

RIDERS

 

FACE AMOUNT

 

 

 

 

 

 

 

 

 

TI0 JUMBO RIDER

 

ML-967

 

—

 

8,481

 

1,123,433,220

 

 

ML-977

 

—

 

5,690

 

519,843,967

 

 

ML-987

 

—

 

138

 

12,983,000

 

 

 

 

—

 

14,309

 

1,656,260,187

 

 

 

 

 

 

 

 

 

T15 BD

 

ML-T15

 

524

 

—

 

62,052,000

 

 

ML-867B

 

—

 

4

 

465,000

 

 

ML-877B

 

—

 

295

 

17,890,000

 

 

ML-887B

 

—

 

34

 

1,505,000

 

 

 

 

524

 

333

 

81,912,000

 

 

 

 

 

 

 

 

 

T20 BD

 

ML-T20

 

160,540

 

—

 

20,093,614,525

 

 

ML-867C

 

—

 

2,505

 

164,703,629

 

 

ML-877C

 

—

 

92,527

 

7,531,373,930

 

 

ML-887C

 

—

 

2,993

 

109,458,000

 

 

 

 

160,540

 

98,025

 

27,899,150,083

 

 

 

 

 

 

 

 

 

T2000

 

PL-I25

 

—

 

10,346

 

1,276,822,184

 

 

PL-I25X

 

—

 

1,544

 

269,516,000

 

 

PL-M25

 

33,452

 

—

 

3,522,137,246

 

 

PL-M25X

 

6,188

 

—

 

801,747,900

 

 

PL-S25

 

—

 

19,504

 

2,162,337,444

 

 

PL-S25X

 

—

 

3,313

 

441,588,400

 

 

 

 

39,640

 

34,707

 

8,474,149,174

 

 

 

 

 

 

 

 

 

ULTIMA TERM

 

ML-900

 

—

 

64

 

3,876,000

 

 

ML-910

 

—

 

213

 

9,529,000

 

 

MT90(15)MLX

 

287

 

—

 

34,326,000

 

 

 

 

287

 

277

 

47,731,000

 

 

 

 

 

 

 

 

 

WHLE LIFE

 

MWL-110

 

7

 

—

 

294,000

 

 

 

 

1,993,217

 

3,104,562

 

535,938,951,588

 

 

 

I-12

--------------------------------------------------------------------------------

 

Exhibit II

Third Party Reinsurance

 

 

II-1

--------------------------------------------------------------------------------

 

EXHIBIT II - THIRD PARTY REINSURANCE

 

REINSURER / AGREEMENT TYPE *

 

POLICIES

 

RIDERS

 

REINSURANCE AMOUNT

 

 

 

 

 

 

 

ACE LIFE INSURANCE CO

QS

 

354,442

 

480,539

 

10,182,917,910

ALLIANZ LIFE REINSURANCE

QS

 

289,576

 

443,856

 

5,119,945,446

GENERALI USA

CO

 

7,613

 

445

 

13,914,158

GENERALI USA

QS

 

977,897

 

1,393,214

 

50,651,871,392

MUNICH RE

CO

 

180,432

 

94,956

 

1,918,433,790

MUNICH RE

QS

 

624,659

 

1,001,043

 

34,535,423,977

CANADA LIFE ASSURANCE

QS

 

279,266

 

432,890

 

8,669,564,108

CHARTER SECURITY LIFE

CO

 

6,487

 

469

 

11,910,689

EMPLOYERS RE CORP

CO

 

335,867

 

204,840

 

1,261,287,786

SCOR GLOBAL LIFE

QS

 

977,772

 

1,393,152

 

50,092,374,065

REASSURANCE OF HANOVER

CO

 

250,738

 

151,238

 

269,488,301

REASSURANCE OF HANOVER

QS

 

291,276

 

509,031

 

13,273,885,387

REASSURANCE OF HANOVER

XL

 

80

 

32

 

11,775,455

LINCOLN NATIONAL LIFE

CO

 

66,796

 

10,238

 

575,612,779

LINCOLN NATIONAL RE

CO

 

399,982

 

257,151

 

6,009,492,365

LIFE REASSURANCE CORP

CO

 

463,813

 

267,277

 

6,441,512,922

MERCANTILE & GENERAL

QS

 

369,925

 

534,672

 

17,994,316,223

MUNICH AMERICAN RE

XL

 

49

 

15

 

2,588,939

SWISS RE

CO

 

270,574

 

153,439

 

1,069,504,653

SWISS RE

XL

 

79

 

31

 

6,687,092

OXFORD LIFE INS CO

CO

 

250,637

 

151,178

 

790,076,012

AMERICAN PHOENIX LIFE

QS

 

220,511

 

338,204

 

6,246,784,768

REINS GROUP OF AMERICA

QS

 

945,549

 

1,400,267

 

48,106,916,734

SCOR LIFE RE US

QS

 

640,927

 

920,825

 

24,995,041,915

SCOTTISH RE

QS

 

244,546

 

402,537

 

11,290,886,467

SWISS RE LIFE & HEALTH

QS

 

354,464

 

480,552

 

17,042,273,815

TEXAS RE LIFE INS CO

CO

 

166,947

 

105,960

 

84,329,176

TOA REINSURANCE COMPANY

QS

 

484,791

 

671,543

 

24,681,975,884

TRANSAMERICA OCCIDENTAL

CO

 

76,008

 

47,122

 

846,241,682

TRANSAMERICA OCCIDENTAL

QS

 

876,919

 

1,187,614

 

37,661,911,091

TRANSAMERICA OCCIDENTAL

XL

 

1

 

1

 

35,000

COMPANY TOTALS

 

 

 

 

 

 

379,858,979,981

 

* CO = COINSURANCE

   XL = EXCESS LOSS YRT

   QS = QUOTA SHARE YRT

 

 

 

II-2

--------------------------------------------------------------------------------

 

Exhibit III

Form of Monthly Report

Prime Re

Monthly Settlement Report

[See attached]

 

 

 

III-1

--------------------------------------------------------------------------------

 

Swiss Re Reinsurance

Manual Expense Allowance

[•]

 

Section 4.2 Allowances

 

DL01

 

 

[•]

MSCWPE2--1 Policy Exhibit

 

 

Beginning Direct inforce [first day of applicable month]

 

[•]

Ending Direct inforce [last day of applicable month]

 

[•]

Avg Direct Inforce

 

[•]

*Expense Allowance @ 100%

 

[•]

Expense Allowance @ Deal %

 

[•]

Annual Expense Allowance

 

[•]

Monthly Expense Allowance (1/12)

 

[•]

 

 

 

Section 4.3 Other Obligations

 

DL01

 

 

[•]

(i) Other obligations

 

 

MSCWRA1-1 Settlement Rpt (CO9999 for DL02)

 

 

Direct Premiums [applicable month]

 

[•]

** Premium Tax Rate

 

[•]

Premium taxes Incurred

 

[•]

 

 

DL01

 

 

[•]

(ii) Other obligations

 

 

# EOT Policy Conversions

 

[•]

** Allowance

 

[•]

Total EOT Conversion Allowance

 

[•]

EOT Conversion Allowance per Deal%

 

[•]

 

 

DL01

 

 

[•]

(iv) Other obligations

 

 

U/W expenses on Reinstatements

 

[•]

Reinstatement U/W Expenses per Deal %

 

[•]

 

 

DL01

 

 

[•]

(iii) Other obligations

 

 

Conversion Bonus

 

[•]

Continuation Bonus

 

[•]

Total EOT Bonus

 

[•]

Bonus Funding Valn

 

[•]

Legacy Total

 

[•]

Commission Adj Per Deal %

 

[•]

 

III-2

--------------------------------------------------------------------------------

 

[•]

 

*

Expense Allowance Rate for DLO1/DLO4/DL03 is adjusted annually in January.

*

Expense Allowance Rate for DLO2 is adjusted annually in March. See 'Expense

**

Per the coinsurance agreements, these rates do not change.

 

Prepared By:

 

 

Reviewed By:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

Swiss Re Reinsurance Top Up Notice

 

 

 

As of

 

 

[•]

 

 

Pecan Re 80%

 

 

DL01

Reserve Report

 

 

Direct Reserves

 

[•]

Ceded Reserves

 

[•]

 

 

—

Direct Pending

 

[•]

Ceded Pending

 

[•]

Recoverables

 

[•]

 

 

—

Economic Reserve

 

 

Excess Reserve

 

—

Reserve Report

 

—

 

 

—

Required Reserve Balance

 

—

Security Balance as of [•]

 

 

Fair Value of Trust

 

[•]

Fair Value of Economic Trust

 

—

Fair Value of Excess Trust

 

—

 

 

—

Over/(Under) funded: Security Balance minus Required Reserve Balance

 

 

-10% Economic Reserve

 

—

-10% Excess Reserve

 

—

Over/(Under) funded

 

—

102% of Required Reserves Balance

 

 

Economic Reserve

 

—

Excess Reserve

 

—

 

 

—

Excess Security Balance in Trust:

 

 

Economic Trust > Economic Reserve

 

—

Excess Trust > Excess Reserve

 

—

Security Balance minus 102% of Required Reserve Balance (105% for FRAC)

 

—

 

 

 

 

 

—

 

 

 

III-3

--------------------------------------------------------------------------------

 

 

.

 

 

 

 

 

 

 

if <= current month, 1
1

 

if <= current month, 1
1

if <= current month, 1
1

 

if <= current month, 1

 

if <= current month, 1

 

if<= current month, 1 1

 

if<= current month, 1 1

 

if<= current month, 1 1

 

if <= current month, 1
1

 

if <= current month, 1

 

PLIC - Pecan Re

Settlement Statement

[•], YTD

 

(4 wks)

January

 

(5 wks)

February

 

(4 wks)

March

 

(4 wks)

April

 

(5 wks)

May

 

(4 wks)

June

 

(4 wks)

July

 

(5 wks)

August

 

(4 wks)

September

 

(4 wks)

October

 

(5 wks)

November

 

YTD

 

Due

 

 

 

 

 

 

DL01 -80%

 

DL01 -80%

 

DL01 -80%

 

DL01 -80%

 

DL01 -80%

 

DL01 -80%

 

DL01 -80%

 

DL01 -80%

 

DL01 -80%

 

DL01 -80%

 

DL01 -80%

 

DL01 -80%

Business

to/form

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit

Account

9.2 BU

Book Code

Deal Id

Prod

 

Description

AmountDue

 

AmountDue

 

AmountDue

 

AmountDue

 

AmountDue

 

AmountDue

 

AmountDue

 

AmountDue

 

AmountDue

 

AmountDue

 

AmountDue

 

AmountDue

Due to/from PR20 Cash ledger

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[•]

[•]

[•]

[•]

[•]

[•]

[•]

Direct Premiums

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

—

[•]

[•]

[•]

[•]

[•]

[•]

[•]

Direct Claims

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

—

[•]

[•]

[•]

[•]

[•]

[•]

[•]

ETPR Claims

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

—

 

 

 

 

 

 

 

ETPR Premiums Monthly True Up & Manual Premiums

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[•]

[•]

[•]

[•]

[•]

[•]

[•]

Prior Month Accrual Deal

[•]

  

[•]

  

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

[•]

[•]

[•]

[•]

[•]

 

Current Month Cash Deal

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

 

 

 

 

 

 

 

 

Manual Premium Pmts(FAC, Term)

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

[•]

[•]

[•]

[•]

[•]

[•]

 

 

 

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

—-

 

 

 

 

[•]

[•]

[•]

[•]

[•]

[•]

[•]

Expense Allowance

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

—

[•]

[•]

[•]

[•]

[•]

[•]

[•]

Premium Tax Allowance

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

—

[•]

[•]

[•]

[•]

[•]

[•]

[•]

Premium Tax Recovered

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

—

[•]

[•]

[•]

[•]

[•]

[•]

[•]

Conversion Allowance

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

—

[•]

[•]

[•]

[•]

[•]

[•]

[•]

Reinstatement U/W Expense

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

—

 

 

 

 

 

 

 

Commissions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

[•]

[•]

[•]

[•]

[•]

[•]

[•]

Bonus Funding, EOT Bonus

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

—

[•]

[•]

[•]

[•]

[•]

[•]

[•]

ICA Comm Exp

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

—

[•]

[•]

[•]

[•]

[•]

[•]

[•]

Lf 1 yr Com

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

—

[•]

[•]

[•]

[•]

[•]

[•]

[•]

Lf Ren Com

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

—

 

 

 

 

 

 

 

Commission Allowance

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

—

[•]

[•]

[•]

[•]

[•]

[•]

[•]

Lf 1YrComm-Re-Ced

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Scottish Re's & Canada Life's reprocessed IBR's

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[•]

[•]

[•]

[•]

[•]

[•]

[•]

(PSR/PCR)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[•]

[•]

[•]

[•]

[•]

[•]

[•]

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

Total Due to/from PR20 Cash ledger

 

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

—

Due tofrom PR2G Accrual ledger

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ETPR Premiums (excluding Frozens)

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

 

 

 

 

 

 

 

 

Frozen Release ETPR Premiums

-

 

[•]

 

[•]

 

[•]

 

[•]

 

-

 

[•]

 

[•]

 

-

 

[•]

 

[•]

 

 

[•]

[•]

[•]

[•]

[•]

[•]

[•]

ETPR Premiums - Monthly accrual

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

—

Net Amount Due to Pecan Re

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

[•]

 

—

 

III-4

--------------------------------------------------------------------------------

 

 

Coinsurance Agreement

 

 

Primerica Report ID / Name

 

File 1

Article VIII Section 8.1 & 8.2

 

Report ID

 

Report Name

 

[●]

Monthly Settlement Report

 

SCWRA1 --1

 

Monthly Settlement Report

 

✓

Policy Exhibit

 

SCWPE2 --1

 

Exhibit of Life Insurance

 

✓

 

 

SCWPE3--1

 

Policy Exhibit Errors

 

✓

Non-Bordereau Claims Report

 

SCWRA4 --1

 

Bulk Claim

 

✓

Bordereau Report

 

SCWRA4 --2

 

NonBulk Claim

 

✓

Reserve Report

 

SCWRA3 -- 1

 

Monthly Reserve Report

 

✓

Claim Reserve Report

 

SCWRA2 -- 1

 

Claim Reserve Report

 

✓

 

 

SCWRA4 --3

 

Detail Pending Claims and Recoverables

 

✓

Monthly Account Balance Reports

 

PSP419-MP

 

Pecan Re General Ledger Summary

 

✓

Top-Up Notice

 

PDF

 

Top Up Notice

 

✓

 

 

SCWR07 --1

 

Monthly Settlement Report - Peoplesoft Ledger Balance

 

✓

 

 

SCWR07 -- 2

 

Claim Reserve Report - Peoplesoft Ledger Balance

 

✓

 

 

SCWR07 -- 3

 

Monthly Reserve Report - Peoplesoft Ledger Balance

 

✓

 

 

PDF

 

Policy and Claim Reserve Recon to GL

 

✓

 

 

Excel

 

N'Vision Report: Pecan Re

 

✓

 

 

PDF

 

Settlement Statements - Pecan Re

 

✓

 

 

PDF

 

Monthly Manual Deal Entries

 

✓

 

 

Excel

 

GL Interface file

 

✓

 

 

PDF

 

Reinsurance Recoverables Aging Report

 

✓

 

 

PDF

 

Pending Litigation Claims Report

 

✓

 

System Generated Report - not available in Excel/Word format

Attached Excel Version of this report

Report provided in an Excel version already. Re-attached this report

III-5

--------------------------------------------------------------------------------

 

 

 

Report ID

Report Name

Coinsurance AgreementArticle VIII Section 8.1 & 8.2

Monthly Settlement Report

SCWRA1 --1

Monthly Settlement Report

Policy Exhibit

SCWPE2 -- 1

Exhibit of Life Insurance

 

SCWPE3--1

Policy Exhibit Errors

Non-Bordereau Claims Report

SCWRA4 --1

Bulk Claim

Bordereau Report

SCWRA4 -- 2

NonBulk Claim

Reserve Report

SCWRA3 --1

Monthly Reserve Report

Claim Reserve Report

SCWRA2 -- 1

Claim Reserve Report

 

SCWRA4 -- 3

Detail Pending Claims and Recoverables

Monthly Account Balance Reports

PSP419

General Ledger Summary-USD

 

PSP419

General Ledger Summary-CAD

Top-Up Notice

PDF

Top Up Notice (required quarterly)

Additional Reports provided

 

PDF

Settlement Statements - Pecan Re

& Experience Refund - Pecan Re

 

SCWR07 --1

Monthly Settlement Report - Peoplesoft Ledger Balance

 

SCWR07 -- 2

Claim Reserve Report - Peoplesoft Ledger Balance

 

SCWR07 --3

Monthly Reserve Report - Peoplesoft Ledger Balance

 

PDF

Monthly Manual Deal Entries & Support (Expense Allowance, End of Term & Reinst
U/W Expense detail)

 

Excel

N'Vision Report: Pecan Re

 

PDF

Policy and Claim Reserve Recon to GL

 

Excel

GL Interface file

 

Total 26 files

 

Manic Lefebvre

manic_lefebvre@swissre.com

[●]

[●]

[●]

[●]

[●]

[●]

 

 

 

III-6

--------------------------------------------------------------------------------

 

 

PRIMG&SB

[●]

SWISS RE REINSURANCE PECAN RE GAAP & STAT

 

Run: [●]

 

 

 

 

Pecan Re GAAP

 

 

Pecan Re STAT

 

 

DL01: 80%

 

 

DL01: 80%

 

 

8.4 Business Unit

 

PR20

 

PR2G

 

PR2GG

 

Pecan Re_GP

 

 

PR20

 

PR2G

 

PR2S

 

Pecan Re_St

 

9.2 Business Unit

 

Pecan

 

Pecan

 

Pecan

 

 

 

 

Pecan

 

Pecan

 

Pecan

 

 

 

9.2 Deal ID

 

Pecan80

 

Pecan80

 

Pecan80

 

 

 

 

Pecan80

 

Pecan80

 

Pecan80

 

 

 

9.2 Book Code

 

Base

 

Comb

 

GAAP

 

Total

 

 

Base

 

Comb

 

STAT

 

Total

 

9.2 Product

 

Uncons

 

Uncons

 

Uncons

 

GAAP

 

 

Uncons

 

Uncons

 

Uncons

 

STAT

Assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Intercompany Legacy

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

 

Premium Due and Unpaid

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

 

Due From Rein-UW and Other

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

 

Reinsurance Recoverable

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

 

Ceded Pending

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

 

Ceded Reserves

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

 

Direct Pending

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

 

Direct Reserves

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

 

Due to Affiliates

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

 

Deferred ACQ Cost (DAC)

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

T otal Assets

 

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

Liabilities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Future Policy Benefits - Life

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

 

Direct Pending Claims

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

 

Accrued Taxes Licenses Fees

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

 

Cost of Collection

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

 

Advance Premium

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

 

Due to Reinsurers

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

 

Commissions Payable

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

T otal Liabilities

 

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

 

Net Income

 

[•]

 

[•]

 

[•]

 

 

 

 

[•]

 

[•]

 

[•]

 

[•]

 

Paid in Capital

 

[•]

 

[•]

 

[•]

 

 

 

 

[•]

 

[•]

 

[•]

 

[•]

 

Retained Earnings

 

[•]

 

[•]

 

[•]

 

 

 

 

[•]

 

[•]

 

[•]

 

[•]

Total Equity

 

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

Total Liabilities & Equity

 

 

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

 

 

 

 

 

 

[•]

 

[•]

 

 

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

Revenue

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Premium

 

 

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

Total Revenue

 

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

Benefit

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Claims - Life

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

 

Change In Reserve - Life

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

Total Benefits

 

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

Commission & Expenses

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commissions - Net

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

 

Amortization of DAC

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

 

Allowances

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

 

Legal Settlements

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

Total Commisions & Expenses

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

Total Benefit, Commissions & Expenses

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

Net Income

 

[•]

 

[•]

 

[•]

 

[•]

 

 

[•]

 

[•]

 

[•]

 

[•]

 

 

Page 1

--------------------------------------------------------------------------------

 

Exhibit IV

Form of Monthly Account Balance Report

[See attached]

 

IV-1

--------------------------------------------------------------------------------

 

 

Prepared By:

 

Approved By:

 

[•]

 

Policy Reserves:

 

Direct Reserves

 

 

 

ETPR Reserves

 

 

 

Net

 

Total Reserves

DL01: PLIC 80% SCWRA3-1 balance

 

[•]

 

 

 

[•]

 

 

 

—

 

DL01 Σ (A)

—

Manual Adjustments:

 

 

 

 

 

 

 

 

 

 

 

 

 

DIS Monthly Inc./Stat Errors

 

[•]

 

 

 

 

 

 

 

 

 

 

 

Adj. to [year] waiver clms-Lx

 

[•]

 

 

 

 

 

 

 

 

 

 

 

Frozen Stat Reserves - Coin @ 80%

 

 

 

 

 

[•]

 

 

 

 

 

 

 

Frozen Stat Reserves Qsyrt @ 80%

 

 

 

 

 

[•]

 

 

 

 

 

 

 

CTR & Spouse Conversions incorrectly

   ceded to Citi

 

[•]

 

 

 

[•]

 

 

 

 

 

 

 

Adjusted Rsrv Balance:

 

—

 

 

 

—

 

 

 

—

 

(A)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Ledger: PSP030

 

B.U.

 

Deal ID

 

Book Code

 

Product

 

 

 

 

 

8.4 BU: PR2S

 

PrmRe

 

PrmRe80

 

stat

 

uncons

 

 

 

 

 

200109-FPB Reserves SW Asmd

 

[•]

 

 

 

 

 

 

 

 

 

 

 

200119-Waiver Reserve SW Asmd

 

[•]

 

 

 

 

 

 

 

 

 

 

 

141213-ETPR COI Reserves Frzn SW Asmd

 

 

 

 

 

[•]

 

 

 

 

 

 

 

141218-ETPR YRT Reserves Frzn SW Asmd

 

 

 

 

 

[•]

 

 

 

 

 

 

 

141207-ETPR COI Reserves SW Asmd

 

 

 

 

 

[•]

 

 

 

 

 

 

 

141203-ETPR YRT Reserves SW Asmd

 

 

 

 

 

[•]

 

 

 

 

 

 

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

 

IV-2

--------------------------------------------------------------------------------

 

 

[•]

 

 

 

 

 

 

 

 

 

 

 

 

 

Claim Reserves

 

Direct Pending

 

 

 

ETPR Pending

 

 

 

ETPR Recoverables

 

Net

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DL01: PLIC 80% SCWRA2-1 balance

 

[•]

 

 

 

[•]

 

 

 

[•]

 

 

 

Manual Adjustments:

 

 

 

 

 

 

 

 

 

 

 

 

 

IBNR - Direct

 

[•]

 

 

 

 

 

 

 

 

 

 

 

SSAP 55 (stat only adj)

 

[•]

 

 

 

 

 

 

 

 

 

 

 

IBNR - Coin

 

 

 

 

 

[•]

 

 

 

 

 

 

 

IBNR - Qsyrt

 

 

 

 

 

[•]

 

 

 

 

 

 

 

Clm Accrl

 

—

 

 

 

 

 

 

 

 

 

 

 

CTR & Spouse Conversions incorrectly ceded to Citi

 

[•]

 

 

 

[•]

 

 

 

 

 

 

(A)

Adjusted Claim Rsrv:

 

—

 

 

 

—

 

 

 

—

 

—

 

General Ledger: PSP030

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.U.

 

Deal ID

 

Book Code

 

Product

 

 

 

 

 

 

 

PrmRe

 

PrmRe80

 

comb

stat

 

uncons

 

 

 

 

 

8.4 BU: PR2G 201202-Direct Pending Claims SW Asmd

 

[•]

 

 

 

 

 

 

 

 

 

 

 

PR2G   201213-Direct IBNR SW Asmd

 

[•]

 

 

 

 

 

 

 

 

 

 

 

PR2S   201213-Direct IBNR SW Asmd

 

[•]

 

 

 

 

 

 

 

 

 

 

 

PR2G   140803-ETPR Pending Clms YRT SW Asmd

 

 

 

 

 

[•]

 

 

 

 

 

 

 

PR2G   140813-ETPR YRT IBNR SW Asmd

 

 

 

 

 

[•]

 

 

 

 

 

 

 

PR2G   140807-ETPR Pending Clms COI SW Asmd

 

 

 

 

 

[•]

 

 

 

 

 

 

 

PR2G   140818-ETPR COI IBNR SW Asmd

 

 

 

 

 

[•]

 

 

 

 

 

 

 

PR2G   140823-ETPR Reins Recov Adj SW Asmd

 

 

 

 

 

 

 

 

 

-

 

 

 

PR2G   140603-ETPR Reins Recov YRT SW Asmd

 

 

 

 

 

 

 

 

 

[•]

 

 

 

PR2G   140607-ETPR Reins Recov COI SW Asmd

 

 

 

 

 

 

 

 

 

[•]

 

 

 

 

 

—

 

 

 

—

 

 

 

—

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PFS_REINS_C

107

 

 

 

 

 

 

 

Year

Period

Unit

Deal

Product

Book Code

Account

Sum Amount

Base Curr

[•]

11

[•]

[•]

[•]

[•]

[•]

[•]

USD

[•]

11

[•]

[•]

[•]

[•]

[•]

[•]

USD

 

 

 

 

PFS_REINS_C

117

 

 

 

 

 

 

 

Year

Period

Unit

Deal

Product

Book Code

Account

Sum Amount

Base Curr

[•]

11

[•]

[•]

[•]

[•]

[•]

[•]

USD

[•]

11

[•]

[•]

[•]

[•]

[•]

[•]

USD

 

 

 

IV-3

--------------------------------------------------------------------------------

 

Exhibit V-A

Milliman Information

1)

Inventories of term life insurance policies in force as of June 30, 2009,
including computer files and other listings of these records.

2)

Current set of assumptions actually used for pricing the Custom Advantage Policy
as provided by the Ceding Company.

3)

Mortality and lapse studies prepared by the Ceding Company for the business in
force.

4)

Product characteristics and data including premium rates, policy fees, banding,
commission rates, product benefit features, etc.

5)

Ceding Company methodology and basis regarding statutory reserves and tax
reserves.

6)

Information on the terms of existing reinsurance agreements with third parties.

7)

Information with respect to the current unit expenses of the Ceding Company.

 

 

V-A-1

--------------------------------------------------------------------------------

 

Exhibit V-B

Milliman Information

1)

Actual recent financial data for the Covered Liabilities.

 

 

V-B-1

--------------------------------------------------------------------------------

 

Exhibit VI

Milliman Report

[See attached]

 

 

 

VI-1

--------------------------------------------------------------------------------

 

ACTUARIAL ANALYSIS OF

PRIMERICA LIFE INSURANCE COMPANY

AS OF JUNE 30, 2009

 

PREPARED FOR:

 

Citigroup, Inc.

 

PREPARED BY:

 

Bruce W. Winterhof, F.S.A., M.A.A.A.

Yiping Yang, F.S.A., M.A.A.A.

Laird D. Zacheis, F.S.A., M.A.A.A.

 

September 14, 2009

Revised October 23, 2009

 

 

 

Milliman

 

 

 

--------------------------------------------------------------------------------

 

[g2017022721281324813162.jpg]

 

71 S. Wacker Drive, 31st Floor

Chicago, IL 60606

Tel +1 312 726.0677

Fax +1 312 499.5700

www.milliman.com

 

September 14, 2009

Revised October 23, 2009

 

Mr. James von Moltke

Mr. D. Richard Williams

M&A Group Manager

Co-Chief Executive Officer &

Citigroup Inc.

Chief Operating Officer

909 Third Avenue

Primerica Financial Services

New York, New York 10022

3120 Breckinridge Boulevard

 

Duluth, Georgia 30099

 

Dear Sirs:

This report provides actuarial values and projections as of June 30, 2009 for
the individual life and annuity business of Primerica Life Insurance Company.
This report reflects updates to our September 14, 2009 report for certain
reinsurance treaty terms and other refinements to the projections.

Section I outlines the scope and qualifications associated with the analysis.
Actuarial values and yearly statutory profits are summarized in Section II.
Section III and the Appendices summarize the methodology, models and actuarial
assumptions underlying the developed values.

This report is a statement of actuarial opinion under guidelines promulgated by
the American Academy of Actuaries. The undersigned professionals are members of
the American Academy of Actuaries and meet the Qualification Standards of the
American Academy of Actuaries to render the opinion contained herein.

The professionals responsible for developing the actuarial values in this report
are available to answer any questions regarding the assumptions and procedures
underlying the values. Please contact us if any questions are raised.

Sincerely,

 

/s/ Laird D. Zacheis

/s/ Yiping Yang

Laird D. Zacheis, F.S.A., M.A.A.A.

Yiping Yang, F.S.A., M.A.A.A.

Consulting Actuary

Consulting Actuary

 

LDZ/YY:jk

 

Offices in Principal Cities Worldwid

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

SECTION

 

 

 

PAGE

 

 

 

 

 

I.

 

Introduction and Qualifications

 

1

 

 

 

 

 

II.

 

Summary of Results

 

4

 

 

 

 

 

III.

 

Product Descriptions, Methodology and Actuarial Assumptions

 

27

 

 

 

 

 

 

 

 

 

 

APPENDIX

 

 

 

 

 

 

 

 

 

A

 

Asset and Investment Assumptions

 

A-1

 

 

 

 

 

B

 

Liability Models and Assumptions

 

B-1

 

 

 

 

 

C

 

Detailed Statutory Income Projections

 

C-l

 

Milliman

 

 

 

 

--------------------------------------------------------------------------------

 

SECTION I

Introduction and Qualifications

Milliman, Inc. (“Milliman”) was retained by Citigroup, Inc. (“Citi”) to perform
certain actuarial analyses with respect to the life insurance business in
Primerica Life Insurance Company (“Primerica” or “PLIC”). PLIC is wholly owned
through various holding companies by Citi.

Specifically, our assignment has been to develop projected statutory earnings
arising from the existing and new individual life business of Primerica and to
calculate present values of these future earnings using discount rates of 11%,
13% and 15%.

The Primerica business consists primarily of level term traditional life
business. Primerica markets through a network of about 100,000 independent
agents who are primarily part-time, and who are exclusive to Primerica. The term
business sold through this network is referred to generally as “term” in this
report.

Milliman is frequently engaged to prepare such analyses of life insurance
companies. The approach followed in this situation is consistent with
methodology we have generally employed in previous engagements.

We have prepared this report with the understanding that it will be used by Citi
and its advisors to analyze the potential value of Primerica. The report is
intended to provide certain actuarial information and analyses as of June 30,
2009 that would assist a qualified actuary, technically competent in the area of
actuarial appraisals, to develop an estimate of (1) the adjusted statutory book
value of the companies as of June 30, 2009; (2) the projected amounts and
present values of future statutory profits from insurance in force as of June
30, 2009; and (3) the projected amounts and present values of future statutory
profits from insurance written after June 30, 2009.

In order to fully comprehend this report, any user of this report should be
advised by an actuary with a substantial level of expertise in areas relevant to
this analysis to appreciate the significance of the underlying assumptions and
the impact of those assumptions on the illustrated results. This report must be
read in its entirety to be understood.

This report may not be distributed, disclosed, copied or otherwise furnished to
any party without our prior consent. Any distribution of this report must be in
its entirety.

Nothing included in this report is to be used in any filings with any public
body, such as but not limited to the Securities and Exchange Commission or State
Insurance Departments, without prior written consent from Milliman. We
understand this report may be shared with the Massachusetts Department of
Insurance.

We have projected future statutory profits computed according to regulatory
reporting criteria. The validity of these projections depends on how well future
experience conforms to our assumptions. Our assumptions for future mortality,
persistency, expenses, investment return and other actuarial factors are based
on our evaluation of recent experience of Primerica, industry experience and
anticipated future trends. The approach employed to develop the projection
assumptions is described below.

 

1.

Mortality and persistency assumptions are based on the experience of Primerica
and on general industry experience.

 

2.

Expenses were projected as a combination of unit expense allowables and excess
costs to reproduce the budgeted expenses of Primerica.

 

3.

Future investment income reflects a new money investment yield of 5.70% based on
assumptions for asset yield, quality, and maturity provided by Primerica. The
projections are based on the June 30, 2009 interest rate environment.

 

4.

Financing of excess level term reserves is reflected based on a net cost of 300
bp of outstanding amounts per year.

 

5.

New business production assumptions were provided by Primerica and are
summarized in Section II.

- 1 -

Milliman

--------------------------------------------------------------------------------

 

Actual experience may differ from that assumed in the projections. To the extent
actual experience is different from the assumptions underlying this Report, so
will actual results differ from the projected results shown here. Sensitivity of
results to changes in assumptions is provided as part of Section II, Summary of
Results.

Rationale for Statutory Approach

Our development of the projected amounts and actuarial values in this report
reflect statutory accounting practices. Two reasons why we believe it is
appropriate to analyze a life company using the statutory approach are:

 

1)

Statutory accounting determines the availability of earnings for dividends to
life company shareholders.

 

2)

Statutory surplus constitutes the funds available for investments in new
business or other ventures requiring capital.

Relationship to Market Value

An actuarial appraisal value does not necessarily represent the value of a
company's stock in the open market. Rather, it is derived from a projection of
future earnings and therefore reflects the value of a company's earnings
potential under a specific set of assumptions. Assignment of a value to any
business enterprise is also a matter of informed judgment. Purchase or sales
price is determined by the parties involved, based on their respective
evaluations of all relevant factors, including:

 

1)

the perspective of the buyer and the seller and the level of confidence
regarding the assumptions underlying projected earnings,

 

2)

the desired rate of return and the associated cost of capital,

 

3)

the degree of urgency associated with the sale or acquisition,

 

4)

economies of scale and scope associated with the potential transaction, and

 

5)

significant tax or other consequences/benefits, unique to a proposed
transaction, which can have an effect on fair market value.

Data Reliance

We have relied on information supplied by Primerica as well as on published
financial information. We performed no audits or independent verification of the
information furnished to us. To the extent that there are any material errors in
the information provided, the results of our analysis will be affected as well.
The principal materials relied upon include:

 

1)

Information contained in the public and internal statutory and GAAP financial
statements of Primerica.

 

2)

Inventory of insurance policies as of June 30, 2009, December 31, 2008 and
December 31, 2007.

 

3)

Information on business inforce, including schedules or electronic files of
premiums, policy benefits, commission rates, cost of insurance charges,
description of guaranteed benefits, and other policy benefits.

 

4)

Information relating to Primerica’s statutory reserve practices.

 

5)

Current and historical pricing assumptions.

 

6)

Information and analysis prepared by Primerica on recent mortality and
persistency experience.

 

7)

Information on invested assets as of June 30, 2009.

 

8)

Information on new investment strategy.

 

9)

Information on statutory/tax asset and reserve assumptions and differences and
other information with respect to Federal income taxes.

 

10)

Information on the terms of reinsurance agreements.

- 2 -

Milliman

--------------------------------------------------------------------------------

 

 

11)

Information on future premium production volumes, products, and mix of riders
and other guaranteed benefits.

 

12)

Information on future expenses.

 

13)

Information on excess reserve financing costs provided by Primerica and Citi.

 

14)

Information on terms of reinsurance between Primerica and PrimeRe, a newly
formed captive owned by Citi.

- 3 -

Milliman

--------------------------------------------------------------------------------

 

.SECTION II

Summary of Results

Summary of Actuarial Appraisal Values

Table I summarizes the present value of future statutory profits from business
inforce on June 30, 2009, and the development of the reinsurance ceding
commission for 80% of the inforce business. The business values are based upon
thirty years of projected profits. Amounts reflect cost of capital based on 300%
of NAIC RBC (Company Action Level).

 

Table I

80% of PLIC Inforce Business

Actuarial Appraisal Value

(As of June 30, 2009, in millions)

 

 

 

 

11

%

 

 

13

%

 

 

15

%

Pre-Tax Value

 

$

3,667

 

 

$

3,361

 

 

$

3,108

 

Taxes

 

 

(1,070)

 

 

 

(959)

 

 

 

(867)

 

Cost of Capital at 300% RBC

 

 

(144)

 

 

 

(166)

 

 

 

(184)

 

Total After-tax

 

$

2,454

 

 

$

2,236

 

 

$

2,057

 

Tax Benefit on Reinsurance

 

 

1,047

 

 

 

923

 

 

 

819

 

Total Value

 

$

3,500

 

 

$

3,159

 

 

$

2,876

 

 

PLIC is coinsuring an additional 10% of the inforce to PrimeRe under a treaty
that incorporates an experience refund for the business, as described later in
this Section. The effect of the experience refund is to transfer back to PLIC
the profits of the business on an economic reserve basis, subject to a cap on
the mortality. For this treaty, the ceding commission is assumed to equal the
difference between statutory and economic reserves, as estimated below:

 

PLIC

10% Coinsurance Treaty

(in millions)

 

Statutory Reserve

$

403

Economic Reserve

 

56

Ceding Commission

$

347

 

Tables II and III provide a summary of ten years of projected after-tax
statutory profits for Primerica Life assuming ten years of projected new
business, and after the reinsurance of the inforce business to

PrimeRe, a newly formed captive owned by Citi. No dividends are reflected out of
PLIC. Tables IV and V provide a summary of the ten-year statutory income
statements for PrimeRe.

Summaries of assumptions for each line of business are provided in Section III
and in the Appendices. Detailed projections of annual statutory profits and
present values of profit by line of business are provided in Appendix C.

 

 

 

- 4 -

Milliman

--------------------------------------------------------------------------------

 

 

Table II

Primerica Life

Line of Business Statutory Projection

(in millions of dollars)

 

 

 

Year Ending June 30,

 

2009

 

 

2010

 

 

2011

 

 

2012

 

 

2013

 

 

2014

 

 

2015

 

 

2016

 

 

2017

 

 

2018

 

 

2019

 

Existing Business at 06/30/2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Primerica - Net (Before New Conversions)

 

 

 

 

 

$

210.6

 

 

$

143.0

 

 

$

137.7

 

 

$

133.5

 

 

$

129.4

 

 

$

124.2

 

 

$

122.1

 

 

$

123.7

 

 

$

128.3

 

 

$

130.3

 

Primerica New Conversions - Net

 

 

 

 

 

 

(42.4

)

 

 

0.2

 

 

 

(0.1

)

 

 

(1.7

)

 

 

(3.0

)

 

 

(3.4

)

 

 

(3.8

)

 

 

(12.2

)

 

 

(13.0

)

 

 

(18.5

)

Miscellaneous Primerica

 

 

 

 

 

 

12.3

 

 

 

12.0

 

 

11.9

 

 

 

11.9

 

 

 

12.0

 

 

 

12.0

 

 

 

12.0

 

 

 

12.0

 

 

 

12.0

 

 

 

11.9

 

Total Existing Business

 

 

 

 

 

$

180.6

 

 

$

155.1

 

 

$

149.5

 

 

$

143.7

 

 

$

138.3

 

 

$

132.8

 

 

$

130.4

 

 

$

123.6

 

 

$

127.3

 

 

$

123.8

 

Ten Years of New Business from 06/30/2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Traditional Life

 

 

 

 

 

$

(200.8

)

 

$

(180.2

)

 

$

(157.0

)

 

$(134.4)

 

 

$

(109.9

)

 

$

(86.5

)

 

$

(60.7

)

 

$

(31.2

)

 

$

1.7

 

 

$

38.2

 

Primerica Waiver of Premium

 

 

 

 

 

 

0.6

 

 

 

1.5

 

 

 

2.3

 

 

3.1

 

 

 

3.9

 

 

 

4.8

 

 

 

5.7

 

 

 

6.6

 

 

 

7.6

 

 

 

8.7

 

Primerica Retained Asset Account

 

 

 

 

 

 

0.2

 

 

 

0.5

 

 

 

0.9

 

 

1.3

 

 

 

1.7

 

 

 

2.3

 

 

 

2.9

 

 

 

3.5

 

 

 

4.3

 

 

 

5.1

 

Total New Business

 

 

 

 

 

$

(200.0

)

 

$

(178.2

)

 

$

(153.8

)

 

$

(130.0

)

 

$

(104.2

)

 

$

(79.4

)

 

$

(52.1

)

 

$

(21.1

)

 

$

13.6

 

 

$

52.0

 

Unallocated Expense

 

 

 

 

 

 

(16.7

)

 

 

(16.7

)

 

 

(16.7

)

 

(16.7

)

 

 

(16.7

)

 

 

(16.7

)

 

 

(16.7

)

 

 

(16.7

)

 

 

(16.7

)

 

 

(16.7

)

Change in Internal Reserve Financing

 

 

 

 

 

23.4

 

 

(0.1)

 

 

 

(6.8

)

 

(37.2

)

 

 

(36.0

)

 

 

(35.1

)

 

 

(34.8

)

 

 

(34.4

)

 

 

(33.8

)

 

 

(31.9

)

Interest Cost on Internal Reserve Financing

 

 

 

 

 

 

(30.1

)

 

 

(32.1

)

 

 

(32.1

)

 

(31.5

)

 

 

(28.3

)

 

 

(25.2

)

 

 

(22.1

)

 

 

(19.1

)

 

 

(16.1

)

 

 

(13.2

)

Interest on Capital, Surplus & AVR

 

 

 

 

 

 

21.9

 

 

 

21.3

 

 

 

19.1

 

 

17.5

 

 

 

15.1

 

 

14.0

 

 

 

14.2

 

 

16.0

 

 

 

19.4

 

 

 

25.5

 

Total Pre-Tax Earnings

 

 

 

 

 

$

(20.9

)

 

$

(50.6

)

 

$

(40.7

)

 

$

(54.1

)

 

$

(31.7

)

 

$

(9.5

)

 

$

18.8

 

 

$

48.4

 

 

$

93.8

 

 

$

139.6

 

Federal Income Tax (35.0%)

 

 

 

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

(67.8

)

NBL Distributed Earnings

 

 

 

 

 

 

11.3

 

 

 

12.2

 

 

12.2

 

 

12.3

 

 

 

12.5

 

 

12.3

 

 

 

12.3

 

 

 

12.2

 

 

12.8

 

 

 

13.5

 

After-Tax Earnings

 

 

 

 

 

$

(9.7

)

 

$

(38.4

)

 

$

(28.5

)

 

$

(41.9

)

 

$

(19.2

)

 

$

2.8

 

 

$

31.2

 

 

$

60.6

 

 

$

106.7

 

 

$

85.4

 

Distributed Earnings (Target RBC Ratio=300%)

 

$

20.0

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

General Account Liabilities

 

$

673.7

 

 

$

682.3

 

 

$

731.7

 

 

$

832.4

 

 

$

978.1

 

 

$

1,163.9

 

 

$

1,387.8

 

 

$

1,645.5

 

 

$

1,927.3

 

 

$

2,247.5

 

 

$

2,605.5

 

Separate Account Liabilities

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

General Account Tax Reserve (Net of DAC)

 

 

(50.7

)

 

 

(5.9

)

 

 

90.8

 

 

 

232.1

 

 

409.3

 

 

 

615.6

 

 

 

846.6

 

 

 

1,096.7

 

 

 

1,354.2

 

 

 

1,631.0

 

 

 

1,928.1

 

External Reserve Financing (w/LOC @300bp)

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

50% Inforce Internal Reserve Financing

   (w/LOC @300bp)

 

 

345.8

 

 

 

369.2

 

 

 

369.1

 

 

 

362.4

 

 

325.2

 

 

289.2

 

 

 

254.1

 

 

219.3

 

 

185.0

 

 

 

151.2

 

 

 

119.3

 

Interest Maintenance Reserve

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

Capital, Surplus & AVR Excluding NBL

 

 

384.0

 

 

 

374.3

 

 

 

335.9

 

 

 

307.4

 

 

 

265.6

 

 

 

246.4

 

 

 

249.2

 

 

 

280.4

 

 

 

341.0

 

 

 

447.7

 

 

 

533.0

 

NBL Carrying Value

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

Capital, Surplus & AVR Including NBL

 

 

534.0

 

 

524.3

 

 

 

485.9

 

 

 

457.4

 

 

 

415.6

 

 

 

396.4

 

 

 

399.2

 

 

 

430.4

 

 

 

491.0

 

 

 

597.7

 

 

 

683.0

 

NAIC RBC (Company Action Level)

 

 

90.0

 

 

 

93.3

 

 

 

97.2

 

 

 

101.7

 

 

 

107.1

 

 

 

113.1

 

 

 

119.6

 

 

 

126.9

 

 

 

135.5

 

 

 

145.0

 

 

 

155.6

 

RBC Ratio (Company Action Level)

 

 

593.2

%

 

 

562.0

%

 

 

499.8

%

 

 

449.8

%

 

 

388.1

%

 

 

350.6

%

 

 

333.9

%

 

 

339.1

%

 

 

362.4

%

 

 

412.3

%

 

 

438.9

%

 

Note: Interest on Capital, Surplus, & AVR is based on a net earnings rate of
5.70%.



- 5 -

Milliman

--------------------------------------------------------------------------------

 

Table III

Primerica Life

Projected Statutory Operating Results

(in millions of dollars)

 

 

 

Year Ending June 30,

 

2009

 

 

2010

 

 

2011

 

 

2012

 

 

2013

 

 

2014

 

 

2015

 

 

2016

 

 

2017

 

 

2018

 

 

2019

 

Existing and New Business

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross Premium Income

 

 

 

 

 

$

422.6

 

 

$

546.2

 

 

$

666.1

 

 

$

787.2

 

 

$

911.3

 

 

$

1,040.6

 

 

$

1,176.9

 

 

$

1,345.0

 

 

$

1,539.9

 

 

$

1,736.5

 

Reinsurance Premiums (Net of

   Allowances)

 

 

 

 

 

 

(118.1

)

 

 

(142.6

)

 

 

(171.8

)

 

 

(205.1

)

 

 

(242.6

)

 

 

(283.2

)

 

 

(328.2

)

 

 

(396.4

)

 

 

(470.3

)

 

 

(550.3

)

Allowances From PrimeRe

 

 

 

 

 

 

92.1

 

 

 

85.3

 

 

 

80.8

 

 

 

77.3

 

 

 

74.3

 

 

 

71.5

 

 

 

69.2

 

 

 

65.1

 

 

 

61.3

 

 

 

57.8

 

Investment Income

 

 

 

 

 

 

79.3

 

 

 

82.4

 

 

 

84.7

 

 

 

89.9

 

 

 

96.6

 

 

 

106.6

 

 

 

119.8

 

 

 

136.0

 

 

 

155.8

 

 

 

180.2

 

Total Income

 

 

 

 

 

$

475.9

 

 

$571.4

 

 

$

659.8

 

 

$

749.3

 

 

$

839.6

 

 

$

935.5

 

 

$

1,037.7

 

 

$

1,149.6

 

 

$

1,286.7

 

 

$

1,424.1

 

Surrender, Health and Other Benefits

 

 

 

 

 

$

33.7

 

 

$

12.7

 

 

$

8.4

 

 

$

7.7

 

 

$

8.1

 

 

$

9.0

 

 

$

10.6

 

 

$

12.2

 

 

$

14.4

 

 

$

16.5

 

Direct Death Benefits

 

 

 

 

 

 

182.1

 

 

207.0

 

 

 

235.9

 

 

 

269.4

 

 

 

306.9

 

 

 

348.3

 

 

 

393.8

 

 

 

456.1

 

 

 

534.4

 

 

 

616.3

 

Reinsurance Death Benefits

 

 

 

 

 

 

(103.9

)

 

 

(126.4

)

 

 

(152.4

)

 

 

(182.3

)

 

 

(215.9

)

 

 

(253.1

)

 

 

(293.7

)

 

 

(348.4

)

 

 

(417.1

)

 

 

(490.6

)

Cost of Financing

 

 

 

 

 

 

30.1

 

 

 

32.1

 

 

 

32.1

 

 

 

31.5

 

 

 

28.3

 

 

 

25.2

 

 

 

22.1

 

 

 

19.1

 

 

 

16.1

 

 

 

13.2

 

Reserve Increase

 

 

 

 

 

 

5.9

 

 

 

46.8

 

 

 

100.9

 

 

 

172.9

 

 

 

208.7

 

 

 

243.4

 

 

 

273.0

 

 

 

292.1

 

 

 

327.5

 

 

 

362.7

 

Expense (Other Than Premium Tax)

   (Incl Unalloc)

 

 

 

 

 

 

158.2

 

 

 

162.5

 

 

 

168.7

 

 

 

176.1

 

 

 

184.4

 

 

 

194.2

 

 

 

205.3

 

 

 

217.4

 

 

 

230.2

 

 

 

244.1

 

Premium Tax

 

 

 

 

 

 

35.1

 

 

36.0

 

 

 

37.4

 

 

39.0

 

 

 

40.8

 

 

 

42.9

 

 

 

45.1

 

 

 

47.5

 

 

 

50.2

 

 

 

53.1

 

Commission

 

 

 

 

 

 

155.6

 

 

 

251.4

 

 

 

269.4

 

 

 

289.1

 

 

 

310.1

 

 

 

335.2

 

 

 

362.8

 

 

 

405.3

 

 

 

437.2

 

 

 

469.2

 

Total Benefits and Expenses

 

 

 

 

 

$

496.8

 

 

$

622.0

 

 

$

700.5

 

 

$

803.5

 

 

$

871.3

 

 

$

945.0

 

 

$

1,018.9

 

 

$

1,101.2

 

 

$

1,192.9

 

 

$

1,284.5

 

Total Pre-Tax Earnings

 

 

 

 

 

$

(20.9

)

 

$

(50.6

)

 

$

(40.7

)

 

$

(54.1

)

 

$

(31.7

)

 

$

(9.5

)

 

$

18.8

 

 

$

48.4

 

 

$

93.8

 

 

$

139.6

 

Federal Income Tax (35.0%)

 

 

 

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

(67.8

)

NBL Distributed Earnings

 

 

 

 

 

 

11.3

 

 

 

12.2

 

 

 

12.2

 

 

 

12.3

 

 

 

12.5

 

 

 

12.3

 

 

 

12.3

 

 

 

12.2

 

 

 

12.8

 

 

 

13.5

 

After-Tax Earnings

 

 

 

 

 

$

(9.7

)

 

$(38.4

)

 

$

(28.5

)

 

$

(41.9

)

 

$

(19.2

)

 

$

2.8

 

 

$

31.2

 

 

$

60.6

 

 

$

106.7

 

 

$

85.4

 

Distributed Earnings (Target RBC

   Ratio=300%)

 

$

20.0

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

General Account Liabilities

 

$

673.7

 

 

$

682.3

 

 

$

731.7

 

 

$

832.4

 

 

$

978.1

 

 

$

1,163.9

 

 

$

1,387.8

 

 

$

1,645.5

 

 

$

1,927.3

 

 

$

2,247.5

 

 

$

2,605.5

 

Separate Account Liabilities

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

General Account Tax Reserve (Net of

   DAC)

 

 

(50.7

)

 

 

(5.9

)

 

 

90.8

 

 

 

232.1

 

 

 

409.3

 

 

 

615.6

 

 

 

846.6

 

 

 

1,096.7

 

 

 

1,354.2

 

 

 

1,631.0

 

 

 

1,928.1

 

External Reserve Financing (w/LOC

   @300bp)

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

50% Inforce Internal Reserve

   Financing (w/LOC @300bp)

 

 

345.8

 

 

 

369.2

 

 

 

369.1

 

 

 

362.4

 

 

 

325.2

 

 

 

289.2

 

 

254.1

 

 

 

219.3

 

 

 

185.0

 

 

 

151.2

 

 

 

119.3

 

Interest Maintenance Reserve

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

Capital, Surplus & AVR

 

 

534.0

 

 

 

524.3

 

 

 

485.9

 

 

 

457.4

 

 

 

415.6

 

 

 

396.4

 

 

 

399.2

 

 

 

430.4

 

 

 

491.0

 

 

 

597.7

 

 

 

683.0

 

NAIC RBC (Company Action Level)

 

 

90.0

 

 

 

93.3

 

 

 

97.2

 

 

 

101.7

 

 

 

107.1

 

 

 

113.1

 

 

 

119.6

 

 

 

126.9

 

 

 

135.5

 

 

 

145.0

 

 

 

155.6

 

RBC Ratio (Company Action Level)

 

 

593.2

%

 

 

562.0

%

 

 

499.8

%

 

 

449.8

%

 

 

388.1

%

 

 

350.6

%

 

 

333.9

%

 

 

339.1

%

 

 

362.4

%

 

 

412.3

%

 

 

438.9

%

 

Note: Interest on Capital, Surplus, & AVR is based on a net earnings rate of
5.70%.

 

 

- 6 -

Milliman

--------------------------------------------------------------------------------

 

 

Table IV PrimeRe

 

Line of Business Statutory Projection
(post-tax; in millions of dollars)

 

 

 

Year Ending June 30,

 

2009

 

 

2010

 

 

2011

 

 

2012

 

 

2013

 

 

2014

 

 

2015

 

 

2016

 

 

2017

 

 

2018

 

 

2019

 

Existing Business at 06/30/2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Term — Net (Before New Conversions)

 

 

 

 

 

$

534.4

 

 

$

572.0

 

 

$

550.7

 

 

$

533.9

 

 

$

517.4

 

 

$

496.8

 

 

$

488.5

 

 

$

477.0

 

 

$

453.7

 

 

$

421.9

 

Term — New Conversions - Net

 

 

 

 

 

 

(169.3

)

 

0.7

 

 

 

(0.3

)

 

 

(6.7

)

 

 

(11.9

)

 

 

(13.6

)

 

 

(15.0

)

 

 

(7.6

)

 

 

(4.9

)

 

2.2

 

Canada Segregated Funds

 

 

 

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

Miscellaneous

 

 

 

 

 

$

12.3

 

 

$

11.4

 

 

$

10.7

 

 

$

10.1

 

 

$

9.6

 

 

$

9.0

 

 

$

8.5

 

 

$

7.9

 

 

$

7.4

 

 

$

7.0

 

Total Existing Business

 

 

 

 

 

$

377.4

 

 

$

584.1

 

 

$

561.1

 

 

$

537.4

 

 

$

515.0

 

 

$

492.2

 

 

$

482.0

 

 

$

477.3

 

 

$

456.3

 

 

$

431.1

 

Ten Years of New Business from 06/30/2009

N/A

 

 

 

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

Total New Business

 

 

 

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

Unallocated Expense

 

 

 

 

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

Change in Internal Reserve Financing

 

 

 

 

 

 

(23.4

)

 

0.1

 

 

6.8

 

 

37.2

 

 

36.0

 

 

35.1

 

 

34.8

 

 

34.4

 

 

33.8

 

 

31.9

 

Interest Cost on Internal Reserve Financing

 

 

 

 

 

 

30.1

 

 

 

32.1

 

 

 

32.1

 

 

 

31.5

 

 

 

28.3

 

 

 

25.2

 

 

22.1

 

 

 

19.1

 

 

 

16.1

 

 

 

13.2

 

Interest on Capital, Surplus & AVR

 

 

 

 

 

 

17.3

 

 

 

16.3

 

 

 

15.2

 

 

 

14.4

 

 

 

13.5

 

 

 

12.6

 

 

 

11.9

 

 

11.2

 

 

 

10.4

 

 

 

9.6

 

Total Pre-Tax Earnings

 

 

 

 

 

$

396.4

 

 

$

627.6

 

 

$

610.2

 

 

$

615.5

 

 

$

587.8

 

 

$

560.1

 

 

$

545.8

 

 

$

537.0

 

 

$

511.5

 

 

$

480.7

 

Federal Income Tax (35.0%)

 

 

 

 

 

 

(175.8

)

 

 

(200.5

)

 

 

(193.8

)

 

 

(196.5

)

 

 

(187.7

)

 

 

(178.9

)

 

 

(175.1

)

 

 

(173.6

)

 

 

(166.3

)

 

 

(157.6

)

After-Tax Earnings

 

 

 

 

 

$

220.6

 

 

$

427.0

 

 

$

416.5

 

 

$

419.0

 

 

$

400.1

 

 

$

381.2

 

 

$

370.7

 

 

$

363.4

 

 

$

345.2

 

 

$

323.1

 

Distributed Earnings

 

$

—

 

 

$

238.1

 

 

$

445.0

 

 

$

431.9

 

 

$

434.1

 

 

$

415.3

 

 

$

393.6

 

 

$

383.3

 

 

$

377.8

 

 

$

359.3

 

 

$

337.0

 

General Account Liabilities

 

$

3,443.7

 

 

$

3,635.0

 

 

$

3,615.4

 

 

$

3,556.5

 

 

$

3,438.6

 

 

$

3,294.6

 

 

$

3,130.8

 

 

$

2,936.1

 

 

$

2,717.3

 

 

$

2,471.8

 

 

$

2,208.8

 

Separate Account Liabilities

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

General Account Tax Reserve (Net of DAC)

 

 

2,642.4

 

 

 

2,685.6

 

 

 

2,712.5

 

 

 

2,706.6

 

 

 

2,667.5

 

 

 

2,597.0

 

 

 

2,503.3

 

 

 

2,373.6

 

 

 

2,215.1

 

 

 

2,025.2

 

 

 

1,812.0

 

External Reserve Financing (w/LOC @300bp)

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

50% Inforce Internal Reserve Financing

(w/LOC @300bp)

 

 

(345.8

)

 

 

(369.2

)

 

(369.1)

 

 

 

(362.4

)

 

 

(325.2

)

 

 

(289.2

)

 

 

(254.1

)

 

 

(219.3

)

 

 

(185.0

)

 

 

(151.2

)

 

 

(119.3

)

Interest Maintenance Reserve

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

Capital, Surplus & AVR

 

 

303.0

 

 

 

285.4

 

 

 

267.5

 

 

 

252.0

 

 

 

236.9

 

 

 

221.7

 

 

 

209.3

 

 

 

196.7

 

 

 

182.3

 

 

 

168.2

 

 

 

154.3

 

NAIC RBC (Company Action Level)

 

 

101.0

 

 

 

95.1

 

 

 

89.2

 

 

 

84.0

 

 

 

79.0

 

 

 

73.9

 

 

 

69.8

 

 

 

65.6

 

 

 

60.8

 

 

 

56.1

 

 

 

51.4

 

RBC Ratio (Company Action Level)

 

 

300.0

%

 

 

300.0

%

 

300.0%

 

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

Note: Interest on Capital, Surplus, & AVR is based on a net earnings rate of
5.70%.

- 7 -

Milliman

--------------------------------------------------------------------------------

 

 

Table V PrimeRe

 

Projected Statutory Operating
Results (in millions of dollars)

 

 

 

 

 

Year Ending June 30,

 

2009

 

 

2010

 

 

2011

 

 

2012

 

 

2013

 

 

2014

 

 

2015

 

 

2016

 

 

2017

 

 

2018

 

 

2019

 

Existing and New Business

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross Premium Income

 

 

 

 

 

$

1,330.7

 

 

$

1,255.1

 

 

$

1,202.9

 

 

$

1,163.9

 

 

$

1,132.6

 

 

$

1,104.5

 

 

$

1,079.1

 

 

$

1,030.3

 

 

$

969.7

 

 

$

920.1

 

Reinsurance Premiums (Net of Allowances)

 

 

 

 

 

 

(421.0

)

 

 

(435.9

)

 

 

(452.3

)

 

 

(470.4

)

 

 

(489.8

)

 

 

(505.1

)

 

 

(519.0

)

 

 

(515.0

)

 

 

(507.7

)

 

 

(501.5

)

Seg Fund Policy Charges

 

 

 

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

Investment Income

 

 

 

 

 

 

205.7

 

 

 

212.9

 

 

 

209.3

 

 

 

204.1

 

 

 

197.4

 

 

 

189.3

 

 

 

180.3

 

 

 

169.9

 

 

 

157.5

 

 

 

143.8

 

Total Income

 

 

 

 

 

$

1,115.4

 

 

$

1,032.1

 

 

$

959.9

 

 

$

897.6

 

 

$

840.2

 

 

$

788.8

 

 

$

740.5

 

 

$

685.1

 

 

$

619.4

 

 

$

562.3

 

Surrender, Health and Other Benefits

 

 

 

 

 

$

46.7

 

 

$

45.0

 

 

$

41.7

 

 

$

39.5

 

 

$

37.8

 

 

$

36.3

 

 

$

34.8

 

 

$

33.7

 

 

$

32.2

 

 

$

30.7

 

Direct Death Benefits

 

 

 

 

 

 

665.3

 

 

 

661.3

 

 

 

671.3

 

 

 

684.7

 

 

 

698.7

 

 

 

712.4

 

 

 

723.9

 

 

 

721.0

 

 

 

702.8

 

 

 

682.3

 

Reinsurance Death Benefits

 

 

 

 

 

 

(366.7

)

 

 

(373.2

)

 

 

(387.1

)

 

 

(402.5

)

 

 

(418.7

)

 

 

(434.1

)

 

 

(447.5

)

 

 

(450.2

)

 

 

(441.2

)

 

 

(428.9

)

Cost of Financing

 

 

 

 

 

 

(30.1

)

 

 

(32.1

)

 

 

(32.1

)

 

 

(31.5

)

 

 

(28.3

)

 

 

(25.2

)

 

 

(22.1

)

 

 

(19.1

)

 

 

(16.1

)

 

 

(13.2

)

Reserve Increase

 

 

 

 

 

 

190.2

 

 

 

(20.4

)

 

 

(59.0

)

 

 

(117.6

)

 

 

(142.4

)

 

 

(162.0

)

 

 

(192.7

)

 

 

(219.7

)

 

 

(246.8

)

 

 

(262.3

)

Expense Allowances

 

 

 

 

 

 

92.1

 

 

 

85.3

 

 

 

80.8

 

 

 

77.3

 

 

 

74.3

 

 

 

71.5

 

 

 

69.2

 

 

 

65.1

 

 

 

61.3

 

 

 

57.8

 

Other Expenses

 

 

 

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

Commission

 

 

 

 

 

 

116.6

 

 

 

33.6

 

 

 

29.0

 

 

 

27.2

 

 

 

26.0

 

 

 

24.8

 

 

 

24.0

 

 

 

12.6

 

 

 

10.8

 

 

 

10.3

 

Total Benefits and Expenses

 

 

 

 

 

$

719.0

 

 

$

404.6

 

 

$

349.6

 

 

$

282.1

 

 

$

252.4

 

 

$

228.7

 

 

$

194.7

 

 

$

148.3

 

 

$

107.9

 

 

$

81.7

 

Total Pre-Tax Earnings

 

 

 

 

 

$

396.4

 

 

$

627.6

 

 

$

610.2

 

 

$

615.5

 

 

$

587.8

 

 

$

560.1

 

 

$

545.8

 

 

$

536.9

 

 

$

511.5

 

 

$

480.6

 

Federal Income Tax (35.0%)

 

 

 

 

 

 

(175.8

)

 

 

(200.5

)

 

 

(193.8

)

 

 

(196.5

)

 

 

(187.7

)

 

 

(178.9

)

 

 

(175.1

)

 

 

(173.6

)

 

 

(166.3

)

 

 

(157.6

)

After-Tax Earnings

 

 

 

 

 

$

220.6

 

 

$

427.0

 

 

$

416.5

 

 

$

419.0

 

 

$

400.1

 

 

$

381.2

 

 

$

370.7

 

 

$

363.3

 

 

$

345.1

 

 

$

323.0

 

Distributed Earnings (Target RBC

Ratio=300%)

 

$

—

 

 

$

238.1

 

 

$

445.0

 

 

$

431.9

 

 

$

434.1

 

 

$

415.3

 

 

$

393.6

 

 

$

383.3

 

 

$

377.8

 

 

$

359.3

 

 

$

337.0

 

General Account Liabilities

 

$

3,443.7

 

 

$

3,635.0

 

 

$

3,615.4

 

 

$

3,556.5

 

 

$

3,438.6

 

 

$

3,294.6

 

 

$

3,130.8

 

 

$

2,936.1

 

 

$

2,717.3

 

 

$

2,471.8

 

 

$

2,208.8

 

Separate Account Liabilities

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

General Account Tax Reserve (Net of DAC)

 

 

2,642.4

 

 

 

2,685.6

 

 

 

2,712.5

 

 

 

2,706.6

 

 

 

2,667.5

 

 

 

2,597.0

 

 

 

2,503.3

 

 

 

2,373.6

 

 

 

2,215.1

 

 

 

2,025.2

 

 

 

1,812.0

 

External Reserve Financing (w/LOC @300bp)

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

50% Inforce Internal Reserve Financing

(w/LOC @300bp)

 

 

(345.8

)

 

 

(369.2

)

 

 

(369.1

)

 

 

(362.4

)

 

 

(325.2

)

 

 

(289.2

)

 

 

(254.1

)

 

 

(219.3

)

 

 

(185.0

)

 

 

(151.2

)

 

 

(119.3

)

Interest Maintenance Reserve

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

Capital, Surplus & AVR

 

 

303.0

 

 

 

285.4

 

 

 

267.5

 

 

 

252.0

 

 

 

236.9

 

 

 

221.7

 

 

 

209.3

 

 

 

196.7

 

 

 

182.3

 

 

 

168.2

 

 

 

154.3

 

NAIC RBC (Company Action Level)

 

 

101.0

 

 

 

95.1

 

 

 

89.2

 

 

 

84.0

 

 

 

79.0

 

 

 

73.9

 

 

 

69.8

 

 

 

65.6

 

 

 

60.8

 

 

 

56.1

 

 

 

51.4

 

RBC Ratio (Company Action Level)

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

Note: Interest on Capital, Surplus, & AVR is based on a net earnings rate of
5.70%.

 

 

- 8 -

Milliman

--------------------------------------------------------------------------------

 

Discount Rates

The actuarial appraisal values were developed using discount rates of 11%, 13%,
and 15%. Table I illustrates the importance of the discount rate in the
determination of the value of profits from the business.

New Business

New business is projected to grow based on Primerica’s business plan. Life
insurance production is stated in terms of annualized issued premium. No new
production is assumed after ten years.

 

Primerica Production Amounts
(annualized issued premium, in millions of $)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Growth Rate

 

Product Line

 

Year 1

 

 

Year 2

 

 

Year 3

 

 

Years 4-5

 

 

Years 6+

 

Life – U.S.

 

$

180.0

 

 

$

192.6

 

 

$

206.1

 

 

 

7

%

 

 

8

%

 

Of the U.S. life production, 7.5% is assumed to be in National Benefit Life
(NBL), PLIC’s New York subsidiary.

Reserve Financing

Primerica Life reserves for all term business using segmented reserves, both
before and after the introduction of Guideline XXX in 2000. The development of
the ceding commission reflects reserve financing based on the following
assumptions:

 

•

For the business in PLIC, $1 billion of reserve financing is assumed; spread
pro-rata over the excess reserves on the inforce block of business.

 

•

The amount of excess reserve is assumed to be the statutory reserve less the
greater of the economic reserve or zero, for the block in total. Economic
reserves are gross premium reserves over the level period only, and are defined
in more detail in Section III. A summary of the reserves is shown below.

- 9 -

Milliman

--------------------------------------------------------------------------------

 

 

Primerica Life
Excess Reserve Summary by Issue Year
As of June 30, 2009
(in millions)

 

 

 

Issue Year

 

Statutory Reserve

 

 

Economic Reserve

 

2009

 

$

99

 

 

$

(170

)

2008

 

 

245

 

 

 

(301

)

2007

 

 

275

 

 

 

(271

)

2006

 

 

199

 

 

 

(200

)

2005

 

 

218

 

 

 

(154

)

2004

 

 

274

 

 

 

(110

)

2003

 

 

255

 

 

 

(86

)

2002

 

 

240

 

 

 

(58

)

2001

 

 

253

 

 

 

(38

)

2000

 

 

239

 

 

 

15

 

1999

 

 

154

 

 

 

13

 

1998

 

 

136

 

 

 

30

 

1997

 

 

138

 

 

 

27

 

1996

 

 

155

 

 

 

34

 

1995

 

 

134

 

 

 

29

 

1994

 

 

111

 

 

 

10

 

1993

 

 

114

 

 

 

7

 

1992

 

 

100

 

 

 

14

 

1991

 

 

73

 

 

 

15

 

1990

 

 

45

 

 

 

10

 

1989

 

 

(5

)

 

 

(3

)

Total

 

$

3,451

 

 

$

(1,188

)

 

•

The cost of financing is assumed to be 300 bp of amounts outstanding.

•

Tax reserves are projected based on the Company’s current methodology.

The projections of the 20% of the inforce business remaining in PLIC, along with
the new business, does not reflect any external reserve financing.

General Expense and Commissions

The unit expense assumptions were developed based on a combination of
Primerica’s internal pricing allowables for acquisition costs and target
allowables for maintenance. The difference between Primerica’s budgeted expenses
and the unit cost allowable of $29 million was reflected as an unallocated
expense and held constant for a period consistent with new business production.

Primerica does not perform a detailed allocation of shared expenses to the
non-life product lines. Therefore, a significant portion of the unallocated
expense represents shared expenses that support other business segments. In
addition, the unallocated expense includes amounts that provide shared support
for Primerica’s distribution system, for both life and non-life businesses.

PLIC has cost-sharing agreements and management agreements in place with its
non-life affiliates. For purposes of a PLIC-only projection, excess experience
is reduced by a net $12 million for these agreements.

- 10 -

Milliman

--------------------------------------------------------------------------------

 

The projections reflect commission on a paid basis. Under the reinsurance
treaty, PrimeRe will reimburse PLIC for commissions on an earned basis. In the
first projection year, this results in an increase in the commission
reimbursement by about $61.6 million for 80% of the business, which is reflected
as an aggregate adjustment in Table I, and the ten-year projections. Subsequent
years are not impacted.

Statutory Surplus Levels. Cost of Required Capital, and Risk Based Capital

The approach used to project yearly profits underlying the present values
reflects an assumption that all future earnings from inforce and new business
are paid out as reported. Included in this calculation is provision for the
minimum level of statutory net worth required to continue favorable regulatory
and rating agency treatment. Tables II and III provide a projection of capital,
surplus, and AVR levels assuming all statutory earnings are paid out in excess
of the funds required to maintain a 300% NAIC RBC (Risk Based Capital - Company
Action Level) ratio in Primerica.

The cost of retaining capital to support the ongoing insurance operations will
depend on a) the level of capital believed necessary for the risks inherent in
the insurance operations of Primerica and to achieve desired ratings from
various rating agencies; and b) the differential between the rate of return
realized on retained capital and a buyer’s desired rate of return for an
acquisition. The cost of capital based on maintaining 300% NAIC RBC is provided
for in Table I. The detailed factors used to develop projected RBC are
summarized in Appendix A.

Federal Income Taxes

The actuarial appraisal values summarized in Table I have been adjusted for the
effect of Federal income taxes, assuming a 35% tax rate. In evaluating the
potential effect of taxes on value, one should consider:

 

a)

Differences between tax and statutory reserves;

 

b)

Impact of the D AC proxy tax; and

 

c)

Other differences between tax and statutory amounts.

For purposes of this analysis, we have projected taxes as 35% of statutory
income, adjusted as described below.

 

•

The statutory reserve exceeds the tax reserve as of June 30, 2009 by
approximately $890 million. The difference represents reserves that will
eventually flow into statutory income but not taxable income.

 

•

The impact of Deferred Acquisition Cost (DAC) proxy tax is based on the
establishment of an asset for purposes of calculating taxable income equal to
7.70% of life insurance or 1.75% of annuity non-qualified direct premiums and
reinsurance net cashflow. The resulting tax asset is assumed to be amortized
over ten years. We also projected the amortization of the June 30, 2009 tax DAC
balance of $635 million.

The 80% reinsurance transaction will be under an indemnity coinsurance
arrangement. Under an indemnity coinsurance transaction, a reinsurer would
receive a deduction of the tax-basis ceding commission. The Tax Benefit on
Reinsurance in Table I is developed as follows:

 

1)

DAC proxy tax is determined based on net consideration, including the initial
net cash transfer, instead of premium

 

2)

The excess ceding commission (on a tax basis) is assumed to be deductible
immediately.

- 11 -

Milliman

--------------------------------------------------------------------------------

 

Reinsurance Between PLIC and Prime Re

The ten-year projections for PLIC and Prime Re reflect the following anticipated
reinsurance terms:

 

1)

PLIC coinsures 80% of the inforce Term business to Prime Re.

 

2)

PLIC coinsures an additional 10% of the inforce Term business to Prime Re under
a second treaty, which includes an experience refund. The experience refund is
defined as:

 

Experience Refund

 

= Premiums — Claims — Expense Allowances

 

 

 

 

 

- Increase in Economic Reserve (net of interest on economic reserve)

 

 

 

 

 

- Finance charge

 

The Finance charge is assumed to be 3% of excess reserves (statutory reserve —
economic reserve).

In addition, the following terms are reflected for EOT conversions and renewals:

 

•

EOT conversions beginning in year 8 of the projection are assumed to be written
in PLIC

 

•

Similarly, PLIC has the right to recapture new EOT renewals beginning in year 8,
and the projections assume PLIC will exercise this option.

Sensitivity Analysis

We have developed values and projections under the following changes in
assumptions:

 

1)

110% of baseline mortality

 

2)

120% of baseline lapses (other than shock lapse)

 

3)

400% of baseline default rates on assets

 

4)

New business production growth reduced to 3% in all years.

Results are summarized below.

 

PLIC Inforce Business at 80%

Sensitivity Analysis

(after-tax, cost of capital, before reinsurance tax benefit)

 

Scenario

 

 

11%

 

 

 

13%

 

 

 

15%

 

Baseline

 

$

2,454

 

 

$

2,236

 

 

$

2,057

 

1) 110% Mortality

 

 

2,306

 

 

 

2,106

 

 

 

1,940

 

2) 120% Lapse

 

 

2,404

 

 

 

2,203

 

 

 

2,037

 

3) 400% Defaults

 

 

2,369

 

 

 

2,159

 

 

 

1,987

 

 

The ten-year projections are included on the following pages.

 

 

- 12 -

Milliman

--------------------------------------------------------------------------------

 

 

Primerica Life: 110% Mortality
Line of Business Statutory Projection
(post-tax; in millions of dollars)

 

 

 

Year Ending June 30,

 

2009

 

 

2010

 

 

2011

 

2012

 

 

2013

 

 

2014

 

 

2015

 

 

2016

 

 

2017

 

 

2018

 

 

2019

 

Existing Business at 06/30/2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Primerica - Net (Before New Conversions)

 

 

 

 

 

$

203.3

 

 

$

136.4

 

$

131.6

 

 

$

127.8

 

 

$

124.1

 

 

$

119.2

 

 

$

117.3

 

 

$

119.0

 

 

$

123.7

 

 

$

125.9

 

Primerica New Conversions - Net

 

 

 

 

 

 

(42.5

)

 

(0.5)

 

 

(1.2

)

 

 

(3.2

)

 

 

(4.9

)

 

 

(5.6

)

 

 

(6.1

)

 

 

(6.5

)

 

 

(6.3

)

 

 

(6.2

)

Miscellaneous Primerica

 

 

 

 

 

 

13.1

 

 

12.9

 

 

12.8

 

 

 

12.8

 

 

 

12.9

 

 

 

13.0

 

 

 

13.0

 

 

 

13.0

 

 

 

13.0

 

 

 

12.9

 

Total Existing Business

 

 

 

 

 

$

173.9

 

 

$

148.8

 

$

143.2

 

 

$

137.5

 

 

$

132.1

 

 

$

126.6

 

 

$

124.2

 

 

$

125.5

 

 

$

130.3

 

 

$

132.6

 

Ten Years of New Business from 06/30/2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Traditional Life

 

 

 

 

 

$

(201.1

)

 

$

(181.1

)

$

(158.2

)

 

$

(136.1

)

 

$

(112.0

)

 

$

(89.1

)

 

$

(63.8

)

 

$

(34.9

)

 

$

(2.6

)

 

$

33.1

 

Primerica Waiver of Premium

 

 

 

 

 

 

0.6

 

 

1.5

 

 

2.3

 

 

 

3.1

 

 

 

3.9

 

 

 

4.8

 

 

 

5.7

 

 

 

6.6

 

 

 

7.6

 

 

 

8.7

 

Primerica Retained Asset Account

 

 

 

 

 

 

0.2

 

 

0.5

 

 

0.9

 

 

 

1.4

 

 

 

1.9

 

 

 

2.5

 

 

 

3.1

 

 

 

3.8

 

 

 

4.6

 

 

 

5.5

 

Total New Business

 

 

 

 

 

$

(200.4

)

 

$

(179.1

)

$

(155.0

)

 

$

(131.6

)

 

$

(106.2

)

 

$

(81.9

)

 

$

(55.1

)

 

$

(24.5

)

 

$

9.6

 

 

$

47.3

 

Unallocated Expense

 

 

 

 

 

 

(16.7

)

 

(16.7)

 

 

(16.7

)

 

 

(16.7

)

 

 

(16.7

)

 

 

(16.7

)

 

 

(16.7

)

 

 

(16.7

)

 

 

(16.7

)

 

 

(16.7

)

Change in Internal Reserve Financing

 

 

 

 

 

 

23.3

 

 

(0.2)

 

 

(11.8

)

 

 

(38.5

)

 

 

(37.2

)

 

 

(35.2

)

 

 

(34.8

)

 

 

(34.3

)

 

 

(33.5

)

 

 

(31.4

)

Interest Cost on Internal Reserve Financing

 

 

 

 

 

 

(30.1

)

 

(32.1)

 

 

(32.1

)

 

 

(31.1

)

 

 

(27.7

)

 

 

(24.5

)

 

 

(214

)

 

 

(18.4

)

 

 

(15.4

)

 

 

(12.5

)

Interest on Capital, Surplus & AVR

 

 

 

 

 

 

21.9

 

 

20.9

 

 

18.3

 

 

 

15.9

 

 

 

12.9

 

 

 

11.2

 

 

 

10.8

 

 

 

11.9

 

 

 

15.0

 

 

 

20.9

 

Total Pre-Tax Earnings

 

 

 

 

 

$

(28.1

)

 

$

(58.3

)

$

(54.1

)

 

$

(64.5

)

 

$

(42.7

)

 

$

(20.4

)

 

$

7.0

 

 

$

43.5

 

 

$

89.3

 

 

$

140.1

 

Federal Income Tax (35.0%)

 

 

 

 

 

 

0.0

 

 

(0.0

)

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

(46.1

)

NBL Distributed Earnings

 

 

 

 

 

 

11.3

 

 

12.2

 

 

12.2

 

 

 

12.3

 

 

 

12.5

 

 

 

12.3

 

 

 

12.3

 

 

 

12.2

 

 

 

12.8

 

 

 

13.5

 

After-Tax Earnings

 

 

 

 

 

 

(16.8

)

 

(46.1)

 

 

(41.9

)

 

 

(52.2

)

 

 

(30.2

)

 

 

(8.1

)

 

 

19.3

 

 

 

55.7

 

 

 

102.1

 

 

 

107.6

 

Distributed Earnings (Target RBC Ratio=300%)

 

$

20.0

 

 

$

0.0

 

 

$

0.0

 

$

0.0

 

 

$

0.0

 

 

$

0.0

 

 

$

0.0

 

 

$

0.0

 

 

$

0.0

 

 

$

0.0

 

 

$

0.0

 

General Account Liabilities

 

$

673.7

 

 

$

709.2

 

 

$

759.0

 

$

860.6

 

 

$

1,007.5

 

 

$

1,194.6

 

 

$

1,419.9

 

 

$

1,679.0

 

 

$

1,968.9

 

 

$

2,289.9

 

 

$2,638.2

 

Separate Account Liabilities

 

 

0.0

 

 

 

0.0

 

 

0.0

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

General Account Tax Reserve (Net of DAC)

 

 

(50.7

)

 

 

20.4

 

 

116.7

 

 

258.0

 

 

 

435.4

 

 

 

641.9

 

 

 

873.1

 

 

 

1,123.2

 

 

 

1,388.0

 

 

 

1,666.2

 

 

 

1,955.0

 

External Reserve Financing (w/LOC @300bp)

 

 

0.0

 

 

 

0.0

 

 

0.0

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

50% Inforce Internal Reserve Financing (w/LOC @300bp)

 

 

345.8

 

 

 

369.1

 

 

368.9

 

 

357.1

 

 

 

318.6

 

 

 

281.5

 

 

 

246.3

 

 

 

211.5

 

 

 

177.3

 

 

 

143.7

 

 

 

112.3

 

Interest Maintenance Reserve

 

 

0.0

 

 

 

0.0

 

 

0.0

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

Capital, Surplus & AVR Excluding NBL

 

 

384.0

 

 

 

367.2

 

 

321.1

 

 

279.2

 

 

 

227.0

 

 

 

196.8

 

 

 

188.7

 

 

 

208.1

 

 

 

263.8

 

 

 

365.9

 

 

 

473.5

 

NBL Carrying Value

 

 

150.0

 

 

 

150.0

 

 

150.0

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

Capital, Surplus & AVR Including NBL

 

 

534.0

 

 

 

517.2

 

 

471.1

 

 

429.2

 

 

 

377.0

 

 

 

346.8

 

 

 

338.7

 

 

 

358.1

 

 

 

413.8

 

 

 

515.9

 

 

 

623.5

 

NAIC RBC (Company Action Level)

 

 

90.0

 

 

 

93.6

 

 

97.5

 

 

101.9

 

 

 

107.1

 

 

 

113.0

 

 

 

119.4

 

 

 

126.7

 

 

 

135.0

 

 

 

144.2

 

 

 

154.6

 

RBC Ratio (Company Action Level)

 

 

593.2

%

 

 

552.3

%

 

483.2%

 

 

421.4

%

 

 

352.0

%

 

 

306.8

%

 

 

283.6

%

 

 

282.6

%

 

 

306.6

%

 

 

357.7

%

 

 

403.2

%

 

Note: Interest on Capital, Surplus, & AVR is based on a net earnings rate of
5.70%.

- 13 -

Milliman

--------------------------------------------------------------------------------

 

 

Primerica Life: 110% Mortality
Line of Business Statutory Projection
(post-tax; in millions of dollars)

 

 

 

 

 

Year Ending June 30,

 

2009

 

 

2010

 

 

2011

 

 

2012

 

 

2013

 

 

2014

 

 

2015

 

 

2016

 

 

2017

 

 

2018

 

 

2019

 

Existing and New Business

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross Premium Income

 

 

 

 

 

$

422.5

 

 

$

546.0

 

 

$

665.7

 

 

$

786.6

 

 

$

910.6

 

 

$

1,039.7

 

 

$

1,175.8

 

 

$

1,330.2

 

 

$

1,502.9

 

 

$

1,683.3

 

Reinsurance Premiums (Net of Allowances)

 

 

 

 

 

 

(118.0

)

 

 

(142.5

)

 

 

(171.6

)

 

 

(204.8

)

 

 

(242.3

)

 

 

(282.9

)

 

 

(327.7

)

 

 

(383.9

)

 

 

(445.8

)

 

 

(514.5

)

Allowances From PrimeRe

 

 

 

 

 

 

92.1

 

 

 

85.3

 

 

 

80.7

 

 

 

77.2

 

 

 

74.2

 

 

 

71.4

 

 

 

69.0

 

 

665

 

 

 

63.5

 

 

 

60.6

 

Investment Income

 

 

 

 

 

 

79.8

 

 

 

83.3

 

 

 

85.1

 

 

 

89.7

 

 

 

95.9

 

 

 

105.3

 

 

 

117.9

 

 

 

133.9

 

 

 

153.6

 

 

 

177.7

 

Total Income

 

 

 

 

 

$

476.4

 

 

$

572.1

 

 

$

659.9

 

 

$

748.6

 

 

$

838.3

 

 

$

933.4

 

 

$

1,035.0

 

 

$

1,146.7

 

 

$

1,274.3

 

 

$

1,407.0

 

Surrender, Health and Other Benefits

 

 

 

 

 

$

6.6

 

 

$

12.7

 

 

$

8.0

 

 

$

7.0

 

 

$

7.3

 

 

$

8.1

 

 

$

9.7

 

 

$

11.2

 

 

$

13.4

 

 

$

15.5

 

Direct Death Benefits

 

 

 

 

 

 

200.3

 

 

 

227.6

 

 

 

259.3

 

 

 

296.0

 

 

 

337.0

 

 

 

382.5

 

 

 

432.4

 

 

 

491.5

 

 

 

560.6

 

 

 

636.6

 

Reinsurance Death Benefits

 

 

 

 

 

 

(114.3

)

 

 

(139.0

)

 

 

(167.5

)

 

 

(200.4

)

 

 

(237.3

)

 

 

(278.0

)

 

 

(322.6

)

 

 

(375.5

)

 

 

(437.3

)

 

 

(505.9

)

Cost of Financing

 

 

 

 

 

 

30.1

 

 

 

32.1

 

 

 

32.1

 

 

 

31.1

 

 

 

27.7

 

 

 

24.5

 

 

 

21.4

 

 

 

18.4

 

 

 

15.4

 

 

 

12.5

 

Reserve Increase

 

 

 

 

 

 

32.8

 

 

 

47.2

 

 

 

106.8

 

 

 

175.3

 

 

 

211.1

 

 

 

244.7

 

 

 

274.3

 

 

 

300.0

 

 

 

328.0

 

 

 

352.5

 

Expense (Other Than Premium Tax) (Incl Unalloc)

 

 

 

 

 

 

158.2

 

 

 

162.4

 

 

 

168.6

 

 

 

176.1

 

 

 

184.3

 

 

 

194.1

 

 

 

205.2

 

 

 

217.2

 

 

 

230.1

 

 

 

243.9

 

Premium Tax

 

 

 

 

 

 

35.1

 

 

 

36.0

 

 

 

37.3

 

 

 

39.0

 

 

 

40.8

 

 

 

42.8

 

 

 

45.0

 

 

 

47.4

 

 

 

50.1

 

 

 

53.0

 

Commission

 

 

 

 

 

 

155.6

 

 

 

251.4

 

 

 

269.4

 

 

 

289.1

 

 

 

310.1

 

 

 

335.2

 

 

 

362.7

 

 

 

392.9

 

 

 

424.7

 

 

 

458.9

 

Total Benefits and Expenses

 

 

 

 

 

$

504.4

 

 

$

630.4

 

 

$

714.0

 

 

$

813.1

 

 

$881.0

 

 

$

953.8

 

 

$

1,028.0

 

 

$

1,103.2

 

 

$

1,185.0

 

 

$

1,266.9

 

Total Pre-Tax Earnings

 

 

 

 

 

$

(28.1

)

 

$

(58.3

)

 

$

(54.1

)

 

$

(64.5

)

 

$

(42.7

)

 

$

(20.4

)

 

$

7.0

 

 

$

43.5

 

 

$

89.3

 

 

$

140.1

 

Federal Income Tax (35.0%)

 

 

 

 

 

 

0.0

 

 

 

(0.0

)

 

 

0.0

 

 

 

0.0

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

(46.1

)

NBL Distributed Earnings

 

 

 

 

 

 

11.3

 

 

 

12.2

 

 

 

12.2

 

 

 

12.3

 

 

12.5

 

 

 

12.3

 

 

 

12.3

 

 

 

12.2

 

 

 

12.8

 

 

 

13.5

 

After-Tax Earnings

 

 

 

 

 

$

(16.8

)

 

$

(46.1

)

 

$

(41.9

)

 

$

(52.2

)

 

$

(30.2

)

 

$

(8.1

)

 

$

19.3

 

 

$

55.7

 

 

$

102.1

 

 

$

107.6

 

Distributed Earnings (Target RBC Ratio=300%)

 

$

20.0

 

 

$

0.0

 

 

$

0.0

 

 

$

0.0

 

 

$

0.0

 

 

$

0.0

 

 

$

0.0

 

 

$

0.0

 

 

$

0.0

 

 

$

0.0

 

 

$

0.0

 

General Account Liabilities

 

$

673.7

 

 

$

709.2

 

 

$

759.0

 

 

$

860.6

 

 

$

1,007.5

 

 

$

1,194.6

 

 

$

1,419.9

 

 

$

1,679.0

 

 

$

1,968.9

 

 

$

2,289.9

 

 

$

2,638.2

 

Separate Account Liabilities

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

General Account Tax Reserve (Net of DAC)

 

 

(50.7

)

 

 

20.4

 

 

 

116.7

 

 

 

258.0

 

 

 

435.4

 

 

 

641.9

 

 

 

873.1

 

 

 

1,123.2

 

 

 

1,388.0

 

 

 

1,666.2

 

 

 

1,955.0

 

External Reserve Financing (w/LOC @300bp)

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

50% Inforce Internal Reserve Financing (w/LOC @300bp)

 

 

345.8

 

 

 

369.1

 

 

 

368.9

 

 

 

357.1

 

 

 

318.6

 

 

 

281.5

 

 

 

246.3

 

 

 

211.5

 

 

 

177.3

 

 

 

143.7

 

 

 

112.3

 

Interest Maintenance Reserve

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

Capital, Surplus & AVR

 

 

534.0

 

 

 

517.2

 

 

 

471.1

 

 

 

429.2

 

 

 

377.0

 

 

 

346.8

 

 

 

338.7

 

 

 

358.1

 

 

 

413.8

 

 

 

515.9

 

 

 

623.5

 

NAIC RBC (Company Action Level)

 

 

90.0

 

 

 

93.6

 

 

 

97.5

 

 

 

101.9

 

 

 

107.1

 

 

 

113.0

 

 

 

119.4

 

 

 

126.7

 

 

 

135.0

 

 

 

144.2

 

 

 

154.6

 

RBC Ratio (Company Action Level)

 

 

593.2

%

 

 

552.3

%

 

 

483.2

%

 

 

421.4

%

 

 

352.0

%

 

 

306.8

%

 

 

283.6

%

 

 

282.6

%

 

 

306.6

%

 

 

357.7

%

 

 

403.2

%

 

Note: Interest on Capital, Surplus, & AVR is based on a net earnings rate of
5.70%.

 

 



- 14 -

Milliman

--------------------------------------------------------------------------------

 

PrimeRe: 110% Mortality

Line of Business Statutory Projection

(post-tax; in millions of dollars)

 

 

 

Year Ending June 30,

 

2009

 

 

2010

 

 

2011

 

 

2012

 

 

2013

 

 

2014

 

 

2015

 

 

2016

 

 

2017

 

 

2018

 

 

2019

 

Existing Business at 06/30/2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Term — Net (Before New Conversions)

 

 

 

 

 

$

505.4

 

 

$

545.7

 

 

$

526.3

 

 

$

511.2

 

 

$

496.4

 

 

$

476.9

 

 

$

469.3

 

 

$

458.7

 

 

$

436.7

 

 

$

406.2

 

Term — New Conversions - Net

 

 

 

 

 

 

(170.1

)

 

 

(1.9

)

 

 

(4.6

)

 

 

(12.7

)

 

 

(19.6

)

 

 

(22.4

)

 

 

(24.5

)

 

 

(26.1

)

 

 

(25.4

)

 

 

(24.9

)

Canada Segregated Funds

 

 

 

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

Miscellaneous

 

 

 

 

 

 

12.3

 

 

 

11.4

 

 

 

10.7

 

 

 

10.1

 

 

 

9.5

 

 

 

9.0

 

 

 

8.5

 

 

 

7.9

 

 

 

7.4

 

 

 

6.9

 

Total Existing Business

 

 

 

 

 

$

347.6

 

 

$

555.1

 

 

$

532.4

 

 

$

508.7

 

 

$

486.3

 

 

$

463.5

 

 

$

453.2

 

 

$

440.5

 

 

$

418.8

 

 

$

388.2

 

Ten Years of New Business from 06/30/2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N/A

 

 

 

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

Total New Business

 

 

 

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

Unallocated Expense

 

 

 

 

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

Change in Internal Reserve Financing

 

 

 

 

 

 

(23.3

)

 

 

0.2

 

 

 

11.8

 

 

 

38.5

 

 

 

37.2

 

 

 

35.2

 

 

 

34.8

 

 

 

34.3

 

 

 

33.5

 

 

 

31.4

 

Interest Cost on Internal Reserve Financing

 

 

 

 

 

 

30.1

 

 

 

32.1

 

 

 

32.1

 

 

 

31.1

 

 

 

27.7

 

 

 

24.5

 

 

 

21.4

 

 

 

18.4

 

 

 

15.4

 

 

 

12.5

 

Interest on Capital, Surplus & AVR

 

 

 

 

 

 

17.3

 

 

 

16.3

 

 

 

15.2

 

 

 

14.3

 

 

 

13.5

 

 

 

12.6

 

 

 

11.9

 

 

 

11.2

 

 

 

10.4

 

 

 

9.6

 

Total Pre-Tax Earnings

 

 

 

 

 

$

366.7

 

 

$

598.7

 

 

$

586.5

 

 

$

587.6

 

 

$

559.7

 

 

$

530.7

 

 

$

516.3

 

 

$

499.4

 

 

$

473.1

 

 

$

436.8

 

Federal Income Tax (35.0%)

 

 

 

 

 

 

(165.4

)

 

 

(190.5

)

 

 

(185.6

)

 

 

(186.9

)

 

 

(178.0

)

 

 

(168.9

)

 

 

(165.1

)

 

 

(160.5

)

 

 

(153.4

)

 

 

(143.1

)

After-Tax Earnings

 

 

 

 

 

$

201.2

 

 

$

408.2

 

 

$

400.9

 

 

$

400.7

 

 

$

381.7

 

 

$

361.9

 

 

$

351.3

 

 

$

338.9

 

 

$

319.7

 

 

$

293.7

 

Distributed Earnings

 

$

—

 

 

$

218.8

 

 

$

426.2

 

 

$

416.5

 

 

$

415.9

 

 

$

396.9

 

 

$

374.3

 

 

$

363.9

 

 

$

352.6

 

 

$

333.3

 

 

$

307.0

 

General Account Liabilities

 

$

3,443.7

 

 

$

3,634.0

 

 

$

3,613.3

 

 

$

3,548.6

 

 

$

3,428.6

 

 

$

3,282.8

 

 

$

3,118.4

 

 

$

2,923.4

 

 

$

2,697.7

 

 

$

2,452.9

 

 

$

2,201.3

 

Separate Account Liabilities

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

General Account Tax Reserve (Net of DAC)

 

 

2,642.4

 

 

 

2,682.3

 

 

2,706.1

 

 

 

2,697.4

 

 

 

2,655.6

 

 

 

2,582.7

 

 

 

2,487.0

 

 

 

2,355.5

 

 

 

2,188.3

 

 

 

1,995.8

 

 

 

1,790.1

 

External Reserve Financing (w/LOC @300bp)

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

50% Inforce Internal Reserve Financing

   (w/LOC @300bp)

 

 

(345.8

)

 

 

(369.1

)

 

 

(368.9

)

 

 

(357.1

)

 

 

(318.6

)

 

 

(281.5

)

 

 

(246.3

)

 

 

(211.5

)

 

 

(177.3

)

 

 

(143.7

)

 

 

(112.3

)

Interest Maintenance Reserve

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

Capital, Surplus & AVR

 

 

303.0

 

 

 

285.4

 

 

 

267.3

 

 

 

251.8

 

 

 

236.5

 

 

 

221.3

 

 

 

208.8

 

 

 

196.2

 

 

 

182.5

 

 

 

169.0

 

 

 

155.7

 

NAIC RBC (Company Action Level)

 

 

101.0

 

 

 

95.1

 

 

 

89.1

 

 

 

83.9

 

 

 

78.8

 

 

 

73.8

 

 

 

69.6

 

 

 

65.4

 

 

 

60.8

 

 

 

56.3

 

 

 

51.9

 

RBC Ratio (Company Action Level)

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

Note: Interest on Capital, Surplus, & AVR is based on a net earnings rate of
5.70%.

- 15 -

Milliman

--------------------------------------------------------------------------------

 

 

PrimeRe: 110% Mortality

Projected Statutory Operating Results

(post-tax; in millions of dollars)

 

 

 

Year Ending June 30,

 

2009

 

 

2010

 

 

2011

 

 

2012

 

 

2013

 

 

2014

 

 

2015

 

 

2016

 

 

2017

 

 

2018

 

 

2019

 

Existing and New Business

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross Premium Income

 

 

 

 

 

$

1,330.4

 

 

$

1,254.3

 

 

$

1,201.5

 

 

$

1,162.0

 

 

$

1,130.1

 

 

$

1,101.5

 

 

$

1,075.4

 

 

$

1,039.6

 

 

$

1,000.3

 

 

$

965.8

 

Reinsurance Premiums (Net of Allowances)

 

 

 

 

 

 

(420.8

)

 

 

(435.5

)

 

 

(451.7

)

 

 

(469.5

)

 

 

(488.7

)

 

 

(503.7

)

 

 

(517.4

)

 

 

(525.2

)

 

 

(529.4

)

 

 

(534.0

)

Seg Fund Policy Charges

 

 

 

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

Investment Income

 

 

 

 

 

 

204.9

 

 

 

212.0

 

 

 

208.3

 

 

 

203.1

 

 

 

196.3

 

 

 

188.3

 

 

 

179.2

 

 

 

168.4

 

 

 

155.8

 

 

 

142.3

 

Total Income

 

 

 

 

 

$

1,114.4

 

 

$

1,030.8

 

 

$

958.1

 

 

$

895.5

 

 

$

837.8

 

 

$

786.0

 

 

$

737.3

 

 

$

682.7

 

 

$

626.7

 

 

$

574.1

 

Surrender, Health and Other Benefits

 

 

 

 

 

$

46.8

 

 

$

45.0

 

 

$

41.7

 

 

$

39.6

 

 

$

37.8

 

 

$

36.3

 

 

$

34.8

 

 

$

33.7

 

 

$

32.2

 

 

$

30.7

 

Direct Death Benefits

 

 

 

 

 

 

731.7

 

 

 

727.0

 

 

 

737.6

 

 

 

751.8

 

 

 

766.7

 

 

 

781.3

 

 

 

793.5

 

 

 

799.0

 

 

 

795.5

 

 

 

786.4

 

Reinsurance Death Benefits

 

 

 

 

 

 

(403.4

)

 

 

(410.3

)

 

 

(425.4

)

 

 

(442.1

)

 

 

(459.6

)

 

 

(476.3

)

 

 

(490.8

)

 

 

(500.8

)

 

 

(504.3

)

 

 

(502.5

)

Cost of Financing

 

 

 

 

 

 

(30.1

)

 

 

(32.1

)

 

 

(32.1

)

 

 

(31.1

)

 

 

(27.7

)

 

 

(24.5

)

 

 

(21.4

)

 

 

(18.4

)

 

 

(15.4

)

 

 

(12.5

)

Reserve Increase

 

 

 

 

 

 

189.1

 

 

(21.5)

 

 

 

(64.8

)

 

 

(119.6

)

 

 

(144.2

)

 

 

(162.6

)

 

 

(193.1

)

 

 

(226.6

)

 

 

(246.1

)

 

 

(250.9

)

Expense Allowances

 

 

 

 

 

 

92.1

 

 

 

85.3

 

 

 

80.7

 

 

 

77.2

 

 

 

74.2

 

 

 

71.4

 

 

 

69.0

 

 

 

66.5

 

 

 

63.5

 

 

 

60.6

 

Other Expenses

 

 

 

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

Commission

 

 

 

 

 

 

116.6

 

 

 

33.6

 

 

 

29.0

 

 

 

27.2

 

 

 

26.0

 

 

 

24.8

 

 

 

24.0

 

 

 

25.0

 

 

 

23.3

 

 

 

20.6

 

Total Benefits and Expenses

 

 

 

 

 

$

747.8

 

 

$

432.1

 

 

$

371.7

 

 

$

307.9

 

 

$

278.1

 

 

$

255.3

 

 

$

221.0

 

 

$

183.4

 

 

$

153.6

 

 

$

137.4

 

Total Pre-Tax Earnings

 

 

 

 

 

$

366.7

 

 

$

598.7

 

 

$

586.5

 

 

$

587.6

 

 

$

559.7

 

 

$

530.7

 

 

$

516.3

 

 

$

499.4

 

 

$

473.1

 

 

$

436.7

 

Federal Income Tax (35.0%)

 

 

 

 

 

 

(165.4

)

 

 

(190.5

)

 

 

(185.6

)

 

 

(186.9

)

 

 

(178.0

)

 

 

(168.9

)

 

 

(165.1

)

 

 

(160.5

)

 

 

(153.4

)

 

 

(143.1

)

After-Tax Earnings

 

 

 

 

 

$

201.2

 

 

$

408.2

 

 

$

400.9

 

 

$

400.7

 

 

$

381.7

 

 

$

361.9

 

 

$

351.2

 

 

$

338.9

 

 

$

319.6

 

 

$

293.7

 

Distributed Earnings (Target RBC

   Ratio=300%)

 

$

—

 

 

$

218.8

 

 

$

426.2

 

 

$

416.5

 

 

$

415.9

 

 

$

396.9

 

 

$

374.3

 

 

$

363.9

 

 

$

352.6

 

 

$

333.3

 

 

$

307.0

 

General Account Liabilities

 

$

3,443.7

 

 

$

3,634.0

 

 

$

3,613.3

 

 

$

3,548.6

 

 

$

3,428.6

 

 

$

3,282.8

 

 

$

3,118.4

 

 

$

2,923.4

 

 

$

2,697.7

 

 

$

2,452.9

 

 

$

2,201.3

 

Separate Account Liabilities

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

General Account Tax Reserve (Net of

   DAC)

 

 

2,642.4

 

 

 

2,682.3

 

 

 

2,706.1

 

 

 

2,697.4

 

 

 

2,655.6

 

 

 

2,582.7

 

 

 

2,487.0

 

 

 

2,355.5

 

 

 

2,188.3

 

 

 

1,995.8

 

 

 

1,790.1

 

External Reserve Financing (w/LOC

   @300bp)

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

50% Inforce Internal Reserve Financing

   (w/LOC @300bp)

 

(345.8)

 

 

 

(369.1

)

 

 

(368.9

)

 

 

(357.1

)

 

 

(318.6

)

 

 

(281.5

)

 

 

(246.3

)

 

 

(211.5

)

 

 

(177.3

)

 

 

(143.7

)

 

 

(112.3

)

Interest Maintenance Reserve

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

Capital, Surplus & AVR

 

 

303.0

 

 

 

285.4

 

 

 

267.3

 

 

 

251.8

 

 

 

236.5

 

 

 

221.3

 

 

 

208.8

 

 

 

196.2

 

 

 

182.5

 

 

 

169.0

 

 

 

155.7

 

NAIC RBC (Company Action Level)

 

 

101.0

 

 

 

95.1

 

 

 

89.1

 

 

 

83.9

 

 

 

78.8

 

 

 

73.8

 

 

 

69.6

 

 

 

65.4

 

 

 

60.8

 

 

56.3

 

 

 

51.9

 

RBC Ratio (Company Action Level)

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

Note: Interest on Capital, Surplus, & AVR is based on a net earnings rate of
5.70%.

 

- 16 -

Milliman

--------------------------------------------------------------------------------

 

 

Primerica Life: 120% Lapse

Line of Business Statutory Projection

(post-tax; in millions of dollars)

 

 

 

Year Ending June 30,

 

2009

 

 

2010

 

 

2011

 

 

2012

 

 

2013

 

 

2014

 

 

2015

 

 

2016

 

 

2017

 

 

2018

 

 

2019

 

Existing Business at 06/30/2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Primerica - Net (Before New Conversions)

 

 

 

 

 

$

218.6

 

 

$

148.6

 

 

$

140.6

 

 

$

134.3

 

 

$

128.2

 

 

$

121.2

 

 

$

117.3

 

 

$

116.8

 

 

$

119.1

 

 

$

118.7

 

Primerica New Conversions - Net

 

 

 

 

 

 

(42.2

)

 

 

0.6

 

 

 

0.2

 

 

 

(1.3

)

 

 

(2.6

)

 

 

(3.0

)

 

 

(33

)

 

 

(3.5

)

 

 

(3.1

)

 

 

(2.8

)

Miscellaneous Primerica

 

 

 

 

 

 

12.3

 

 

 

11.7

 

 

 

11.5

 

 

 

11.4

 

 

 

11.4

 

 

 

11.3

 

 

 

11.3

 

 

 

11.2

 

 

 

11.0

 

 

 

10.9

 

Total Existing Business

 

 

 

 

 

$

188.6

 

 

$

160.9

 

 

$

152.4

 

 

$

144.4

 

 

$

136.9

 

 

$

129.5

 

 

$

125.2

 

 

$

124.5

 

 

$

127.0

 

 

$

126.8

 

Ten Years of New Business from 06/30/2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Traditional Life

 

 

 

 

 

$

(201.4

)

 

$

(181.8

)

 

$

(160.7

)

 

$

(140.5

)

 

$

(118.9

)

 

$

(99.3

)

 

$

(78.0

)

 

$

(54.1

)

 

$

(27.8

)

 

$

0.8

 

Primerica Waiver of Premium

 

 

 

 

 

 

0.6

 

 

 

1.4

 

 

 

2.2

 

 

 

2.9

 

 

 

3.6

 

 

 

4.4

 

 

 

5.2

 

 

 

6.0

 

 

 

6.9

 

 

 

7.8

 

Primerica Retained Asset Account

 

 

 

 

 

 

0.2

 

 

 

0.5

 

 

 

0.8

 

 

 

1.2

 

 

 

1.6

 

 

 

2.1

 

 

 

2.6

 

 

 

3.2

 

 

 

3.9

 

 

 

4.6

 

Total New Business

 

 

 

 

 

$

(200.7

)

 

$

(179.9

)

 

$(157.7

)

 

$

(136.4

)

 

$

(113.7

)

 

$

(92.8

)

 

$

(70.2

)

 

$

(44.9

)

 

$

(17.1

)

 

$

13.2

 

Unallocated Expense

 

 

 

 

 

 

(17.4

)

 

 

(17.4

)

 

 

(17.4

)

 

 

(17.4

)

 

 

(17.4

)

 

 

(17.4

)

 

 

(17.4

)

 

 

(17.4

)

 

 

(17.4

)

 

 

(17.4

)

Change in Internal Reserve Financing

 

 

 

 

 

 

19.0

 

 

 

(4.8

)

 

 

(13.1

)

 

 

(39.1

)

 

 

(36.9

)

 

 

(35.1

)

 

 

(34.0

)

 

(32.9

)

 

 

(31.9

)

 

 

(29.7

)

Interest Cost on Internal Reserve Financing

 

 

 

 

 

 

(30.1

)

 

 

(31.7

)

 

 

(31.3

)

 

 

(30.2

)

 

 

(26.8

)

 

 

(23.6

)

 

 

(20.5

)

 

(17.5

)

 

 

(14.7

)

 

 

(11.9

)

Interest on Capital, Surplus & AVR

 

 

 

 

 

 

21.9

 

 

 

21.5

 

 

 

19.2

 

 

 

17.2

 

 

 

14.4

 

 

 

12.6

 

 

 

11.8

 

 

 

12.2

 

 

 

14.3

 

 

 

18.4

 

Total Pre-Tax Earnings

 

 

 

 

 

$

(18.7

)

 

$

(51.5

)

 

$

(47.9

)

 

$

(61.5

)

 

$

(43.5

)

 

$

(26.8

)

 

$

(5.1

)

 

$

23.9

 

 

$

60.3

 

 

$

99.4

 

Federal Income Tax (35.0%)

 

 

 

 

 

 

—

 

 

 

(—

)

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

NBL Distributed Earnings

 

 

 

 

 

 

11.3

 

 

 

12.2

 

 

 

12.2

 

 

 

12.3

 

 

 

12.4

 

 

 

12.3

 

 

 

12.3

 

 

 

12.2

 

 

 

12.8

 

 

 

13.5

 

After-Tax Earnings

 

 

 

 

 

$

(7.4

)

 

$

(39.3

)

 

$

(35.6

)

 

$

(49.3

)

 

$

(31.0

)

 

$

(14.4

)

 

$

7.2

 

 

$

36.1

 

 

$

73.1

 

 

$

112.9

 

Distributed Earnings (Target RBC Ratio=300%)

 

$

20.0

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

General Account Liabilities

 

$

673.7

 

 

$

675.9

 

 

$

713.1

 

 

$

796.6

 

 

$

918.6

 

 

$

1,073.8

 

 

$

1,259.9

 

 

$

1,472.9

 

 

$

1,710.2

 

 

$

1,972.1

 

 

$

2,255.2

 

Separate Account Liabilities

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

General Account Tax Reserve (Net of DAC)

 

 

(50.7

)

 

 

(10.2

)

 

 

78.3

 

 

 

207.1

 

 

 

365.9

 

 

 

547.6

 

 

 

747.4

 

 

 

960.1

 

 

 

1,181.6

 

 

 

1,411.1

 

 

 

1,646.3

 

External Reserve Financing (w/LOC @300bp)

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

50% Inforce Internal Reserve Financing

   (w/LOC @300bp)

 

 

345.8

 

 

 

364.8

 

 

 

360.0

 

 

 

346.9

 

 

 

307.8

 

 

 

270.9

 

 

 

235.8

 

 

 

201.7

 

 

 

168.8

 

 

 

136.9

 

 

 

107.2

 

Interest Maintenance Reserve

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

Capital, Surplus & AVR Excluding NBL

 

 

384.0

 

 

 

376.6

 

 

 

337.3

 

 

 

301.6

 

 

 

252.4

 

 

 

221.4

 

 

 

206.9

 

 

 

214.1

 

 

 

250.2

 

 

 

323.3

 

 

 

436.1

 

NBL Carrying Value

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

Capital, Surplus & AVR Including NBL

 

 

534.0

 

 

 

526.6

 

 

 

487.3

 

 

 

451.6

 

 

 

402.4

 

 

 

371.4

 

 

 

356.9

 

 

 

364.1

 

 

 

400.2

 

 

 

473.3

 

 

 

586.1

 

NAIC RBC (Company Action Level)

 

 

89.7

 

 

 

92.5

 

 

 

95.3

 

 

 

98.5

 

 

 

102.5

 

 

 

107.1

 

 

 

112.0

 

 

 

117.7

 

 

 

124.3

 

 

 

131.7

 

 

 

140.0

 

RBC Ratio (Company Action Level)

 

 

595.5

%

 

 

569.2

%

 

 

511.6

%

 

 

458.7

%

 

 

392.6

%

 

 

346.9

%

 

 

318.6

%

 

 

309.3

%

 

 

322.1

%

 

 

359.4

%

 

 

418.6

%

 

Note: Interest on Capital, Surplus, & AVR is based on a net earnings rate of
5.70%.

 

- 17 -

Milliman

--------------------------------------------------------------------------------

 

 

Primerica Life: 120% Lapse

Projected Statutory Operating Results

(post-tax; in millions of dollars)

 

 

 

Year Ending June 30,

 

2009

 

 

2010

 

 

2011

 

 

2012

 

 

2013

 

 

2014

 

 

2015

 

 

2016

 

 

2017

 

 

2018

 

 

2019

 

Existing and New Business

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross Premium Income

 

 

 

 

 

$

417.9

 

 

$

528.4

 

 

$

632.9

 

 

$

737.1

 

 

$

843.1

 

 

$

952.8

 

 

$

1,068.1

 

 

$

1,199.6

 

 

$

1,346.3

 

 

$

1,498.1

 

Reinsurance Premiums (Net of Allowances)

 

 

 

 

 

 

(116.4

)

 

 

(137.8

)

 

 

(163.1

)

 

 

(191.7

)

 

 

(223.8

)

 

 

(258.1

)

 

 

(295.8

)

 

 

(343.3

)

 

 

(395.1

)

 

 

(451.9

)

Allowances From PrimeRe

 

 

 

 

 

 

91.3

 

 

 

83.2

 

 

 

77.8

 

 

 

73.6

 

 

 

70.1

 

 

 

66.8

 

 

 

64.1

 

 

 

61.3

 

 

 

58.2

 

 

 

55.1

 

Investment Income

 

 

 

 

 

 

79.2

 

 

 

81.6

 

 

 

82.6

 

 

 

85.9

 

 

 

90.4

 

 

 

97.5

 

 

 

107.1

 

 

 

119.4

 

 

 

134.7

 

 

 

153.3

 

Total Income

 

 

 

 

 

$

472.0

 

 

$

555.5

 

 

$

630.2

 

 

$

705.0

 

 

$

779.8

 

 

$

859.0

 

 

$

943.6

 

 

$

1,037.0

 

 

$

1,144.2

 

 

$1,254.6

 

Surrender, Health and Other Benefits

 

 

 

 

 

$

35.7

 

 

$

16.5

 

 

$

11.7

 

 

$

10.6

 

 

$

10.8

 

 

$

11.5

 

 

$

12.9

 

 

$

14.1

 

 

$

16.0

 

 

$

17.9

 

Direct Death Benefits

 

 

 

 

 

 

180.7

 

 

 

201.9

 

 

 

226.5

 

 

 

254.9

 

 

 

286.5

 

 

 

321.3

 

 

 

359.2

 

 

 

404.3

 

 

 

456.9

 

 

 

513.9

 

Reinsurance Death Benefits

 

 

 

 

 

 

(103.0

)

 

 

(122.9

)

 

 

(145.7

)

 

 

(171.6

)

 

 

(200.5

)

 

 

(232.2

)

 

 

(266.6

)

 

 

(307.3

)

 

 

(354.7

)

 

 

(406.7

)

Cost of Financing

 

 

 

 

 

 

30.1

 

 

 

31.7

 

 

 

31.3

 

 

 

30.2

 

 

 

26.8

 

 

 

23.6

 

 

 

20.5

 

 

 

17.5

 

 

 

14.7

 

 

 

11.9

 

Reserve Increase

 

 

 

 

 

 

(0.7

)

 

 

34.5

 

 

 

85.6

 

 

 

147.3

 

 

 

175.8

 

 

 

203.1

 

 

 

225.8

 

 

 

245.2

 

 

 

267.1

 

 

 

286.0

 

Expense (Other Than Premium Tax) (Incl

   Unalloc)

 

 

 

 

 

 

158.2

 

 

 

160.9

 

 

 

165.8

 

 

 

171.9

 

 

 

178.9

 

 

 

187.4

 

 

 

197.2

 

 

 

208.0

 

 

 

219.5

 

 

 

231.9

 

Premium Tax

 

 

 

 

 

 

34.7

 

 

 

35.0

 

 

 

35.8

 

 

 

36.9

 

 

 

38.1

 

 

 

39.6

 

 

 

41.3

 

 

 

43.1

 

 

 

45.2

 

 

 

47.5

 

Commission

 

 

 

 

 

 

155.1

 

 

 

249.3

 

 

 

267.0

 

 

 

286.3

 

 

 

306.8

 

 

 

331.5

 

 

 

358.5

 

 

 

388.1

 

 

 

419.3

 

 

 

452.8

 

Total Benefits and Expenses

 

 

 

 

 

$

490.7

 

 

$

607.0

 

 

$

678.0

 

 

$

766.5

 

 

$

823.2

 

 

$

885.7

 

 

$

948.7

 

 

$

1,013.0

 

 

$

1,083.9

 

 

$

1,155.2

 

Total Pre-Tax Earnings

 

 

 

 

 

$

(18.7

)

 

$

(51.5

)

 

$

(47.9

)

 

$

(61.5

)

 

$

(43.5

)

 

$

(26.8

)

 

$

(5.1

)

 

$

23.9

 

 

$

60.3

 

 

$

99.4

 

Federal Income Tax (35.0%)

 

 

 

 

 

 

—

 

 

 

(—

)

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

NBL Distributed Earnings

 

 

 

 

 

 

11.3

 

 

 

12.2

 

 

 

12.2

 

 

 

12.3

 

 

 

12.4

 

 

 

12.3

 

 

 

12.3

 

 

 

12.2

 

 

 

12.8

 

 

 

13.5

 

After-Tax Earnings

 

 

 

 

 

$

(7.4

)

 

$

(39.3

)

 

$

(35.6

)

 

$

(49.3

)

 

$

(31.0

)

 

$

(14.4

)

 

$

7.2

 

 

$

36.1

 

 

$

73.1

 

 

$

112.9

 

Distributed Earnings (Target RBC Ratio=300%)

 

$

20.0

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

General Account Liabilities

 

$

673.7

 

 

$

675.9

 

 

$

713.1

 

 

$

796.6

 

 

$

918.6

 

 

$

1,073.8

 

 

$

1,259.9

 

 

$

1,472.9

 

 

$

1,710.2

 

 

$

1,972.1

 

 

$

2,255.2

 

Separate Account Liabilities

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

General Account Tax Reserve (Net of DAC)

 

 

(50.7

)

 

 

(10.2

)

 

 

78.3

 

 

 

207.1

 

 

 

365.9

 

 

 

547.6

 

 

 

747.4

 

 

 

960.1

 

 

 

1,181.6

 

 

 

1,411.1

 

 

 

1,646.3

 

External Reserve Financing (w/LOC @300bp)

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

50% Inforce Internal Reserve Financing (w/LOC

   @300bp)

 

 

345.8

 

 

 

364.8

 

 

 

360.0

 

 

 

346.9

 

 

 

307.8

 

 

 

270.9

 

 

 

235.8

 

 

 

201.7

 

 

 

168.8

 

 

 

136.9

 

 

 

107.2

 

Interest Maintenance Reserve

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

Capital, Surplus & AVR

 

 

534.0

 

 

 

526.6

 

 

 

487.3

 

 

 

451.6

 

 

 

402.4

 

 

 

371.4

 

 

 

356.9

 

 

 

364.1

 

 

 

400.2

 

 

 

473.3

 

 

 

586.1

 

NAIC RBC (Company Action Level)

 

 

89.7

 

 

 

92.5

 

 

 

95.3

 

 

 

98.5

 

 

 

102.5

 

 

 

107.1

 

 

 

112.0

 

 

 

117.7

 

 

 

124.3

 

 

 

131.7

 

 

 

140.0

 

RBC Ratio (Company Action Level)

 

 

595.5

%

 

 

569.2

%

 

 

511.6

%

 

 

458.7

%

 

 

392.6

%

 

 

346.9

%

 

 

318.6

%

 

 

309.3

%

 

 

322.1

%

 

 

359.4

%

 

 

418.6

%

 

Note: Interest on Capital, Surplus, & AVR is based on a net earnings rate of
5.70%.

- 18 -

Milliman

--------------------------------------------------------------------------------

 

 

PrimeRe: 120% Lapse

Line of Business Statutory Projection

(post-tax; in millions of dollars)

 

 

 

Year Ending June 30,

 

2009

 

 

2010

 

 

2011

 

 

2012

 

 

2013

 

 

2014

 

 

2015

 

 

2016

 

 

2017

 

 

2018

 

 

2019

 

Existing Business at 06/30/2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Term — Net (Before New Conversions)

 

 

 

 

 

$

566.2

 

 

$

594.5

 

 

$

562.4

 

 

$

537.2

 

 

$

512.7

 

 

$

484.8

 

 

$

469.2

 

 

$

451.2

 

 

$

423.2

 

 

$

388.3

 

Term — New Conversions - Net

 

 

 

 

 

 

(168.7

)

 

 

2.2

 

 

 

1.0

 

 

 

(5.3

)

 

 

(10.5

)

 

 

(12.0

)

 

 

(13.2

)

 

 

(13.9

)

 

 

(12.4

)

 

 

(11.2

)

Canada Segregated Funds

 

 

 

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

Miscellaneous

 

 

 

 

 

 

12.2

 

 

 

11.2

 

 

 

10.4

 

 

 

9.8

 

 

 

9.1

 

 

 

8.6

 

 

 

8.0

 

 

 

7.4

 

 

 

6.9

 

 

 

6.4

 

Total Existing Business

 

 

 

 

 

$

409.7

 

 

$

607.9

 

 

$

573.8

 

 

$

541.6

 

 

$

511.4

 

 

$

481.3

 

 

$

464.0

 

 

$

444.7

 

 

$

417.7

 

 

$

383.5

 

Ten Years of New Business from

   06/30/2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N/A

 

 

 

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

Total New Business

 

 

 

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

Unallocated Expense

 

 

 

 

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

Change in Internal Reserve Financing

 

 

 

 

 

 

(19.0

)

 

 

4.8

 

 

 

13.1

 

 

 

39.1

 

 

 

36.9

 

 

 

35.1

 

 

 

34.0

 

 

 

32.9

 

 

 

31.9

 

 

 

29.7

 

Interest Cost on Internal Reserve

   Financing

 

 

 

 

 

 

30.1

 

 

 

31.7

 

 

 

31.3

 

 

 

30.2

 

 

 

26.8

 

 

 

23.6

 

 

 

20.5

 

 

 

17.5

 

 

 

14.7

 

 

 

11.9

 

Interest on Capital, Surplus & AVR

 

 

 

 

 

 

17.3

 

 

 

16.1

 

 

 

14.9

 

 

 

13.9

 

 

 

12.9

 

 

 

12.0

 

 

 

11.2

 

 

 

10.4

 

 

 

9.6

 

 

 

8.9

 

Total Pre-Tax Earnings

 

 

 

 

 

$

433.1

 

 

$

655.5

 

 

$

628.0

 

 

$

619.8

 

 

$

582.9

 

 

$

547.0

 

 

$

524.7

 

 

$

500.7

 

 

$

468.9

 

 

$

428.9

 

Federal Income Tax (35.0%)

 

 

 

 

 

 

(185.5

)

 

 

(207.7

)

 

 

(198.1

)

 

 

(196.7

)

 

 

(185.1

)

 

 

(173.9

)

 

 

(167.6

)

 

 

(160.8

)

 

 

(151.9

)

 

 

(140.2

)

After-Tax Earnings

 

 

 

 

 

$

247.6

 

 

$

447.9

 

 

$

429.9

 

 

$

423.1

 

 

$

397.8

 

 

$

373.1

 

 

$

357.1

 

 

$

339.9

 

 

$

317.0

 

 

$

288.7

 

Distributed Earnings

 

$

—

 

 

$

268.7

 

 

$

468.7

 

 

$

447.6

 

 

$

440.0

 

 

$

414.3

 

 

$

386.7

 

 

$

370.5

 

 

$

353.8

 

 

$

330.6

 

 

$

301.7

 

General Account Liabilities

 

$

3,443.7

 

 

$

3,594.2

 

 

$

3,530.4

 

 

$

3,430.7

 

 

$

3,280.6

 

 

$

3,110.6

 

 

$

2,927.1

 

 

$

2,719.8

 

 

$

2,488.9

 

 

$

2,244.8

 

 

$

1,998.5

 

Separate Account Liabilities

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

General Account Tax Reserve (Net of

   DAC)

 

 

2,642.4

 

 

 

2,654.9

 

 

 

2,646.7

 

 

 

2,608.6

 

 

 

2,540.5

 

 

 

2,445.6

 

 

 

2,332.5

 

 

 

2,189.4

 

 

 

2,016.8

 

 

 

1,824.8

 

 

 

1,624.1

 

External Reserve Financing (w/LOC

   @300bp)

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

50% Inforce Internal Reserve

   Financing (w/LOC @300bp)

 

 

(345.8

)

 

 

(364.8

)

 

 

(360.0

)

 

 

(346.9

)

 

 

(307.8

)

 

 

(270.9

)

 

 

(235.8

)

 

 

(201.7

)

 

 

(168.8

)

 

 

(136.9

)

 

 

(107.2

)

Interest Maintenance Reserve

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

Capital, Surplus & AVR

 

 

303.0

 

 

 

281.8

 

 

 

261.0

 

 

 

243.3

 

 

 

226.4

 

 

 

209.9

 

 

 

196.3

 

 

 

183.0

 

 

 

169.0

 

 

 

155.5

 

 

 

142.4

 

NAIC RBC (Company Action Level)

 

 

101.0

 

 

 

93.9

 

 

 

87.0

 

 

 

81.1

 

 

 

75.5

 

 

 

70.0

 

 

 

65.4

 

 

 

61.0

 

 

 

56.3

 

 

 

51.8

 

 

 

47.5

 

RBC Ratio (Company Action Level)

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

Note: Interest on Capital, Surplus, & AVR is based on a net earnings rate of
5.70%.

 

 

- 19 -

Milliman

--------------------------------------------------------------------------------

 

PrimeRe: 120% Lapse

Projected Statutory Operating Results

(post-tax; in millions of dollars)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year Ending June 30,

 

2009

 

 

2010

 

 

2011

 

 

2012

 

 

2013

 

 

2014

 

 

2015

 

 

2016

 

 

2017

 

 

2018

 

 

2019

 

Existing and New Business

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross Premium Income

 

 

 

 

 

$

1,317.6

 

 

$

1,222.1

 

 

$

1,156.2

 

 

$

1,106.3

 

 

$

1,065.6

 

 

$

1,029.3

 

 

$

996.5

 

 

$

955.8

 

 

$

913.1

 

 

$

875.5

 

Reinsurance Premiums (Net of Allowances)

 

 

 

 

 

 

(415.2

)

 

 

(424.0

)

 

 

(435.0

)

 

 

(447.9

)

 

 

(462.2

)

 

 

(472.8

)

 

 

(482.1

)

 

 

(486.1

)

 

 

(486.9

)

 

 

(488.5

)

Seg Fund Policy Charges

 

 

 

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

Investment Income

 

 

 

 

 

 

205.6

 

 

 

210.2

 

 

 

204.1

 

 

 

196.7

 

 

 

188.2

 

 

 

178.6

 

 

 

168.4

 

 

 

156.8

 

 

 

143.9

 

 

 

130.3

 

Total Income

 

 

 

 

 

$

1,108.1

 

 

$

1,008.4

 

 

$

925.3

 

 

$

855.1

 

 

$

791.6

 

 

$

735.1

 

 

$

682.8

 

 

$

626.5

 

 

$

570.0

 

 

$

517.3

 

Surrender, Health and Other Benefits

 

 

 

 

 

$

46.9

 

 

$

45.0

 

 

$

41.2

 

 

$

38.8

 

 

$

36.8

 

 

$

35.2

 

 

$

33.6

 

 

$

32.3

 

 

$

30.8

 

 

$

29.2

 

Direct Death Benefits

 

 

 

 

 

 

660.6

 

 

 

647.6

 

 

 

649.8

 

 

 

655.9

 

 

 

662.9

 

 

 

669.7

 

 

 

674.7

 

 

 

674.3

 

 

 

666.6

 

 

 

654.7

 

Reinsurance Death Benefits

 

 

 

 

 

 

(363.9

)

 

 

(364.7

)

 

 

(373.7

)

 

 

(384.5

)

 

 

(396.1

)

 

 

(407.2

)

 

 

(416.5

)

 

 

(422.0

)

 

 

(422.3

)

 

 

(418.3

)

Cost of Financing

 

 

 

 

 

 

(30.1

)

 

 

(31.7

)

 

 

(31.3

)

 

 

(30.2

)

 

 

(26.8

)

 

 

(23.6

)

 

 

(20.5

)

 

 

(17.5

)

 

 

(14.7

)

 

 

(11.9

)

Reserve Increase

 

 

 

 

 

 

149.1

 

 

 

(64.6

)

 

 

(100.0

)

 

 

(149.9

)

 

 

(168.6

)

 

 

(181.9

)

 

 

(205.6

)

 

 

(231.9

)

 

 

(245.4

)

 

 

(245.8

)

Expense Allowances

 

 

 

 

 

 

91.3

 

 

 

83.2

 

 

 

77.8

 

 

 

73.6

 

 

 

70.1

 

 

 

66.8

 

 

 

64.1

 

 

 

61.3

 

 

 

58.2

 

 

 

55.1

 

Other Expenses

 

 

 

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

Commission

 

 

 

 

 

 

116.0

 

 

 

33.1

 

 

 

28.4

 

 

 

26.6

 

 

 

25.3

 

 

 

24.1

 

 

 

23.4

 

 

 

24.5

 

 

 

22.9

 

 

 

20.4

 

Total Benefits and Expenses

 

 

 

 

 

$

675.0

 

 

$

352.9

 

 

$

297.2

 

 

$

235.3

 

 

$

208.6

 

 

$

188.2

 

 

$

158.2

 

 

$

125.9

 

 

$

101.1

 

 

$

88.4

 

Total Pre-Tax Earnings

 

 

 

 

 

$

433.1

 

 

$

655.5

 

 

$

628.0

 

 

$

619.8

 

 

$

583.0

 

 

$

547.0

 

 

$

524.7

 

 

$

500.6

 

 

$

468.9

 

 

$

428.8

 

Federal Income Tax (35.0%)

 

 

 

 

 

 

(185.5

)

 

 

(207.7

)

 

 

(198.1

)

 

 

(196.7

)

 

 

(185.1

)

 

 

(173.9

)

 

 

(167.6

)

 

 

(160.8

)

 

 

(151.9

)

 

 

(140.2

)

After-Tax Earnings

 

 

 

 

 

$

247.6

 

 

$

447.9

 

 

$

429.9

 

 

$

423.1

 

 

$

397.8

 

 

$

373.1

 

 

$

357.1

 

 

$

339.8

 

 

$

316.9

 

 

$

288.6

 

Distributed Earnings (Target RBC Ratio=300%)

 

$

0.0

 

 

$

268.7

 

 

$

468.7

 

 

$

447.6

 

 

$

440.0

 

 

$

414.3

 

 

$

386.7

 

 

$

370.5

 

 

$

353.8

 

 

$

330.6

 

 

$

301.7

 

General Account Liabilities

 

$

3,443.7

 

 

$

3,594.2

 

 

$

3,530.4

 

 

$

3,430.7

 

 

$

3,280.6

 

 

$

3,110.6

 

 

$

2,927.1

 

 

$

2,719.8

 

 

$

2,488.9

 

 

$

2,244.8

 

 

$

1,998.5

 

Separate Account Liabilities

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

General Account Tax Reserve (Net of DAC)

 

 

2,642.4

 

 

 

2,654.9

 

 

 

2,646.7

 

 

 

2,608.6

 

 

 

2,540.5

 

 

 

2,445.6

 

 

 

2,332.5

 

 

 

2,189.4

 

 

 

2,016.8

 

 

 

1,824.8

 

 

 

1,624.1

 

External Reserve Financing (w/LOC @300bp)

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

50% Inforce Internal Reserve Financing (w/LOC

   @300bp)

 

 

(345.8

)

 

 

(364.8

)

 

 

(360.0

)

 

 

(346.9

)

 

 

(307.8

)

 

 

(270.9

)

 

 

(235.8

)

 

 

(201.7

)

 

 

(168.8

)

 

 

(136.9

)

 

 

(107.2

)

Interest Maintenance Reserve

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

Capital, Surplus & AVR

 

 

303.0

 

 

 

281.8

 

 

 

261.0

 

 

 

243.3

 

 

 

226.4

 

 

 

209.9

 

 

 

196.3

 

 

 

183.0

 

 

 

169.0

 

 

 

155.5

 

 

 

142.4

 

NAIC RBC (Company Action Level)

 

 

101.0

 

 

 

93.9

 

 

 

87.0

 

 

 

81.1

 

 

 

75.5

 

 

 

70.0

 

 

 

65.4

 

 

 

61.0

 

 

 

56.3

 

 

 

51.8

 

 

 

47.5

 

RBC Ratio (Company Action Level)

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

Note: Interest on Capital, Surplus, & AVR is based on a net earnings rate of
5.70%.

 

- 20 -

Milliman

--------------------------------------------------------------------------------

 

Primerica Life: 400% Defaults

Line of Business Statutory Projection

(post-tax; in millions of dollars)

 

Year Ending June 30,

 

2009

 

 

2010

 

 

2011

 

 

2012

 

 

2013

 

 

2014

 

 

2015

 

 

2016

 

 

2017

 

 

2018

 

 

2019

 

Existing Business at 06/30/2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Primerica - Net (Before New Conversions)

 

 

 

 

 

$

205.4

 

 

$

137.7

 

 

$

132.5

 

 

$

128.4

 

 

$

124.4

 

 

$

119.5

 

 

$

117.7

 

 

$

119.6

 

 

$

124.5

 

 

$

126.9

 

Primerica New Conversions - Net

 

 

 

 

 

 

(42.3

)

 

 

(0.1

)

 

 

(0.3

)

 

 

(1.9

)

 

 

(3.3

)

 

 

(3.7

)

 

 

(4.2

)

 

 

(12.5

)

 

 

(13.3

)

 

 

(18.8

)

Miscellaneous Primerica

 

 

 

 

 

 

9.9

 

 

 

9.6

 

 

 

9.6

 

 

 

9.6

 

 

 

9.6

 

 

 

9.6

 

 

 

9.7

 

 

 

9.7

 

 

 

9.6

 

 

 

9.6

 

Total Existing Business

 

 

 

 

 

$

172.9

 

 

$

147.2

 

 

$

141.7

 

 

$

136.0

 

 

$

130.8

 

 

$

125.4

 

 

$

123.2

 

 

$

116.7

 

 

$

120.8

 

 

$

117.6

 

Ten Years of New Business from 06/30/2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Traditional Life

 

 

 

 

 

$

(200.1

)

 

$

(179.7

)

 

$

(157.1

)

 

$

(135.3

)

 

$

(112.0

)

 

$

(90.1

)

 

$

(66.0

)

 

$

(38.4

)

 

$

(7.7

)

 

$

26.4

 

Primerica Waiver of Premium

 

 

 

 

 

 

0.6

 

 

 

1.5

 

 

 

2.3

 

 

 

3.1

 

 

 

3.9

 

 

 

4.8

 

 

 

5.7

 

 

 

6.6

 

 

 

7.6

 

 

 

8.7

 

Primerica Retained Asset Account

 

 

 

 

 

 

0.2

 

 

 

0.4

 

 

 

0.7

 

 

 

1.1

 

 

 

1.4

 

 

 

1.9

 

 

 

2.3

 

 

 

2.9

 

 

 

3.4

 

 

 

4.1

 

Total New Business

 

 

 

 

 

$

(199.4

)

 

$

(177.9

)

 

$

(154.0

)

 

$

(131.2

)

 

$

(106.6

)

 

$

(83.4

)

 

$

(58.0

)

 

$

(29.0

)

 

$

3.4

 

 

$

39.2

 

Unallocated Expense

 

 

 

 

 

 

(16.7

)

 

 

(16.7

)

 

 

(16.7

)

 

 

(16.7

)

 

 

(16.7

)

 

 

(16.7

)

 

 

(16.7

)

 

 

(16.7

)

 

 

(16.7

)

 

 

(16.7

)

Change in Internal Reserve Financing

 

 

 

 

 

 

23.4

 

 

 

(0.1

)

 

 

(6.8

)

 

 

(37.2

)

 

 

(36.0

)

 

 

(35.1

)

 

 

(34.8

)

 

 

(34.4

)

 

 

(33.8

)

 

 

(31.9

)

Interest Cost on Internal Reserve Financing

 

 

 

 

 

 

(30.1

)

 

 

(32.1

)

 

 

(32.1

)

 

 

(31.5

)

 

 

(28.3

)

 

 

(25.2

)

 

 

(22.1

)

 

 

(19.1

)

 

 

(16.1

)

 

 

(13.2

)

Interest on Capital, Surplus & AVR

 

 

 

 

 

 

19.2

 

 

 

18.2

 

 

 

15.7

 

 

 

13.6

 

 

 

10.8

 

 

 

9.1

 

 

 

8.4

 

 

 

8.9

 

 

 

10.8

 

 

 

14.8

 

Total Pre-Tax Earnings

 

 

 

 

 

$

(30.6

)

 

$

(61.3

)

 

$

(52.2

)

 

$

(66.9

)

 

$

(46.0

)

 

$

(25.8

)

 

$

0.0

 

 

$

26.6

 

 

$

68.4

 

 

$

109.9

 

Federal Income Tax (35.0%)

 

 

 

 

 

 

—

 

 

 

(—

)

 

 

—

 

 

 

—

 

 

 

(—

)

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

(7.9

)

NBL Distributed Earnings

 

 

 

 

 

 

10.3

 

 

 

11.2

 

 

 

11.2

 

 

 

11.2

 

 

 

11.3

 

 

 

11.1

 

 

 

11.0

 

 

 

10.9

 

 

 

11.3

 

 

 

11.9

 

After-Tax Earnings

 

 

 

 

 

$

(20.4

)

 

$

(50.1

)

 

$

(41.1

)

 

$

(55.7

)

 

$

(34.7

)

 

$

(14.7

)

 

$

11.1

 

 

$

37.4

 

 

$

79.8

 

 

$

113.9

 

Distributed Earnings (Target RBC Ratio=300%)

 

$

20.0

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

General Account Liabilities

 

$

673.7

 

 

$

682.3

 

 

$

731.7

 

 

$

832.4

 

 

$

978.1

 

 

$

1,163.9

 

 

$

1,387.8

 

 

$

1,645.5

 

 

$

1,927.3

 

 

$

2,247.5

 

 

$

2,605.5

 

Separate Account Liabilities

 

 

—

 

 

 

—

 

 

 

—

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

General Account Tax Reserve (Net of DAC)

 

 

(50.7

)

 

 

(5.9

)

 

 

90.8

 

232.1

 

 

 

409.3

 

 

 

615.6

 

 

 

846.6

 

 

 

1,096.7

 

 

 

1,354.2

 

 

 

1,631.0

 

 

 

1,928.1

 

External Reserve Financing (w/LOC @300bp)

 

 

—

 

 

 

—

 

 

 

—

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

50% Inforce Internal Reserve Financing (w/LOC

   @300bp)

 

 

345.8

 

 

 

369.2

 

 

 

369.1

 

362.4

 

 

 

325.2

 

 

 

289.2

 

 

 

254.1

 

 

 

219.3

 

 

 

185.0

 

 

 

151.2

 

 

 

119.3

 

Interest Maintenance Reserve

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

 

 

0.0

 

Capital, Surplus & AVR Excluding NBL

 

 

384.0

 

 

 

363.6

 

 

 

313.5

 

272.5

 

 

 

216.7

 

 

 

182.1

 

 

 

167.3

 

 

 

178.4

 

 

 

215.9

 

 

 

295.6

 

 

 

409.5

 

NBL Carrying Value

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

Capital, Surplus & AVR Including NBL

 

 

534.0

 

 

 

513.6

 

 

 

463.5

 

422.5

 

 

 

366.7

 

 

 

332.1

 

 

 

317.3

 

 

 

328.4

 

 

 

365.9

 

 

 

445.6

 

 

 

559.5

 

NAIC RBC (Company Action Level)

 

 

90.0

 

 

 

93.3

 

 

 

97.1

 

101.5

 

 

 

106.8

 

 

 

112.7

 

 

 

119.1

 

 

 

126.3

 

 

 

134.7

 

 

 

144.0

 

 

 

154.5

 

RBC Ratio (Company Action Level)

 

 

593.2

%

 

 

550.5

%

 

 

477.2

%

416.2%

 

 

 

343.4

%

 

 

294.7

%

 

 

266.5

%

 

 

260.1

%

 

 

271.6

%

 

 

309.4

%

 

 

362.2

%

 

Note: Interest on Capital, Surplus, & AVR is based on a net earnings rate of
5.00%.

 

- 21 -

Milliman

--------------------------------------------------------------------------------

 

Primerica Life: 400% Defaults

Projected Statutory Operating Results

(post-tax; in millions of dollars)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year Ending June 30,

 

2009

 

 

2010

 

 

2011

 

 

2012

 

 

2013

 

 

2014

 

 

2015

 

 

2016

 

 

2017

 

 

2018

 

 

2019

 

Existing and New Business

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross Premium Income

 

 

 

 

 

$

422.6

 

 

$

546.2

 

 

$

666.1

 

 

$

787.2

 

 

$

911.3

 

 

$

1,040.6

 

 

$

1,176.9

 

 

$

1,345.0

 

 

$

1,539.9

 

 

$

1,736.5

 

Reinsurance Premiums (Net of Allowances)

 

 

 

 

 

 

(118.1

)

 

 

(142.6

)

 

 

(171.8

)

 

 

(205.1

)

 

 

(242.6

)

 

 

(283.2

)

 

 

(328.2

)

 

 

(396.4

)

 

 

(470.3

)

 

 

(550.3

)

Allowances From PrimeRe

 

 

 

 

 

 

92.1

 

 

 

85.3

 

 

 

80.8

 

 

 

77.3

 

 

 

74.3

 

 

 

71.5

 

 

 

69.2

 

 

 

65.1

 

 

 

61.3

 

 

 

57.8

 

Investment Income

 

 

 

 

 

 

69.5

 

 

 

71.8

 

 

 

73.2

 

 

 

77.1

 

 

 

82.3

 

 

 

90.3

 

 

 

101.0

 

 

 

114.2

 

 

 

130.4

 

 

 

150.4

 

Total Income

 

 

 

 

 

$

466.1

 

 

$

560.7

 

 

$

648.2

 

 

$

736.5

 

 

$

825.3

 

 

$

919.2

 

 

$

1,018.9

 

 

$

1,127.8

 

 

$

1,261.3

 

 

$

1,394.3

 

Surrender, Health and Other Benefits

 

 

 

 

 

$

33.7

 

 

$

12.7

 

 

$

8.4

 

 

$

7.7

 

 

$

8.1

 

 

$

9.0

 

 

$

10.6

 

 

$

12.2

 

 

$

14.4

 

 

$

16.5

 

Direct Death Benefits

 

 

 

 

 

 

182.1

 

 

 

207.0

 

 

 

235.9

 

 

 

269.4

 

 

 

306.9

 

 

 

348.3

 

 

 

393.8

 

 

 

456.1

 

 

 

534.4

 

 

 

616.3

 

Reinsurance Death Benefits

 

 

 

 

 

 

(103.9

)

 

 

(126.4

)

 

 

(152.4

)

 

 

(182.3

)

 

 

(215.9

)

 

 

(253.1

)

 

 

(293.7

)

 

 

(348.4

)

 

 

(417.1

)

 

 

(490.6

)

Cost of Financing

 

 

 

 

 

 

30.1

 

 

 

32.1

 

 

 

32.1

 

 

 

31.5

 

 

 

28.3

 

 

 

25.2

 

 

 

22.1

 

 

 

19.1

 

 

 

16.1

 

 

 

13.2

 

Reserve Increase

 

 

 

 

 

 

5.9

 

 

 

46.8

 

 

 

100.9

 

 

 

172.9

 

 

 

208.7

 

 

 

243.4

 

 

 

273.0

 

 

 

292.1

 

 

 

327.5

 

 

 

362.7

 

Expense (Other Than Premium Tax)

   (Incl Unalloc)

 

 

 

 

 

 

158.2

 

 

 

162.5

 

 

 

168.7

 

 

 

176.1

 

 

 

184.4

 

 

 

194.2

 

 

 

205.3

 

 

 

217.4

 

 

 

230.2

 

 

 

244.1

 

Premium Tax

 

 

 

 

 

 

35.1

 

 

 

36.0

 

 

 

37.4

 

 

 

39.0

 

 

 

40.8

 

 

 

42.9

 

 

 

45.1

 

 

 

47.5

 

 

 

50.2

 

 

 

53.1

 

Commission

 

 

 

 

 

 

155.6

 

 

 

251.4

 

 

 

269.4

 

 

 

289.1

 

 

 

310.1

 

 

 

335.2

 

 

 

362.8

 

 

 

405.3

 

 

 

437.2

 

 

 

469.2

 

Total Benefits and Expenses

 

 

 

 

 

$

496.8

 

 

$

622.0

 

 

$

700.5

 

 

$

803.5

 

 

$

871.3

 

 

$

945.0

 

 

$

1,018.9

 

 

$

1,101.2

 

 

$

1,192.9

 

 

$

1,284.5

 

Total Pre-Tax Earnings

 

 

 

 

 

$

(30.6

)

 

$

(61.3

)

 

$

(52.2

)

 

$

(66.9

)

 

$

(46.0

)

 

$

(25.8

)

 

$

—

 

 

$

26.6

 

 

$

68.4

 

 

$

109.9

 

Federal Income Tax (35.0%)

 

 

 

 

 

 

(—

)

 

 

—

 

 

 

(—

)

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

(7.9

)

NBL Distributed Earnings

 

 

 

 

 

 

10.3

 

 

 

11.2

 

 

 

11.2

 

 

 

11.2

 

 

 

11.3

 

 

 

11.1

 

 

 

11.0

 

 

 

10.9

 

 

 

11.3

 

 

 

11.9

 

After-Tax Earnings

 

 

 

 

 

$

(20.4

)

 

$

(50.1

)

 

$

(41.1

)

 

$

(55.7

)

 

$

(34.7

)

 

$

(14.7

)

 

$

11.1

 

 

$

37.4

 

 

$

79.8

 

 

$

113.9

 

Distributed Earnings (Target RBC Ratio=300%)

 

$

20.0

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

General Account Liabilities

 

$

673.7

 

 

$

682.3

 

 

$

731.7

 

 

$

832.4

 

 

$

978.1

 

 

$

1,163.9

 

 

$

1,387.8

 

 

$

1,645.5

 

 

$

1,927.3

 

 

$

2,247.5

 

 

$

2,605.5

 

Separate Account Liabilities

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

General Account Tax Reserve (Net of DAC)

 

 

(50.7

)

 

 

(5.9

)

 

 

90.8

 

 

 

232.1

 

 

 

409.3

 

 

 

615.6

 

 

 

846.6

 

 

 

1,096.7

 

 

 

1,354.2

 

 

 

1,631.0

 

 

 

1,928.1

 

External Reserve Financing (w/LOC @300bp)

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

50% Inforce Internal Reserve Financing (w/LOC

   @300bp)

 

 

345.8

 

 

 

369.2

 

 

 

369.1

 

 

 

362.4

 

 

 

325.2

 

 

 

289.2

 

 

 

254.1

 

 

 

219.3

 

 

 

185.0

 

 

 

151.2

 

 

 

119.3

 

Interest Maintenance Reserve

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

Capital, Surplus & AVR

 

 

534.0

 

 

 

513.6

 

 

 

463.5

 

 

 

422.5

 

 

 

366.7

 

 

 

332.1

 

 

 

317.3

 

 

 

328.4

 

 

 

365.9

 

 

 

445.6

 

 

 

559.5

 

NAIC RBC (Company Action Level)

 

 

90.0

 

 

 

93.3

 

 

 

97.1

 

 

 

101.5

 

 

 

106.8

 

 

 

112.7

 

 

 

119.1

 

 

 

126.3

 

 

 

134.7

 

 

 

144.0

 

 

 

154.5

 

RBC Ratio (Company Action Level)

 

 

593.2

%

 

 

550.5

%

 

 

477.2

%

 

 

416.2

%

 

 

343.4

%

 

 

294.7

%

 

 

266.5

%

 

 

260.1

%

 

 

271.6

%

 

 

309.4

%

 

 

362.2

%

 

Note: Interest on Capital, Surplus, & AVR is based on a net earnings rate of
5.00%.

 

- 22 -

Milliman

--------------------------------------------------------------------------------

 

PrimeRe: 400% Defaults

Line of Business Statutory Projection

(post-tax; in millions of dollars)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year Ending June 30,

 

2009

 

 

2010

 

 

2011

 

 

2012

 

 

2013

 

 

2014

 

 

2015

 

 

2016

 

 

2017

 

 

2018

 

 

2019

 

Existing Business at 06/30/2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Term - Net (Before New Conversions)

 

 

 

 

 

$

513.4

 

 

$

550.9

 

 

$

529.8

 

 

$

513.5

 

 

$

497.7

 

 

$

478.0

 

 

$

470.7

 

 

$

460.5

 

 

$

438.7

 

 

$

408.3

 

Term - New Conversions - Net

 

 

 

 

 

 

(169.3

)

 

 

(0.3

)

 

 

(1.3

)

 

 

(7.7

)

 

 

(13.1

)

 

 

(14.9

)

 

 

(16.4

)

 

 

(9.2

)

 

 

(6.6

)

 

 

0.5

 

Canada Segregated Funds

 

 

 

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

Miscellaneous

 

 

 

 

 

 

10.1

 

 

 

9.3

 

 

 

8.8

 

 

 

8.3

 

 

 

7.8

 

 

 

7.4

 

 

 

6.9

 

 

 

6.5

 

 

 

6.1

 

 

 

5.7

 

Total Existing Business

 

 

 

 

 

$

354.2

 

 

$

560.0

 

 

$

537.3

 

 

$

514.1

 

 

$

492.4

 

 

$

470.5

 

 

$

461.3

 

 

$

457.8

 

 

$

438.2

 

 

$

414.6

 

Ten Years of New Business from 06/30/2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N/A

 

 

 

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

Total New Business

 

 

 

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

Unallocated Expense

 

 

 

 

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

 

 

(5.0

)

Change in Internal Reserve Financing

 

 

 

 

 

 

(23.4

)

 

 

0.1

 

 

 

6.8

 

 

 

37.2

 

 

 

36.0

 

 

 

35.1

 

 

 

34.8

 

 

 

34.4

 

 

 

33.8

 

 

 

31.9

 

Interest Cost on Internal Reserve Financing

 

 

 

 

 

 

30.1

 

 

 

32.1

 

 

 

32.1

 

 

 

31.5

 

 

 

28.3

 

 

 

25.2

 

 

 

22.1

 

 

 

19.1

 

 

 

16.1

 

 

 

13.2

 

Interest on Capital, Surplus & AVR

 

 

 

 

 

 

15.1

 

 

 

14.3

 

 

 

13.4

 

 

 

12.6

 

 

 

11.8

 

 

 

11.1

 

 

 

10.5

 

 

 

9.8

 

 

 

9.1

 

 

 

8.4

 

Total Pre-Tax Earnings

 

 

 

 

 

$

371.1

 

 

$

601.4

 

 

$

584.5

 

 

$

590.4

 

 

$

563.6

 

 

$

536.8

 

 

$

523.7

 

 

$

516.1

 

 

$

492.2

 

 

$

463.0

 

Federal Income Tax (35.0%)

 

 

 

 

 

 

(167.0

)

 

 

(191.4

)

 

 

(184.8

)

 

 

(187.7

)

 

 

(179.2

)

 

 

(170.8

)

 

 

(167.4

)

 

 

(166.3

)

 

 

(159.6

)

 

 

(151.4

)

After-Tax Earnings

 

 

 

 

 

$

204.1

 

 

$

410.0

 

 

$

399.8

 

 

$

402.7

 

 

$

384.4

 

 

$

366.1

 

 

$

356.3

 

 

$

349.8

 

 

$

332.6

 

 

$

311.6

 

Distributed Earnings

 

$

—

 

 

$

221.7

 

 

$

428.0

 

 

$

415.2

 

 

$

417.9

 

 

$

399.6

 

 

$

378.5

 

 

$

368.9

 

 

$

364.2

 

 

$

346.8

 

 

$

325.5

 

General Account Liabilities

 

$

3,443.7

 

 

$

3,635.0

 

 

$

3,615.4

 

 

$

3,556.5

 

 

$

3,438.6

 

 

$

3,294.6

 

 

$

3,130.8

 

 

$

2,936.1

 

 

$

2,717.3

 

 

$

2,471.8

 

 

$

2,208.8

 

Separate Account Liabilities

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

General Account Tax Reserve (Net of DAC)

 

 

2,642.4

 

 

 

2,685.6

 

 

 

2,712.5

 

 

 

2,706.6

 

 

 

2,667.5

 

 

 

2,597.0

 

 

 

2,503.3

 

 

 

2,373.6

 

 

 

2,215.1

 

 

 

2,025.2

 

 

 

1,812.0

 

External Reserve Financing (w/LOC @300bp)

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

50% Inforce Internal Reserve Financing (w/LOC

   @300bp)

 

 

(345.8

)

 

 

(369.2

)

 

 

(369.1

)

 

 

(362.4

)

 

 

(325.2

)

 

 

(289.2

)

 

 

(254.1

)

 

 

(219.3

)

 

 

(185.0

)

 

 

(151.2

)

 

 

(119.3

)

Interest Maintenance Reserve

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

Capital, Surplus & AVR

 

 

303.0

 

 

 

285.4

 

 

 

267.5

 

 

 

252.0

 

 

 

236.9

 

 

 

221.7

 

 

 

209.3

 

 

 

196.7

 

 

 

182.3

 

 

 

168.2

 

 

 

154.3

 

NAIC RBC (Company Action Level)

 

 

101.0

 

 

 

95.1

 

 

 

89.2

 

 

 

84.0

 

 

 

79.0

 

 

 

73.9

 

 

 

69.8

 

 

 

65.6

 

 

 

60.8

 

 

 

56.1

 

 

 

51.4

 

RBC Ratio (Company Action Level)

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

Note: Interest on Capital, Surplus, & AVR is based on a net earnings rate of
5.00%.

 

- 23 -

Milliman

--------------------------------------------------------------------------------

 

PrimeRe: 400% Defaults

Projected Statutory Operating Results

(post-tax; in millions of dollars)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year Ending June 30,

 

2009

 

 

2010

 

 

2011

 

 

2012

 

 

2013

 

 

2014

 

 

2015

 

 

2016

 

 

2017

 

 

2018

 

 

2019

 

Existing and New Business

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross Premium Income

 

 

 

 

 

$

1,330.7

 

 

$

1,255.1

 

 

$

1,202.9

 

 

$

1,163.9

 

 

$

1,132.6

 

 

$

1,104.5

 

 

$

1,079.1

 

 

$

1,030.3

 

 

$

969.7

 

 

$

920.1

 

Reinsurance Premiums (Net of Allowances)

 

 

 

 

 

 

(421.0

)

 

 

(435.9

)

 

 

(452.3

)

 

 

(470.4

)

 

 

(489.8

)

 

 

(505.1

)

 

 

(519.0

)

 

 

(515.0

)

 

 

(507.7

)

 

 

(501.5

)

Seg Fund Policy Charges

 

 

 

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

Investment Income

 

 

 

 

 

 

180.5

 

 

 

186.7

 

 

 

183.6

 

 

 

179.0

 

 

 

173.1

 

 

 

166.1

 

 

 

158.2

 

 

 

149.0

 

 

138.1

 

 

 

126.1

 

Total Income

 

 

 

 

 

$

1,090.1

 

 

$

1,006.0

 

 

$

934.2

 

 

$

872.5

 

 

$

815.9

 

 

$

765.6

 

 

$

718.3

 

 

$

664.3

 

 

$

600.1

 

 

$

544.6

 

Surrender, Health and Other Benefits

 

 

 

 

 

$

46.7

 

 

$

45.0

 

 

$

41.7

 

 

$

39.5

 

 

$

37.8

 

 

$

36.3

 

 

$

34.8

 

 

$

33.7

 

 

$

32.2

 

 

$

30.7

 

Direct Death Benefits

 

 

 

 

 

 

665.3

 

 

 

661.3

 

 

 

671.3

 

 

 

684.7

 

 

 

698.7

 

 

 

712.4

 

 

 

723.9

 

 

 

721.0

 

 

 

702.8

 

 

 

682.3

 

Reinsurance Death Benefits

 

 

 

 

 

 

(366.7

)

 

 

(373.2

)

 

 

(387.1

)

 

 

(402.5

)

 

(418.7)

 

 

 

(434.1

)

 

 

(447.5

)

 

 

(450.2

)

 

 

(441.2

)

 

 

(428.9

)

Cost of Financing

 

 

 

 

 

 

(30.1

)

 

 

(32.1

)

 

 

(32.1

)

 

 

(31.5

)

 

 

(28.3

)

 

 

(25.2

)

 

 

(22.1

)

 

 

(19.1

)

 

 

(16.1

)

 

 

(13.2

)

Reserve Increase

 

 

 

 

 

 

190.2

 

 

 

(20.4

)

 

 

(59.0

)

 

 

(117.6

)

 

(142.4

)

 

 

(162.0

)

 

(192.7

)

 

(219.7

)

 

(246.8

)

 

 

(262.3

)

Expense Allowances

 

 

 

 

 

 

92.1

 

 

 

85.3

 

 

 

80.8

 

 

 

77.3

 

 

 

74.3

 

 

 

71.5

 

 

 

69.2

 

 

 

65.1

 

 

 

61.3

 

 

 

57.8

 

Other Expenses

 

 

 

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

 

 

5.0

 

Commission

 

 

 

 

 

 

116.6

 

 

 

33.6

 

 

 

29.0

 

 

 

27.2

 

 

 

26.0

 

 

 

24.8

 

 

 

24.0

 

 

 

12.6

 

 

10.8

 

 

 

10.3

 

Total Benefits and Expenses

 

 

 

 

 

$

719.0

 

 

$

404.6

 

 

$

349.6

 

 

$

282.1

 

 

$

252.4

 

 

$

228.7

 

 

$

194.7

 

 

$

148.3

 

 

$

107.9

 

 

$

81.7

 

Total Pre-Tax Earnings

 

 

 

 

 

$

371.1

 

 

$601.4

 

 

$

584.5

 

 

$

590.4

 

 

$

563.6

 

 

$

536.8

 

 

$

523.7

 

 

$

516.0

 

 

$

492.1

 

 

$

462.9

 

Federal Income Tax (35.0%)

 

 

 

 

 

 

(167.0

)

 

 

(191.4

)

 

(184.8)

 

 

(187.7)

 

 

 

(179.2

)

 

(170.8)

 

 

 

(167.4

)

 

 

(166.3

)

 

 

(159.6

)

 

 

(151.4

)

After-Tax Earnings

 

 

 

 

 

$

204.1

 

 

$

410.0

 

 

$

399.8

 

 

$

402.7

 

 

$

384.4

 

 

$

366.1

 

 

$

356.3

 

 

$

349.8

 

 

$

332.5

 

 

$

311.5

 

Distributed Earnings (Target RBC Ratio=300%)

 

$

—

 

 

$

221.7

 

 

$

428.0

 

 

$

415.2

 

 

$

417.9

 

 

$

399.6

 

 

$

378.5

 

 

$

368.9

 

 

$

364.2

 

 

$

346.8

 

 

$

325.5

 

General Account Liabilities

 

 

3,443.7

 

 

 

3,635.0

 

 

 

3,615.4

 

 

 

3,556.5

 

 

 

3,438.6

 

 

 

3,294.6

 

 

 

3,130.8

 

 

 

2,936.1

 

 

 

2,717.3

 

 

 

2,471.8

 

 

 

2,208.8

 

Separate Account Liabilities

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

General Account Tax Reserve (Net of DAC)

 

 

2,642.4

 

 

 

2,685.6

 

 

2,712.5

 

 

 

2,706.6

 

 

 

2,667.5

 

 

 

2,597.0

 

 

 

2,503.3

 

 

 

2,373.6

 

 

 

2,215.1

 

 

 

2,025.2

 

 

 

1,812.0

 

External Reserve Financing (w/LOC @300bp)

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

50% Inforce Internal Reserve Financing (w/LOC

   @300bp)

 

 

(345.8

)

 

 

(369.2

)

 

 

(369.1

)

 

 

(362.4

)

 

 

(325.2

)

 

 

(289.2

)

 

 

(254.1

)

 

 

(219.3

)

 

 

(185.0

)

 

 

(151.2

)

 

 

(119.3

)

Interest Maintenance Reserve

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

—

 

Capital, Surplus & AVR

 

 

303.0

 

 

 

285.4

 

 

 

267.5

 

 

 

252.0

 

 

 

236.9

 

 

 

221.7

 

 

 

209.3

 

 

 

196.7

 

 

 

182.3

 

 

 

168.2

 

 

 

154.3

 

NAIC RBC (Company Action Level)

 

 

101.0

 

 

 

95.1

 

 

 

89.2

 

 

 

84.0

 

 

 

79.0

 

 

 

73.9

 

 

 

69.8

 

 

 

65.6

 

 

 

60.8

 

 

 

56.1

 

 

 

51.4

 

RBC Ratio (Company Action Level)

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

 

300.0

%

 

Note: Interest on Capital, Surplus, & AVR is based on a net earnings rate of
5.00%.

 

- 24 -

Milliman

--------------------------------------------------------------------------------

 

Primerica Life: 3% Production Growth

Line of Business Statutory Projection

(post-tax; in millions of dollars)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year Ending June 30,

 

2009

 

 

2010

 

 

2011

 

 

2012

 

 

2013

 

 

2014

 

 

2015

 

 

2016

 

 

2017

 

 

2018

 

 

2019

 

Existing Business at 06/30/2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Primerica - Net (Before New Conversions)

 

 

 

 

 

$

210.6

 

 

$

143.0

 

 

$

137.7

 

 

$

133.5

 

 

$

129.4

 

 

$

124.2

 

 

$

122.1

 

 

$

123.7

 

 

$

128.3

 

 

$

130.3

 

Primerica New Conversions - Net

 

 

 

 

 

 

(42.4

)

 

 

0.2

 

 

 

(0.1

)

 

 

(1.7

)

 

 

(3.0

)

 

 

(3.4

)

 

 

(3.8

)

 

 

(12.2

)

 

 

(13.0

)

 

 

(18.5

)

Miscellaneous Primerica

 

 

 

 

 

 

12.3

 

 

 

12.0

 

 

 

11.9

 

 

 

11.9

 

 

 

12.0

 

 

 

12.0

 

 

 

12.0

 

 

 

12.0

 

 

 

12.0

 

 

 

11.9

 

Total Existing Business

 

 

 

 

 

$

180.6

 

 

$

155.1

 

 

$

149.5

 

 

$

143.7

 

 

$

138.3

 

 

$

132.8

 

 

$

130.4

 

 

$

123.6

 

 

$

127.3

 

 

$

123.8

 

Ten Years of New Business from 06/30/2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Traditional Life

 

 

 

 

 

$

(200.8

)

 

$

(172.2

)

 

$

(141.5

)

 

$

(112.2

)

 

$

(81.6

)

 

$

(50.4

)

 

$

(17.6

)

 

$

17.7

 

 

$

55.2

 

 

$

94.8

 

Primerica Waiver of Premium

 

 

 

 

 

 

0.6

 

 

 

1.4

 

 

 

2.2

 

 

 

2.9

 

 

 

3.6

 

 

 

4.3

 

 

 

5.0

 

 

 

5.6

 

 

 

6.3

 

 

 

7.0

 

Primerica Retained Asset Account

 

 

 

 

 

 

0.2

 

 

 

0.5

 

 

0.8

 

 

 

1.2

 

 

 

1.6

 

 

 

2.1

 

 

 

2.6

 

 

 

3.1

 

 

 

3.7

 

 

 

4.3

 

Total New Business

 

 

 

 

 

$

(200.0

)

 

$

(170.2

)

 

$

(138.4

)

 

$

(108.0

)

 

$

(76.3

)

 

$

(44.0

)

 

$

(10.1

)

 

$

26.4

 

 

$

65.2

 

 

$

106.0

 

Unallocated Expense

 

 

 

 

 

 

(16.7

)

 

 

(16.7

)

 

 

(16.7

)

 

 

(16.7

)

 

 

(16.7

)

 

 

(16.7

)

 

 

(16.7

)

 

 

(16.7

)

 

 

(16.7

)

 

 

(16.7

)

Change in Internal Reserve Financing

 

 

 

 

 

 

23.4

 

 

 

(0.1

)

 

 

(6.8

)

 

 

(37.2

)

 

 

(36.0

)

 

 

(35.1

)

 

 

(34.8

)

 

 

(34.4

)

 

 

(33.8

)

 

 

(31.9

)

Interest Cost on Internal Reserve Financing

 

 

 

 

 

 

(30.1

)

 

 

(32.1

)

 

 

(32.1

)

 

 

(31.5

)

 

 

(28.3

)

 

 

(25.2

)

 

 

(22.1

)

 

 

(19.1

)

 

 

(16.1

)

 

 

(13.2

)

Interest on Capital, Surplus & AVR

 

 

 

 

 

 

21.9

 

 

 

21.3

 

 

 

19.6

 

 

 

18.9

 

 

 

17.9

 

 

 

18.6

 

 

 

21.1

 

 

 

25.8

 

 

 

32.3

 

 

 

38.5

 

Total Pre-Tax Earnings

 

 

 

 

 

$

(20.9

)

 

$

(42.6

)

 

$

(24.9

)

 

$

(30.7

)

 

$

(1.0

)

 

$

30.5

 

 

$

67.9

 

 

$

105.7

 

 

$

158.2

 

 

$

206.6

 

Federal Income Tax (35.0%)

 

 

 

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

(6.4

)

 

 

(64.1

)

 

 

(85.0

)

NBL Distributed Earnings

 

 

 

 

 

 

11.3

 

 

 

12.5

 

 

 

12.7

 

 

 

13.0

 

 

13.5

 

 

 

13.7

 

 

 

14.0

 

 

 

14.1

 

 

 

15.0

 

 

 

15.9

 

After-Tax Earnings

 

 

 

 

 

$

(9.7

)

 

$

(30.1

)

 

$

(12.1

)

 

$

(17.7

)

 

$

12.4

 

 

$

44.2

 

 

$

81.8

 

 

$

113.4

 

 

$

109.0

 

 

$

137.5

 

Distributed Earnings (Target RBC Ratio=300%)

 

$

20.0

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

General Account Liabilities

 

$

673.7

 

 

$

682.3

 

 

$

731.3

 

 

$

829.6

 

 

$

968.6

 

 

$

1,141.6

 

 

$

1,344.3

 

 

$

1,570.2

 

 

$

1,806.9

 

 

$

2,066.3

 

 

$

2,345.4

 

Separate Account Liabilities

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

General Account Tax Reserve (Net of DAC)

 

 

(50.7

)

 

 

(5.9

)

 

 

92.1

 

 

 

234.5

 

 

 

410.5

 

 

 

611.7

 

 

 

832.0

 

 

 

1,063.8

 

 

 

1,293.2

 

 

 

1,529.9

 

 

 

1,772.9

 

External Reserve Financing (w/LOC @300bp)

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

50% Inforce Internal Reserve Financing (w/LOC

   @300bp)

 

 

345.8

 

 

 

369.2

 

 

 

369.1

 

 

 

362.4

 

 

 

325.2

 

 

 

289.2

 

 

 

254.1

 

 

 

219.3

 

 

 

185.0

 

 

 

151.2

 

 

 

119.3

 

Interest Maintenance Reserve

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

Capital, Surplus & AVR Excluding NBL

 

 

384.0

 

 

 

374.3

 

 

 

344.2

 

 

 

332.1

 

 

 

314.4

 

 

 

326.8

 

 

 

371.0

 

 

 

452.9

 

 

 

566.3

 

 

 

675.3

 

 

 

812.8

 

NBL Carrying Value

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

 

 

150.0

 

Capital, Surplus & AVR Including NBL

 

 

534.0

 

 

 

524.3

 

 

 

494.2

 

 

 

482.1

 

 

 

464.4

 

 

 

476.8

 

 

 

521.0

 

 

 

602.9

 

 

 

716.3

 

 

 

825.3

 

 

 

962.8

 

NAIC RBC (Company Action Level)

 

 

90.0

 

 

 

93.3

 

 

 

97.0

 

 

 

101.1

 

 

 

105.8

 

 

 

110.9

 

 

 

116.1

 

 

 

121.7

 

 

 

128.1

 

 

 

134.8

 

 

 

141.8

 

RBC Ratio (Company Action Level)

 

 

593.2

%

 

 

562.0

%

 

 

509.3

%

 

 

476.9

%

 

 

438.8

%

 

 

429.9

%

 

 

448.8

%

 

 

495.2

%

 

 

559.3

%

 

 

612.1

%

 

 

679.0

%

 

Note: Interest on Capital, Surplus, & AVR is based on a net earnings rate of
5.70%.

 

- 25 -

Milliman

--------------------------------------------------------------------------------

 

Primerica Life: 3% Production Growth

Projected Statutory Operating Results

(post-tax; in millions of dollars)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year Ending June 30,

 

2009

 

 

2010

 

 

2011

 

 

2012

 

 

2013

 

 

2014

 

 

2015

 

 

2016

 

 

2017

 

 

2018

 

 

2019

 

Existing and New Business

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross Premium Income

 

 

 

 

 

$

422.6

 

 

$

542.7

 

 

$

653.1

 

 

$

759.2

 

 

$

862.6

 

 

$

964.1

 

 

$

1,064.5

 

 

$

1,188.1

 

 

$

1,329.4

 

 

$

1,462.6

 

Reinsurance Premiums (Net of Allowances)

 

 

 

 

 

 

(118.1

)

 

 

(142.1

)

 

 

(169.9

)

 

 

(200.8

)

 

 

(234.7

)

 

 

(270.1

)

 

 

(308.0

)

 

 

(366.9

)

 

 

(428.9

)

 

 

(494.2

)

Allowances From PrimeRe

 

 

 

 

 

 

92.1

 

 

 

85.3

 

 

 

80.8

 

 

 

77.3

 

 

 

74.3

 

 

 

71.5

 

 

 

69.2

 

 

 

65.1

 

 

 

61.3

 

 

 

57.8

 

Investment Income

 

 

 

 

 

 

79.3

 

 

 

82.6

 

 

 

85.5

 

 

 

91.6

 

 

 

99.3

 

 

 

110.4

 

 

 

124.6

 

 

 

141.7

 

 

 

161.7

 

 

 

182.4

 

Total Income

 

 

 

 

 

$

475.9

 

 

$

568.5

 

 

$

649.4

 

 

$

727.3

 

 

$

801.5

 

 

$

875.9

 

 

$

950.4

 

 

$

1,028.0

 

 

$

1,123.5

 

 

$

1,208.6

 

Surrender, Health and Other Benefits

 

 

 

 

 

$

33.7

 

 

$

12.8

 

 

$

8.9

 

 

$

8.3

 

 

$

8.8

 

 

$

9.8

 

 

$

11.6

 

 

$

13.3

 

 

$

15.5

 

 

$

17.6

 

Direct Death Benefits

 

 

 

 

 

 

182.1

 

 

 

206.4

 

 

 

233.6

 

 

 

264.3

 

 

 

297.7

 

 

 

333.4

 

 

 

371.0

 

 

 

423.2

 

 

 

488.8

 

 

 

555.1

 

Reinsurance Death Benefits

 

 

 

 

 

 

(103.9

)

 

 

(125.9

)

 

 

(150.6

)

 

 

(178.2

)

 

 

(208.4

)

 

 

(240.7

)

 

 

(274.8

)

 

 

(320.9

)

 

 

(378.8

)

 

 

(438.8

)

Cost of Financing

 

 

 

 

 

 

30.1

 

 

 

32.1

 

 

 

32.1

 

 

 

31.5

 

 

 

28.3

 

 

 

25.2

 

 

 

22.1

 

 

 

19.1

 

 

 

16.1

 

 

 

13.2

 

Reserve Increase

 

 

 

 

 

 

5.9

 

 

 

46.5

 

 

 

98.4

 

 

 

166.2

 

 

 

195.8

 

 

 

222.2

 

 

 

241.2

 

 

 

247.0

 

 

 

266.7

 

 

 

283.8

 

Expense (Other Than Premium Tax)

   (Incl Unalloc)

 

 

 

 

 

 

158.2

 

 

 

160.1

 

 

 

163.4

 

 

 

167.5

 

 

 

171.8

 

 

 

176.3

 

 

 

181.3

 

 

 

186.4

 

 

 

191.4

 

 

 

196.3

 

Premium Tax

 

 

 

 

 

 

35.1

 

 

 

36.0

 

 

 

37.1

 

 

 

38.5

 

 

 

39.9

 

 

 

41.3

 

 

 

42.8

 

 

 

44.4

 

 

 

46.0

 

 

 

47.6

 

Commission

 

 

 

 

 

 

155.6

 

 

 

243.2

 

 

 

251.3

 

 

 

260.0

 

 

 

268.8

 

 

 

277.9

 

 

 

287.3

 

 

 

309.8

 

 

 

319.6

 

 

 

327.2

 

Total Benefits and Expenses

 

 

 

 

 

$

496.8

 

 

$

611.2

 

 

$

674.3

 

 

$

758.0

 

 

$

802.6

 

 

$

845.4

 

 

$

882.5

 

 

$

922.3

 

 

$

965.3

 

 

$

1,002.0

 

Total Pre-Tax Earnings

 

 

 

 

 

$

(20.9

)

 

$

(42.6

)

 

$

(24.9

)

 

$

(30.7

)

 

$

(1.0

)

 

$

30.5

 

 

$

67.9

 

 

$

105.7

 

 

$

158.2

 

 

$

206.6

 

Federal Income Tax (35.0%)

 

 

 

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

(6.4

)

 

 

(64.1

)

 

 

(85.0

)

NBL Distributed Earnings

 

 

 

 

 

 

11.3

 

 

 

12.5

 

 

 

12.7

 

 

 

13.0

 

 

 

13.5

 

 

 

13.7

 

 

 

14.0

 

 

 

14.1

 

 

 

15.0

 

 

 

15.9

 

After-Tax Earnings

 

 

 

 

 

$

(9.7

)

 

$

(30.1

)

 

$

(12.1

)

 

$

(17.7

)

 

$

12.4

 

 

$

44.2

 

 

$

81.8

 

 

$

113.4

 

 

$

109.0

 

 

$

137.5

 

Distributed Earnings (Target RBC Ratio=300%)

 

$

20.0

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

$

—

 

General Account Liabilities

 

$

673.7

 

 

$

682.3

 

 

$

731.3

 

 

$

829.6

 

 

$

968.6

 

 

$

1,141.6

 

 

$

1,344.3

 

 

$

1,570.2

 

 

$

1,806.9

 

 

$

2,066.3

 

 

$

2,345.4

 

Separate Account Liabilities

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

General Account Tax Reserve (Net of DAC)

 

 

(50.7

)

 

 

(5.9

)

 

 

92.1

 

 

 

234.5

 

 

 

410.5

 

 

 

611.7

 

 

 

832.0

 

 

 

1,063.8

 

 

 

1,293.2

 

 

 

1,529.9

 

 

 

1,772.9

 

External Reserve Financing (w/LOC @300bp)

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

50% Inforce Internal Reserve Financing (w/LOC

   @300bp)

 

 

345.8

 

 

 

369.2

 

 

 

369.1

 

 

 

362.4

 

 

 

325.2

 

 

 

289.2

 

 

 

254.1

 

 

219.3

 

 

 

185.0

 

 

 

151.2

 

 

 

119.3

 

Interest Maintenance Reserve

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

Capital, Surplus & AVR

 

 

534.0

 

 

 

524.3

 

 

 

494.2

 

 

 

482.1

 

 

 

464.4

 

 

 

476.8

 

 

 

521.0

 

 

 

602.9

 

 

 

716.3

 

 

 

825.3

 

 

 

962.8

 

NAIC RBC (Company Action Level)

 

 

90.0

 

 

 

93.3

 

 

 

97.0

 

 

 

101.1

 

 

 

105.8

 

 

 

110.9

 

 

 

116.1

 

 

 

121.7

 

 

 

128.1

 

 

 

134.8

 

 

 

141.8

 

RBC Ratio (Company Action Level)

 

 

593.2

%

 

 

562.0

%

 

 

509.3

%

 

 

476.9

%

 

 

438.8

%

 

 

429.9

%

 

 

448.8

%

 

 

495.2

%

 

 

559.3

%

 

 

612.1

%

 

 

679.0

%

 

Note: Interest on Capital, Surplus, & AVR is based on a net earnings rate of
5.70%.

 

 

- 26 -

Milliman

--------------------------------------------------------------------------------

 

SECTION III

Product Descriptions,

Methodology and Actuarial Assumptions

The table below summarizes the term insurance inforce as of June 30, 2009, along
with a static validation of the model.

 

Primerica Term Business

Static Validation

As of June 30, 2009

($ in millions)

 

 

 

 

 

Primerica

 

 

 

Actual

 

 

Model

 

 

A/E

 

Policy Count

 

$

1,987,531

 

 

$

1,978,221

 

 

 

100%

 

Direct Face Amount

 

 

535,159

 

 

 

535,061

 

 

 

100

 

YRT Face Amount

 

 

354,361

 

 

 

355,936

 

 

 

100

 

Coinsurance Face Amount

 

 

20,859

 

 

 

20,823

 

 

 

100

 

Annualized Premium

 

 

1,688

 

 

 

1,679

 

 

 

101

 

Base Direct Stat Reserve

 

$

3,380

 

 

$

3,389

 

 

 

100%

 

- Base Ceded YRT Reserve

 

 

531

 

 

 

531

 

 

 

100

 

- Base Ceded Coinsurance Reserve

 

 

214

 

 

 

221

 

 

 

97

 

+ Deficiency Reserve

 

 

855

 

 

 

833

 

 

 

103

 

=Net Stat Reserve

 

$3,489

 

 

$

3,470

 

 

 

101%

 

 

The model was projected for June 30, 2009 inforce based on seriatim data
provided by Primerica. A detailed description of the model is provided in
Appendix B as well as the detailed actuarial assumptions.

The projections extend for a 30 year period beginning June 30, 2009. The
projections include premiums, death claims, expense allowances and statutory
reserves on a direct and net of third party reinsurance basis. The projected
cash flows are developed on an annual basis. Summarized below is a dynamic
validation of the main cashflow items for the term model.

 

Primerica Term Business

Dynamic Validation

(in millions of dollars)

 

 

 

 

 

7/1/2007-6/30/2008

 

 

7/1/2008-6/30/2009

 

 

 

Actual

 

 

Model

 

 

Actual

 

 

Model

 

Insurance Amount

 

$

534,081

 

 

$

534,011

 

 

$

536,715

 

 

$

535,061

 

Direct Premiums

 

 

1,611.1

 

 

 

1,607.0

 

 

 

1,676.8

 

 

 

1,685.4

 

YRT Premiums

 

 

345.2

 

 

 

359.1

 

 

 

380.0

 

 

 

399.5

 

Coinsurance Premiums

 

 

144.3

 

 

 

130.8

 

 

 

128.9

 

 

 

132.2

 

Direct Claims

 

 

797.4

 

 

 

801.6

 

 

 

836.4

 

 

 

854.9

 

YRT Claims

 

 

308.3

 

 

 

305.8

 

 

 

337.9

 

 

 

346.2

 

Coinsurance Claims

 

 

130.7

 

 

 

116.7

 

 

 

121.5

 

 

 

116.9

 

Coinsurance Allowances

 

 

23.0

 

 

 

19.1

 

 

 

28.2

 

 

 

18.4

 

Net Insurance Cash Flows

 

$

786.2

 

 

$

757.2

 

 

$

819.2

 

 

$

780.3

 

Commissions

 

$

294.0

 

 

$

290.2

 

 

$

275.7

 

 

$

266.8

 

Net Cash Flows

 

$

492.2

 

 

$

466.9

 

 

$

543.4

 

 

$

513.4

 

 

- 27 -

Milliman

--------------------------------------------------------------------------------

 

Product Descriptions

Primerica was an early leader in the U.S. term insurance market. The inforce
business consists almost entirely of level term insurance with level periods of
10 to 30 years. Other minor term insurance is summarized in Appendix B. The
business includes several optional riders: child term riders (CTR), spouse
riders, increasing benefit riders (IBR), and waiver of premium. The policies
inforce, other than the currently sold product, have exchange provisions which
allow conversion to a recent plan without new underwriting, as described later
in this section.

The following is a brief description of the product history and features.

Term Base Policy

The majority of the businesses consist of renewable 10, 15, 20, 30 and 35 - year
term insurance, and decreasing term to age 65. Common Sense Term (CST) was
introduced in the mid-1980’s as a 20 year term product, followed by Banded CST
with four different term periods, banded by size. The Eagle series was
introduced in the early 1990’s. The Custom A, Custom B, Custom Plus and Custom
IV were introduced in that order in the late 1990’s and early 2000’s. Prior to
the introduction of Custom Advantage in 2007, the products had three
underwriting classes: preferred, non-tobacco and tobacco.

Custom Advantage, the only product that Primerica is currently selling, has an
additional preferred plus underwriting class.

The premium patterns vary by product, but typically remain level during the
minimum of the initial level term period and a specified attained age. After the
initial level term period, the premium steps up to a new level premium period.
There may be one or several step – up premium periods, until the policy becomes
annual renewable term at a specified age in the contract.

The premium rates for each product series are unisex and vary by issue age,
underwriting class and band. The premium bands are defined by the total face
amount of the policy including riders and are as follows:

 

Banded CST, Eagle, Custom A:

 

$0-100k, $100-150k, $150-200k, $200-250k, $250-500k, $500k+

Eagle 2000:

 

$0-100k, $100-150k, $150-200k, $200k+

Custom B:

 

$0-150k, $150-250k, $250-350k, $350-500k, $500k+

Custom Plus, Custom Advantage:

 

$0-150k, $150-250k, $250-500k, $500k+

Others:

 

No Band

Additionally, distribution summaries are provided in Appendix B.

Child Rider

A Child Rider may be added to any life policy. Each unit of this rider provides
$1,000 of death benefit on any covered child (or children). If the primary
insured dies, each child will be provided with $1,000 of term insurance per
unit. There is no policy fee on the Child Rider.

Premiums are $6.50 per unit for the rider, which covers all children of the
primary insured. The rider expires on the policy expiration date or when the
insured child reaches 25 years of age. Two children per policy has been assumed
for policies that elect this rider.

- 28 -

Milliman

--------------------------------------------------------------------------------

 

Spouse Riders

Each product series offers a Spouse Rider which has the same rate as the base
policy but for the spouse issue age and underwriting class. There is no policy
fee on the Spouse Rider. The Spouse Rider amount is part of the total policy
face amount for defining the band of each policy. The following table summarizes
the amount of Spouse Rider inforce for the term block as of June 30, 2009.

 

Spouse Riders Inforce

As of June 30. 2009

($ millions)

 

 

 

Direct Face Amount

 

$

151,652

 

YRT Reinsured Face Amount

 

 

106,833

 

Coinsurance Face Amount

 

 

4,812

 

Net Face Amount

 

$

40,007

 

 

IBR

The Increasing Benefit Rider (IBR) gives the policyholder the option to increase
his or her face amount according to a specified schedule (either 5 or 10%) in
policy years two through ten without undergoing additional underwriting. Each
increase will have a separate premium rate according to the attained age, as
specified in the rate book, which results in the total premium being the sum of
the base policy premium plus each individual increase amount. The policyholder
has the option to stop the face amount increases at any point, but is not
allowed to re-start.

The following summarizes the amount of IBR inforce for the term block as of June
30, 2009.

 

IBR Inforce

As of June 30. 2009

($ millions)

 

 

 

 

 

5% Annual

Increase

 

 

10% Annual Increase

 

 

Total IBR

 

Direct Face Amount

 

$

33,087

 

 

$

15,048

 

 

$

48,134

 

YRT Reinsured Face Amount

 

 

29,235

 

 

 

9,618

 

 

 

38,852

 

Coinsurance Face Amount

 

—

 

 

—

 

 

—

 

Net Face Amount

 

$

3,852

 

 

$

5,430

 

 

$

9,282

 

Conversion

Policies issued prior to the 2007 Custom Advantage Series may be exchanged at
any time without evidence of insurability, to any plan available for conversion
which is currently the Custom IV product with the same underwriting class
available for exchange.

The converted business is modeled with premiums based on the premium schedule of
the plan that the policy is converted into. The mortality is based on the point
in scale mortality rate from original issue date, mortality era and issue age.

- 29 -

Milliman

--------------------------------------------------------------------------------

 

The vast majority of recent conversions have occurred at the end of the initial
term period. The following table summarizes the amount of past end of term (EOT)
conversions as of June 30, 2009.

 

Primerica Term Business (EOT Converted Business)

As of June 30, 2009

($ in millions)

 

 

 

Company

 

Block

 

Policy Count

 

 

Inforce Amount

 

Primerica Life

 

Direct

 

 

212,534

 

 

$

30,841

 

 

 

Coinsurance Ceded

 

 

187,608

 

 

 

9,252

 

 

 

YRT ceded

 

 

15,560

 

 

 

3,187

 

Net Primerica Life

 

 

 

 

 

 

 

$

18,402

 

Future Conversion

Future conversions are projected reflecting EOT conversions to the Custom IV
product series, which is the product available for conversions. The conversion
rate is based on a study from Primerica of conversions using EOT policies from
November 2006 to June 2009. Assumptions for the conversion rate, conversion
product distribution and the level of converted face amount are consistent with
recent experience. Future conversions other than EOT are treated as persisting
policyholders for purposes of modeling.

Based on the anticipated terms of the reinsurance agreement with PrimeRe, new
EOT conversions and EOT renewals are assumed to revert to PLIC beginning in year
8 of the projections.

Waiver of Premium Rider

Approximately 40% of the policyholders elect a waiver of premium rider. The
rider charges amounted to $39.2 million in 2007, which account for approximately
2% of the total premium. The total premium waived in the last twelve months was
$17.4 million for the block.

Summary of Assumptions

A description of the primary actuarial assumptions is provided below.

Mortality

Primerica performs a very detailed mortality study annually. The study used for
purposes of this analysis covered claim experience from 2001 up to December 31,
2008. The total claims in the study are $3.7 billion. The study tracks duration
from original issue date only. Therefore, business which was converted to a new
level term plan prior to June 30, 2009 would be treated as issued from its
original date of underwriting and not from date of conversion.

The mortality study includes most of the coverages of Primerica. It excludes
business beyond the level term period, IBR, and certain coverages where the data
is not available. A separate study is performed for coverages beyond the level
term period.

There are three primary underwriting (or mortality eras) for Primerica which are
described as follows:

 

•

Pre 1992 Issues: This business was generally underwritten without blood testing.
The underwriting classes are preferred non-smoker, standard non-smoker and
smoker.

 

•

1992 – June 1999 Issues: In 1992 Primerica began underwriting with blood testing
in order for a policy to qualify for the preferred class; as a result, the
majority of cases were underwritten with blood testing. The blood testing
indicator is not available in the data which is used for the mortality study, so
the mortality study for this era combines the exposures for blood and non-blood
tested policies. Primerica also switched to a tobacco/non-tobacco basis in this
era.

- 30 -

Milliman

--------------------------------------------------------------------------------

 

 

•

July 1999 and Later Issues: The underwriting is the same as the previous
mortality era, however the blood testing indicator is available in the data
allowing the mortality study to analyze results on a blood tested and non blood
tested basis.

The mortality assumptions are based on our evaluation of the recent experience
of Primerica, primarily through the company studies. The base mortality
assumption is a multiple of the 1975-80 15 Year Select and Ultimate Table for
each model cell. The multiple varies by mortality era, underwriting class, issue
age and sex. For converted business, we have assumed point in scale mortality
from the original issue date, mortality era and issue age.

Additionally, annual mortality improvement of 1% for fifteen years is assumed.
Mortality anti-selection according to the Dukes-MacDonald methodology is assumed
for persisting policies (both renewals and conversions) after the initial level
term period.

Further detail on the mortality assumption is described in Appendix B.

Sensitivity testing of the results under changes to mortality rates is provided
in Section II.

Lapse Rates

The lapse assumption is based upon a persistency study using inforce amounts
from December 31, 2005 to June 30, 2009 along with Primerica’s recent experience
study and pricing assumptions. Primerica’s persistency studies show a consistent
pattern for historical lapses from year to year for the term business.

Lapse experience at the end of the initial level term period will depend on
whether there is an ART or a level period following the current level term
period. Additional lapses are assumed each time there is an increase in premium
level after the initial level term period premium increase. Detailed lapse
assumptions are described in Appendix B.

Sensitivity testing of the results to changes to lapse rates is provided in
Section II.

Expenses

Unit expenses of $275 per policy for acquisition costs were developed based on
Primerica’s pricing allowables. Maintenance unit costs of $42.50 per policy,
plus 3% annual inflation, were based on target industry allowables.

Statutory Reserves

Statutory reserves have been calculated assuming reserves are calculated
according to Primerica practices, which reflect Regulation XXX beginning in 2000
and a segmented basis prior to 2000. The total base statutory reserve after 1988
is equal to the interpolated terminal reserve plus an unearned premium liability
for premiums already collected as of the valuation date but are not fully earned
until after the valuation date. Issues in 1987 and prior were reserved on a mean
basis. Reserves are semi-continuous.

The valuation mortality is equal to the 1958 CSO or 1980 CSO mortality prior to
2006, and 2001 CSO mortality thereafter. Interest rates vary by issue year
depending on minimum regulatory requirements.

The valuation mortality for base reserves are smoker distinct and sex distinct,
ultimate mortality tables for all policy years. The valuation mortality for
deficiency reserves is based on select mortality including X-factors for non-EOT
converted and non-converted policies. The ultimate mortality table is used for
EOT converted deficiency reserve.

Tax Reserves

Tax reserves are calculated based on IRS requirements and Federally prescribed
tax interest rates.

- 31 -

Milliman

--------------------------------------------------------------------------------

 

Economic Reserve

The economic reserve is calculated on U.S. level term business only, excluding
Child Term Rider, and reflects the base case assumptions as described in this
report. Economic reserves are defined as:

 

•

Present value of future death claims, plus

 

•

Present value of future expenses and financing costs, less

 

•

Present value of future premiums including policy fee and modal loading

where the premiums, expenses and claims are all net of third party reinsurance.
Reserve financing costs reflect 300 bp annual cost applied against the excess
reserve. The economic reserve is calculated considering the level term period
only. After the level term period, economic reserves are set equal to the
statutory reserve, adjusted for applicable third party reinsurance. Present
values were calculated by discounting at 5.71%.

Retained Asset Account

A liability of $286.5 million as of June 30, 2009 is booked by Primerica for
death benefits retained for beneficiaries. We have assumed the projected
liability to be a constant percentage of future death benefits and an interest
spread throughout consistent with the Company’s current crediting rate practice.

 

 

- 32 -

Milliman

--------------------------------------------------------------------------------

 

APPENDIX A

Asset and Investment Assumptions

Asset Portfolio as of June 30, 2009

The tables below summarize the asset portfolio by investment category. For
purposes of this report, a 5.7% net investment earnings rate is assumed, based
on the new money reinvestment strategy as well as the current market yield on
the portfolios.

 

PLIC

Summary of Modeled Assets

as of June 30, 2009

(in millions)

 

 

 

Asset

 

Par

 

 

Book

 

 

Market

 

 

Coupon
Rate

 

 

Book
Yield

 

 

Market
Yield

 

Class

 

Value

 

 

Value

 

 

Value

 

 

(AnnEff)

 

 

(AnnEff)

 

 

(AnnEff)

 

Public Bond

 

$

2,188.4

 

 

$

2,150.2

 

 

$

2,141.7

 

 

 

5.89

%

 

 

6.34

%

 

 

6.14

%

Private Bond

 

 

946.5

 

 

 

932.3

 

 

898.0

 

 

 

5.93

 

 

 

6.28

 

 

 

6.64

 

Government

 

 

4.7

 

 

 

4.9

 

 

 

5.1

 

 

 

4.47

 

 

 

3.22

 

 

 

1.44

 

Preferred Stock

 

 

19.4

 

 

 

19.5

 

 

13.0

 

 

 

6.73

 

 

 

9.95

 

 

 

12.55

 

Passthrough

 

 

638.9

 

 

 

630.9

 

 

 

660.3

 

 

 

5.55

 

 

 

5.91

 

 

 

4.09

 

ABS

 

 

79.5

 

 

 

79.1

 

 

 

63.9

 

 

 

4.07

 

 

 

3.62

 

 

 

16.75

 

CMBS

 

 

416.7

 

 

 

416.3

 

 

 

354.8

 

 

 

5.42

 

 

 

5.33

 

 

 

9.02

 

CMO

 

 

501.3

 

 

 

492.1

 

 

 

478.2

 

 

 

5.50

 

 

 

5.83

 

 

 

7.61

 

MortLoan

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

Total

 

$

4,795.4

 

 

$

4,725.5

 

 

$

4,615.0

 

 

 

5.74

%

 

 

6.10

%

 

 

6.48

%

 

Reinvestment Assumptions

The strategy for the investment of net cash flow is summarized below. Spreads,
shown in the following table, are consistent with corporate bond equivalent
(semi-annual) yield. Net yields, after deduction of investment expenses and
expected defaults, are shown on an annual effective basis.

 

Primerica

Investment Strategy Summary

As of June 30, 2009

 

 

 

Asset Class

 

Allocation

 

 

Maturity

 

 

Treasury

 

 

Gross
Spread

 

 

Gross
Yield
(BEY)

 

 

Gross
Yield
(AEY)

 

 

Investment
Expenses

 

 

Expected
Defaults

 

 

Net
Yield
(AEY)

 

Public Bond, A

 

 

8.18

%

 

 

5

 

 

 

2.54

%

 

 

2.48

%

 

 

5.02

%

 

 

5.08

%

 

 

0.075

%

 

 

0.15

%

 

 

4.86

%

Public Bond, BBB

 

 

7.11

 

 

 

5

 

 

 

2.54

 

 

 

3.25

 

 

 

5.79

 

 

 

5.87

 

 

 

0.075

 

 

 

0.34

 

 

 

5.46

 

Public Bond, BB

 

 

2.49

 

 

 

5

 

 

 

2.54

 

 

 

6.12

 

 

 

8.66

 

 

 

8.84

 

 

 

0.075

 

 

 

1.23

 

 

 

7.54

 

Public Bond, A

 

 

9.40

 

 

 

10

 

 

 

3.53

 

 

 

2.44

 

 

 

5.97

 

 

 

6.06

 

 

 

0.075

 

 

 

0.15

 

 

 

5.83

 

Public Bond, BBB

 

 

8.18

 

 

 

10

 

 

 

3.53

 

 

 

3.18

 

 

 

6.71

 

 

 

6.82

 

 

 

0.075

 

 

 

0.34

 

 

 

6.41

 

Public Bond, BB

 

 

3.73

 

 

 

10

 

 

 

3.53

 

 

 

5.98

 

 

 

9.51

 

 

 

9.74

 

 

 

0.075

 

 

 

1.23

 

 

 

8.43

 

Public Bond, A

 

 

2.86

 

 

 

20

 

 

 

4.30

 

 

 

2.30

 

 

 

6.60

 

 

 

6.71

 

 

 

0.075

 

 

 

0.15

 

 

 

6.49

 

Public Bond, BBB

 

 

2.49

 

 

 

20

 

 

 

4.30

 

 

 

3.10

 

 

 

7.40

 

 

 

7.54

 

 

 

0.075

 

 

 

0.34

 

 

 

7.12

 

Private Bond, A

 

 

3.33

 

 

 

5

 

 

 

2.54

 

 

 

2.73

 

 

 

5.27

 

 

 

5.34

 

 

 

0.075

 

 

 

0.15

 

 

 

5.11

 

Private Bond, BBB

 

 

3.33

 

 

 

5

 

 

 

2.54

 

 

 

3.55

 

 

 

6.09

 

 

 

6.18

 

 

 

0.075

 

 

 

0.34

 

 

 

5.77

 

Private Bond, A

 

 

5.56

 

 

 

10

 

 

 

3.53

 

 

 

2.69

 

 

 

6.22

 

 

 

6.31

 

 

 

0.075

 

 

 

0.15

 

 

 

6.09

 

Private Bond, BBB

 

 

5.56

 

 

 

10

 

 

 

3.53

 

 

 

3.48

 

 

 

7.01

 

 

 

7.13

 

 

 

0.075

 

 

 

0.34

 

 

 

6.72

 

Private Bond, A

 

 

2.22

 

 

 

20

 

 

 

4.30

 

 

 

2.55

 

 

 

6.85

 

 

 

6.97

 

 

 

0.075

 

 

 

0.15

 

 

 

6.75

 

Private Bond, BBB

 

 

2.22

 

 

 

20

 

 

 

4.30

 

 

 

3.40

 

 

 

7.70

 

 

 

7.85

 

 

 

0.075

 

 

 

0.34

 

 

 

7.43

 

A-1

Milliman

--------------------------------------------------------------------------------

 

 

Primerica

Investment Strategy Summary

As of June 30, 2009

 

Asset Class

 

Allocation

 

 

 

Maturity

 

 

Treasury

 

 

Gross

Spread

 

 

Gross

Yield

(BEY)

 

 

Gross

Yield

(AEY)

 

 

Investment

Expenses

 

 

Expected

Defaults

 

 

Net

Yield

(AEY)

 

ABS, AAA

 

 

4.44

%

 

 

7

 

 

 

3.19

%

 

 

3.12

%

 

 

6.31

%

 

 

6.41

%

 

 

0.075

%

 

 

0.01

%

 

 

6.32

%

ABS, AAA

 

1.11

 

 

 

30

 

 

4.32

 

 

1.99

 

 

6.31

 

 

6.41

 

 

0.075

 

 

0.01

 

 

6.32

 

CMBS, AAA

 

 

0.00

 

 

 

30

 

 

4.32

 

 

6.53

 

 

10.85

 

 

11.14

 

 

0.075

 

 

0.01

 

 

11.06

 

CMO, AAA

 

3.36

 

 

 

15

 

 

3.92

 

 

0.28

 

 

4.19

 

 

4.23

 

 

0.075

 

 

0.01

 

 

4.15

 

CMO, AAA

 

10.08

 

 

 

30

 

 

4.32

 

 

0.28

 

 

4.60

 

 

4.65

 

 

0.075

 

 

0.01

 

 

4.56

 

Passthrough, AAA

 

2.87

 

 

 

15

 

 

3.92

 

 

0.67

 

 

4.58

 

 

4.63

 

 

0.075

 

 

0.01

 

 

4.55

 

Passthrough, AAA

 

11.47

 

 

 

30

 

 

4.32

 

 

0.26

 

 

4.58

 

 

4.63

 

 

0.075

 

 

0.01

 

 

4.55

 

Total

 

 

100.00

%

 

 

14.5

 

 

 

3.55

%

 

 

2.37

%

 

 

5.92

%

 

 

6.02

%

 

 

0.075

%

 

 

0.23

%

 

 

5.71

%

 

For purposes of this analysis, the new money rate for U.S. business was assumed
to be 5.70%. The yield on assets backing Primerica Canada general account
liabilities was assumed to be 75 bp below the U.S. yields, producing an NIER of
4.95%.

Default Cost

Annual default costs are based on Moody’s Data, covering the period from 1920
through 2008.

 

Quality

 

Default Cost

Aaa

 

0.01%

Aa1

 

0.02%

Aa2

 

0.04

Aa3

 

0.09

A1

 

0.09%

A2

 

0.17

A3

 

0.22

Baa1

 

0.23%

Baa2

 

0.36

Baa3

 

0.46

Ba1

 

0.88%

Ba2

 

1.42

Ba3

 

1.97

B1

 

2.21%

B2

 

2.66

B3

 

2.83

Caa-C

 

4.63%

 

Investment Expenses

Investment expenses of 7.5 basis points are included.

A-2

Milliman

--------------------------------------------------------------------------------

 

Treasury Yield Curve (Corporate Bond Equivalent)

The projections are based on the constant maturity Treasury yield curve as of
June 30, 2009.

 

Yield Curves

June 30, 2009

 

Maturity

 

Constant Maturity

Treasury

 

 

Corporate A-Rated

 

90-day

 

 

0.19%

 

 

 

0.79%

 

1 year

 

0.56

 

 

1.61

 

2 year

 

1.11

 

 

3.38

 

3 year

 

1.64

 

 

3.98

 

5 year

 

2.54

 

 

5.02

 

7 year

 

3.19

 

 

5.64

 

10 year

 

3.53

 

 

5.97

 

20 year

 

 

4.30

 

 

 

6.60

 

30 year

 

4.32

 

 

5.98

 

 

NAIC Risk Based Capital

The factors employed to illustrate future risk based capital amounts were
developed from Primerica’s RBC workpapers at June 30, 2009, as follows:

Risk Based Capital Factors: Primerica Life and National Benefit

(100% of NAIC Company Action Level)

Risk

Component

 

 

 

Factor

 

 

Base

 

PLIC

 

 

NBL

 

C-1

 

General Account Liabilities

 

 

1.00%

 

 

 

2.05%

 

 

 

Reinsurance Reserve Credit

 

 

0.50

 

 

 

0.50

 

C-2

 

Individual Life Net Amount at Risk (Net)

 

 

0.06%

 

 

 

0.15%

 

 

 

NBL ST Disability Premium

 

 

—

 

 

 

10.00

 

C-3

 

Life Insurance Liabilities

 

 

0.75%

 

 

 

0.75%

 

C-4

 

Premium (Direct)

 

 

2.00%

 

 

 

2.00%

 

 

The projected required capital amounts at 100% NAIC Company Action Level are
equal to 70% of the sum of C-1, C-2 and C-3 to reflect the impact of covariance
for Primerica, plus 100% of C-4. The C-1 factors for PLIC and NBL reflect the
underlying asset portfolio distributions, including size factors, after
adjusting for the restructuring transactions.

The cost of capital calculation is based on the cost of retaining capital to
support the liabilities of Primerica, assuming earnings on capital at the
after-tax annual effective rate of 3.7%.

 

 

A-3

Milliman

--------------------------------------------------------------------------------

 

APPENDIX B

Liability Models and Assumptions

Model of Term Business

The following tables summarize the model inforce for the term life business as
of June 30, 2009 based on seriatim data provided by the Company.

The inforce amounts summarized below are from the seriatim extracts. There are
minor differences due to reporting timing from the seriatim extract to the
actual booked amounts as of June 30, 2009 which is summarized at the beginning
of Section IV.

The model reflects quinquennial issue ages, sex, underwriting class and face
bands.

Inforce for Company and Model Plan

As of June 30, 2009

($ in millions)

 

Company

 

Model

Plan

 

Plan Description

 

Modeled

Issue Age

Range

 

Policy

Count

 

 

Death

Benefit

 

 

YRT Rein

Amount

 

 

Coinsurance

Amount

 

 

Stat Base

Reserve

 

 

Tax

Reserve

 

 

Gross

Premium

 

Primerica

 

TCHD

 

Child Rider

 

—

 

 

—

 

 

$

17,371

 

 

 

—

 

 

$

13

 

 

$

30

 

 

$

30

 

 

$

64

 

Life

 

TRMJ

 

Mod 15

 

18-63

 

 

24,953

 

 

 

1,018

 

 

$

8

 

 

 

426

 

 

 

23

 

 

 

23

 

 

 

15

 

 

 

TRMK

 

Ultima Term Rider

 

23-53

 

 

289

 

 

 

816

 

 

 

1

 

 

 

278

 

 

 

12

 

 

 

12

 

 

 

8

 

 

 

TRML

 

Deer Term to 65

 

28-68

 

 

13,367

 

 

 

540

 

 

 

180

 

 

 

302

 

 

 

4

 

 

 

4

 

 

 

10

 

 

 

TRMM

 

CST T-95

 

23-58

 

 

20,686

 

 

 

2,228

 

 

 

—

 

 

 

1,093

 

 

 

23

 

 

 

23

 

 

 

30

 

 

 

TRMN

 

CST T-90

 

23-63

 

 

114,940

 

 

 

14,420

 

 

 

—

 

 

 

4,954

 

 

 

37

 

 

 

37

 

 

 

80

 

 

 

TRMO

 

Jumbo 10 Rider

 

23-53

 

 

—

 

 

 

1,806

 

 

 

161

 

 

 

344

 

 

 

11

 

 

 

10

 

 

 

6

 

 

 

TRMP

 

Banded CST

 

23-63

 

 

165,686

 

 

 

30,033

 

 

 

20

 

 

 

2,410

 

 

 

212

 

 

 

212

 

 

 

90

 

 

 

TRMQ

 

Eagle

 

23-53

 

 

229,588

 

 

 

48,143

 

 

 

22,166

 

 

 

475

 

 

 

536

 

 

 

531

 

 

 

164

 

 

 

TRMR

 

T-2000

 

18-63

 

 

40,561

 

 

 

8,673

 

 

 

6,371

 

 

 

26

 

 

 

168

 

 

 

144

 

 

 

21

 

 

 

TRMS

 

Custom A

 

23-53

 

 

95,223

 

 

 

26,416

 

 

 

21,738

 

 

 

386

 

 

 

300

 

 

 

291

 

 

 

86

 

 

 

TRMT

 

Custom B

 

23-65

 

 

172,368

 

 

 

49,441

 

 

 

38,088

 

 

 

2,233

 

 

 

527

 

 

 

514

 

 

 

152

 

 

 

TRMU

 

Custom Plus

 

23-68

 

 

176,843

 

 

 

59,855

 

 

 

51,242

 

 

 

365

 

 

 

558

 

 

 

544

 

 

 

156

 

 

 

TRMV

 

Custom IV

 

18-68

 

 

647,145

 

 

 

188,636

 

 

 

138,746

 

 

 

7,349

 

 

 

894

 

 

 

889

 

 

 

590

 

 

 

TRMW

 

Custome Advantage

 

18-68

 

 

283,385

 

 

 

85,876

 

 

 

75,959

 

 

 

404

 

 

 

45

 

 

 

45

 

 

 

225

 

Total Primerica Life

 

 

 

 

 

 

1,985,034

 

 

$

535,272

 

 

$

354,681

 

 

$

21,058

 

 

$

3,380

 

 

$

3,309

 

 

$

1,697

 

 

Additional reserves on the US block include:

 

Primerica Life

(in millions)

 

Deficiency Reserve

 

$

855

 

 

B-1

Milliman

--------------------------------------------------------------------------------

 

EOT Conversion

The table on the previous page reflects all business, including end of term
(EOT) conversions. As of June 30, 2009, the EOT converted business in the term
life block is as follows:

Past Conversion - EOT

As of June 30, 2009

($ in millions)

 

Company

 

Model

Plan

 

Plan Description

 

Policy

Count

 

 

Death

Benefit

 

 

YRT Rein

Amount

 

 

Coinsurance

Amount

 

 

Stat Base

Reserve

 

 

Tax

Reserve

 

 

Gross

Premium

 

Primerica

 

TCHD

 

Child Rider

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

Life

 

TRMJ

 

Mod 15

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

TRMK

 

Ultima Term Rider

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

TRML

 

Deer Term to 65

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

TRMM

 

CST T-95

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

TRMN

 

CST T-90

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

TRMO

 

Jumbo 10 Rider

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

TRMP

 

Banded CST

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

TRMQ

 

Eagle

 

 

2

 

 

$

—

 

 

$

—

 

 

 

—

 

 

$

—

 

 

$

—

 

 

$

—

 

 

 

TRMR

 

T-2000

 

$

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

—

 

 

 

TRMS

 

Custom A

 

 

332

 

 

 

43

 

 

 

1

 

 

 

22

 

 

 

1

 

 

 

1

 

 

 

—

 

 

 

TRMT

 

Custom B

 

 

35,064

 

 

 

4,519

 

 

 

17

 

 

 

1,764

 

 

 

78

 

 

 

77

 

 

 

29

 

 

 

TRMU

 

Custom Plus

 

 

5,387

 

 

 

908

 

 

 

15

 

 

 

186

 

 

 

18

 

 

 

18

 

 

 

6

 

 

 

TRMV

 

Custom IV

 

 

164,083

 

 

 

24,022

 

 

 

2,976

 

 

 

6,918

 

 

 

97

 

 

 

97

 

 

 

164

 

 

 

TRMW

 

Custome

Advantage

 

 

7,666

 

 

 

1,349

 

 

 

178

 

 

 

363

 

 

 

3

 

 

 

3

 

 

 

8

 

Total Primerica Life

 

$

212,534

 

 

$

30,841

 

 

$

3,187

 

 

$

9,252

 

 

$

197

 

 

$

195

 

 

$

207

 

 

Future Business

100% of the future business production including riders (Spouse, CTR, Waiver and
IBR) is assumed to be the Custom Advantage product.

Distribution of the Inforce

Distribution for the term life block by key characteristics are summarized
below.

B-2

Milliman

--------------------------------------------------------------------------------

 

Primerica Life

Inforce for Company and Model Term Period

As of June 30, 2009

($ in millions)

 

Term Period

 

Death

Benefit

 

 

YRT

Reinsurance

Amount

 

 

Coinsurance

Amount

 

 

Net Death

Benefit

 

5 Year

 

$

134.0

 

 

$

9.6

 

 

$

44.2

 

 

$

80.2

 

10 Year

 

 

64,282.4

 

 

 

37,143.7

 

 

 

6,626.3

 

 

 

20,512.4

 

15 Year

 

 

44,850.0

 

 

 

30,429.1

 

 

 

2,698.6

 

 

 

11,722.3

 

20 Year

 

 

239,867.5

 

 

 

144,189.4

 

 

 

11,065.7

 

 

 

84,612.4

 

25 Year

 

 

72,818.7

 

 

 

61,397.4

 

 

 

254.7

 

 

 

11,166.6

 

30 Year

 

 

69,679.9

 

 

 

59,547.3

 

 

 

50.6

 

 

 

10,082.1

 

35 Year

 

 

25,728.7

 

 

 

21,783.8

 

 

 

2.7

 

 

 

3,942.3

 

Deer to Age 65

 

 

408.6

 

 

 

136.0

 

 

 

248.5

 

 

 

24.2

 

15 Year Deer

 

 

131.7

 

 

 

44.3

 

 

 

53.7

 

 

 

33.7

 

Child Rider

 

 

17,370.9

 

 

 

—

 

 

 

13.3

 

 

 

17,357.6

 

Total Primerica Life

 

$

535,272.5

 

 

$

354,680.6

 

 

$

21,058.1

 

 

$

159,533.8

 

 

Primerica Life

Inforce for Company and Model Issue Ages

As of June 30, 2009

($ in millions)

 

Model Issue Ages

 

Death

Benefit

 

 

YRT

Reinsurance

Amount

 

 

Coinsurance

Amount

 

 

Net Death Benefit

 

Child Rider

 

$

17,370.9

 

 

$

—

 

 

$

13.3

 

 

$

17,357.6

 

18

 

 

1,366.2

 

 

 

1,134.2

 

 

 

24.7

 

 

 

207.3

 

23

 

 

40,428.3

 

 

 

29,762.8

 

 

 

876.2

 

 

 

9,789.3

 

28

 

 

96,135.0

 

 

 

67,966.7

 

 

 

2,340.5

 

 

 

25,827.7

 

33

 

 

120,111.4

 

 

 

83,906.0

 

 

 

3,050.1

 

 

 

33,155.3

 

38

 

 

100,343.7

 

 

 

71,372.1

 

 

 

2,571.0

 

 

 

26,400.7

 

43

 

 

69,219.8

 

 

 

48,977.0

 

 

 

2,570.5

 

 

 

17,672.4

 

48

 

 

44,442.6

 

 

 

28,465.9

 

 

 

3,300.7

 

 

 

12,676.0

 

53

 

 

27,217.3

 

 

 

14,812.6

 

 

 

3,328.1

 

 

 

9,076.7

 

58

 

 

12,442.2

 

 

 

5,892.1

 

 

 

1,857.6

 

 

 

4,692.6

 

63

 

 

4,640.4

 

 

 

1,932.7

 

 

 

788.7

 

 

 

1,918.9

 

68

 

 

1,554.7

 

 

 

458.6

 

 

 

336.8

 

 

 

759.2

 

Total Primerica Life

 

$

535,272.5

 

 

$

354,680.6

 

 

$

21,058.1

 

 

$

159,533.8

 

 

B-3

Milliman

--------------------------------------------------------------------------------

 

Primerica Life

Inforce for Company and Smoking Class

As of June 30, 2009

($ in millions)

 

Model

Smoking

Class

 

Model Smoking Class

 

Death

Benefit

 

 

YRT

Reinsurance

Amount

 

 

Coinsurance

Amount

 

 

Net Death

Benefit

 

Pre

1/1/92

 

Super Preferred NS

 

$

244.3

 

 

 

—

 

 

$

73.7

 

 

$

170.6

 

 

 

Preferred NS

 

 

13,870.2

 

 

 

—

 

 

 

3,462.3

 

 

 

10,407.9

 

 

 

Standard NS

 

 

53,844.6

 

 

 

—

 

 

 

15,856.7

 

 

 

37,987.9

 

 

 

Smoker

 

 

3,766.8

 

 

 

—

 

 

 

1,018.4

 

 

 

2,748.4

 

 

 

Child Rider

 

 

1,552.5

 

 

 

—

 

 

 

13.3

 

 

 

1,539.2

 

Pre

7/1/99

 

Super Preferred NS

 

$

157.0

 

 

$

94.9

 

 

$

0.3

 

 

$

61.9

 

 

 

Preferred NS

 

 

20,464.4

 

 

 

10,391.1

 

 

 

35.8

 

 

 

10,037.4

 

 

 

Standard NS

 

 

68,393.3

 

 

 

38,010.7

 

 

 

214.5

 

 

 

30,168.1

 

 

 

Smoker

 

 

7,968.7

 

 

 

4,374.2

 

 

 

15.0

 

 

 

3,579.4

 

 

 

Child Rider

 

 

3,207.8

 

 

 

—

 

 

 

—

 

 

 

3,207.8

 

Post

7/1/99

 

Blood Tested Super Preferred NS

 

$

14,328.3

 

 

$

12,866.0

 

 

$

3.6

 

 

$

1,458.7

 

 

 

Blood Tested Preferred NS

 

 

83,295.2

 

 

 

71,551.8

 

 

 

48.0

 

 

 

11,695.5

 

 

 

Blood Tested Standard NS

 

 

142,670.7

 

 

 

122,897.2

 

 

 

65.3

 

 

 

19,708.2

 

 

 

Blood Tested Smoker

 

 

11,844.1

 

 

 

10,244.2

 

 

 

3.7

 

 

 

1,596.2

 

 

 

Non-Blood Tested Standard NS

 

 

82,013.9

 

 

 

71,186.9

 

 

 

228.7

 

 

 

10,598.2

 

 

 

Non-Blood Tested Smoker

 

 

15,040.2

 

 

 

13,063.6

 

 

 

18.8

 

 

 

1,957.8

 

 

 

Child Rider

 

 

12,610.6

 

 

 

—

 

 

 

—

 

 

 

12,610.6

 

Total Primerica Life

 

$

535,272.5

 

 

$

354,680.6

 

 

$

21,058.1

 

 

$

159,533.8

 

 

B-4

Milliman

--------------------------------------------------------------------------------

 

Primerica Life

Inforce for Company and Model Issue Years

As of June 30, 2009

($ in millions)

 

Model

Issue Years

 

Death

Benefit

 

 

YRT

Reinsurance

Amount

 

 

Coinsurance

Amount

 

 

Net Death

Benefit

 

1980

 

$

9.7

 

 

 

—

 

 

$

4.3

 

 

$

5.4

 

1981

 

 

46.1

 

 

 

—

 

 

 

30.1

 

 

 

16.0

 

1982

 

 

124.9

 

 

 

—

 

 

 

55.2

 

 

 

69.7

 

1983

 

 

280.3

 

 

 

—

 

 

 

79.5

 

 

 

200.8

 

1984

 

 

363.8

 

 

 

—

 

 

 

111.3

 

 

 

252.5

 

1985

 

 

569.7

 

 

 

—

 

 

 

272.1

 

 

 

297.6

 

1986

 

 

780.7

 

 

 

—

 

 

 

317.7

 

 

 

463.0

 

1987

 

 

1,360.8

 

 

 

—

 

 

 

686.0

 

 

 

674.8

 

1988

 

 

1,775.4

 

 

 

—

 

 

 

889.9

 

 

 

885.4

 

1989

 

 

8,127.0

 

 

 

—

 

 

 

3,567.9

 

 

 

4,559.1

 

1990

 

 

15,199.7

 

 

 

—

 

 

 

2,762.6

 

 

 

12,437.1

 

1991

 

 

11,250.8

 

 

 

—

 

 

 

545.1

 

 

 

10,705.7

 

1992

 

 

11,596.9

 

 

 

—

 

 

 

390.0

 

 

 

11,206.9

 

1993

 

 

11,050.9

 

 

 

—

 

 

 

212.6

 

 

 

10,838.4

 

1994

 

 

12,597.6

 

 

$

3,936.9

 

 

 

127.2

 

 

 

8,533.5

 

1995

 

 

12,334.9

 

 

 

7,900.5

 

 

 

71.6

 

 

 

4,362.8

 

1996

 

 

12,234.5

 

 

 

8,461.7

 

 

 

54.6

 

 

 

3,718.2

 

1997

 

 

12,113.6

 

 

 

9,366.2

 

 

 

82.4

 

 

 

2,665.1

 

1998

 

 

13,558.9

 

 

 

10,830.6

 

 

 

174.6

 

 

 

2,553.7

 

1999

 

 

17,243.6

 

 

 

13,316.9

 

 

 

444.7

 

 

 

3,482.0

 

2000

 

 

26,087.3

 

 

 

19,369.2

 

 

 

1,448.4

 

 

 

5,269.7

 

2001

 

 

28,464.7

 

 

 

22,116.0

 

 

 

742.4

 

 

 

5,606.4

 

2002

 

 

31,850.6

 

 

 

26,631.2

 

 

 

140.6

 

 

 

5,078.8

 

2003

 

 

35,291.5

 

 

 

29,342.7

 

 

 

150.7

 

 

 

5,798.2

 

2004

 

 

41,445.9

 

 

 

34,577.3

 

 

 

154.0

 

 

 

6,714.6

 

2005

 

 

39,776.4

 

 

 

33,204.2

 

 

 

164.3

 

 

 

6,407.9

 

2006

 

 

43,419.7

 

 

 

33,291.0

 

 

 

913.5

 

 

 

9,215.2

 

2007

 

 

53,249.2

 

 

 

32,981.5

 

 

 

2,200.9

 

 

 

18,066.7

 

2008

 

 

61,452.3

 

 

 

45,565.6

 

 

 

2,895.1

 

 

 

12,991.6

 

2009

 

 

31,614.7

 

 

 

23,789.1

 

 

 

1,368.7

 

 

 

6,457.0

 

Total Primerica Life

 

$

535,272.5

 

 

$

354,680.6

 

 

$

21,058.1

 

 

$

159,533.8

 

 

B-5

Milliman

--------------------------------------------------------------------------------

 

Inforce for Company and Face Amount Per Life

As of June 30, 2009

($ in millions)

 

Size

 

Death

Benefit

 

 

YRT

Reinsurance

Amount

 

 

Coinsurance

Amount

 

 

Net Death

Benefit

 

$0 - $100k

 

$

96,200

 

 

$

31,426

 

 

$

10,937

 

 

$

53,837

 

$100k - $250k

 

 

191,922

 

 

 

125,942

 

 

 

8,101

 

 

 

57,879

 

$250k - $500k

 

 

169,226

 

 

 

133,662

 

 

 

1,588

 

 

 

33,976

 

$500k - $750k

 

 

47,395

 

 

 

39,368

 

 

 

152

 

 

 

7,874

 

$750k - $1M

 

 

18,574

 

 

 

15,189

 

 

 

198

 

 

 

3,187

 

$1M - $1.5M

 

 

8,045

 

 

 

6,544

 

 

 

50

 

 

 

1,451

 

$1.5M - $2M

 

 

1,997

 

 

 

1,434

 

 

 

22

 

 

 

541

 

$2M - $2.5M

 

 

757

 

 

 

498

 

 

 

5

 

 

 

253

 

$2.5M - $3M

 

 

435

 

 

 

261

 

 

 

4

 

 

 

170

 

$3M - $3.5M

 

 

185

 

 

 

95

 

 

 

0

 

 

 

90

 

$3.5M - $4M

 

 

129

 

 

 

64

 

 

 

1

 

 

 

64

 

Above $4M

 

 

409

 

 

 

196

 

 

 

0

 

 

 

212

 

Total Company

 

$

535,272

 

 

$

354,681

 

 

$

21,058

 

 

$

159,534

 

 

Actuarial Assumptions

Mortality

 

A.

Mortality Table

For the US block, the assumed mortality is based on the 15 year SOA 75-80 S&U
ANB table, except the Child Rider plan which is based on the Ultimate 75-80 ANB
table.

For the Canadian block, the assumed mortality is based on the 15 year CIA 86-92
S&U ANB table, except the Child Rider plan which is based on the Ultimate 86-92
ANB table.

 

B.

Mortality Scaling Factors

 

i.

Class Specific

% of the 75-80 – 15 Year S&U Table

100% of Ultimate Table for Child Rider

 

 

 

Prior to 1992

 

1/1/1992 to 6/30/1999

 

7/1/1999 + (3 Class) Excluding

 

Custom Advantage

 

 

 

 

 

 

Blood Tested

 

Non-Blood Tested

 

 

PNS

 

SNS

 

SM

 

PNS

 

SNS

 

SM

 

PNS

 

SNS

 

SM

 

SNS

 

SM

 

 

M

 

F

 

M

 

F

 

M

 

F

 

M

 

F

 

M

 

F

 

M

 

F

 

M

 

F

 

M

 

F

 

M

 

F

 

M

 

F

 

M

 

F

18-23

 

45

 

45

 

70

 

70

 

115

 

115

 

50

 

50

 

70

 

70

 

95

 

95

 

35

 

38

 

44

 

44

 

80

 

83

 

90

 

90

 

105

 

110

28

 

45

 

45

 

65

 

65

 

115

 

115

 

50

 

50

 

65

 

65

 

95

 

95

 

35

 

38

 

44

 

44

 

80

 

83

 

85

 

85

 

105

 

110

33

 

33

 

36

 

56

 

56

 

115

 

115

 

32

 

34

 

52

 

52

 

95

 

95

 

29

 

32

 

44

 

44

 

80

 

83

 

60

 

60

 

105

 

110

38

 

33

 

36

 

56

 

56

 

115

 

115

 

32

 

34

 

52

 

52

 

100

 

100

 

29

 

32

 

44

 

44

 

80

 

83

 

58

 

58

 

105

 

110

43

 

33

 

36

 

56

 

56

 

115

 

115

 

32

 

34

 

52

 

52

 

100

 

100

 

29

 

32

 

44

 

44

 

80

 

83

 

58

 

58

 

110

 

115

48

 

33

 

36

 

56

 

56

 

125

 

125

 

32

 

34

 

52

 

52

 

120

 

120

 

29

 

32

 

44

 

44

 

100

 

100

 

58

 

55

 

130

 

140

53

 

50

 

58

 

75

 

75

 

140

 

140

 

40

 

40

 

55

 

55

 

130

 

130

 

35

 

38

 

44

 

44

 

110

 

110

 

80

 

80

 

150

 

160

58

 

60

 

63

 

80

 

80

 

150

 

150

 

50

 

50

 

60

 

60

 

140

 

140

 

45

 

48

 

50

 

50

 

125

 

125

 

95

 

95

 

170

 

180

63

 

60

 

63

 

100

 

100

 

165

 

165

 

50

 

55

 

80

 

80

 

150

 

150

 

45

 

48

 

55

 

55

 

125

 

125

 

95

 

95

 

180

 

190

68

 

65

 

68

 

105

 

105

 

170

 

170

 

50

 

55

 

90

 

90

 

160

 

160

 

45

 

48

 

65

 

60

 

125

 

125

 

95

 

95

 

190

 

200

 

B-6

Milliman

--------------------------------------------------------------------------------

 

Multiples to the above:

 

A.

Certain smoker class policyholders in the mortality study are considered
nonsmoker in the seriatim file for premium purposes. The smoker and SNS
mortality rates are increased by the following to adjust for this discrepancy.

 

 

 

SM/SNS

Prior to 92

103%

1/1/92 to 6/30/99

102

7/1/99+

101

 

 

B.

Since the mortality study was based on the data with historical exposures
without mortality improvement, an additional multiple (0.99) 2.5 is applied to
reflect mortality improvement between mid-point of the study years and the start
of the projection.

 

 

ii.

First Year Adjustment 120%

 

iii.

Substandard

101.6% applied to all policies to reflect weighted average table weighting.

 

 

iv.

Custom Advantage has a new “preferred plus” underwriting class. The mortality
factors for Custom Advantage are based on the factors of 3 class policies after
July 1, 1999, with the following adjustments:

 

Preferred Plus

:

95.2% of PNS

Non Smoker

 

 

Preferred

:

105.8% of PNS

Non Smoker

 

 

Standard

:

100% of SNS

Non-Smoker

 

 

Standard

:

100% of SM

Smoker

 

 

C.

Mortality Improvement

1% for 15 years from the beginning of the projection

D.

Mortality Anti-Selection

Mortality anti-selection on level premium term products after the initial level
term period was reflected based on the assumption that the high level of
expected lapse at the end of the level premium period will include a
disproportionate share of healthy lives resulting in increased mortality for the
remaining lives. We calculated the impact of this anticipated mortality
anti-selection using “Dukes/MacDonald theory” with an assumption that 80% of
lapses in excess of a base lapse rate of 10% exhibit newly select mortality.
Sample mortality anti-selection multiples are shown below for an original issue
age 43 non-smoker, with an initial shock lapse of 30% for a 10 year plan and 40%
for a 20 year plan.

 

Issue Age 45

Year After Level Premium Period

 

10 Year Plan

 

15 Year Plan

1

 

122%

 

131%

2

 

119

 

128

5

 

115

 

120

10

 

110

 

116

15

 

107

 

107

 

A scalar of 110% grading to 100% over fifteen years is applied on subsequent
premium increases due to renewal or due to an initial increase going to ART.

B-7

Milliman

--------------------------------------------------------------------------------

 

Lapses

A.

Lapse experience varies by whether or not a policy is an EOT conversion. Base
lapse rates in the level term period for the non-converted and the non-EOT
converted policies are shown in the table below.

 

US Block

 

 

 

 

Level Term (Excluding EOT Converted)

 

 

 

 

Blood Tested

 

Non-Blood Tested

Policy

 

Child

 

PNT

 

SNT

 

SM

 

SNT

 

SM

Year

 

Rider

 

18-28

 

33-48

 

53+

 

18-28

 

33-48

 

53+

 

18-28

 

33-48

 

53+

 

18-28

 

33-48

 

53+

 

18-28

 

33-48

 

53+

1

 

24%

 

19%

 

15%

 

13%

 

24%

 

21%

 

17%

 

32%

 

26%

 

22%

 

31%

 

27%

 

19%

 

35%

 

31%

 

26%

2

 

16

 

14

 

10

 

9

 

17

 

13

 

11

 

20

 

17

 

13

 

19

 

17

 

13

 

25

 

20

 

16

3

 

12

 

11

 

9

 

7

 

13

 

11

 

9

 

16

 

15

 

9

 

15

 

12

 

9

 

16

 

15

 

10

4

 

10

 

9

 

7

 

6

 

11

 

9

 

8

 

13

 

12

 

7

 

11

 

9

 

7

 

12

 

10

 

8

5

 

8

 

8

 

6

 

5

 

10

 

9

 

8

 

10

 

10

 

7

 

10

 

8

 

7

 

10

 

8

 

7

6

 

7

 

8

 

5

 

5

 

9

 

8

 

7

 

10

 

9

 

6

 

9

 

7

 

6

 

9

 

8

 

7

7

 

7

 

7

 

5

 

5

 

8

 

7

 

6

 

8

 

8

 

5

 

8

 

6

 

6

 

9

 

7

 

6

8

 

6

 

6

 

5

 

5

 

7

 

6

 

5

 

7

 

7

 

4

 

7

 

6

 

5

 

8

 

7

 

6

9

 

6

 

5

 

4

 

4

 

6

 

5

 

4

 

6

 

6

 

4

 

6

 

5

 

5

 

7

 

6

 

5

10

 

5

 

5

 

4

 

4

 

5

 

4

 

3

 

5

 

4

 

3

 

5

 

4

 

4

 

6

 

5

 

4

11

 

5

 

4

 

3

 

3

 

4

 

3

 

3

 

4

 

3

 

3

 

4

 

3.5

 

3.5

 

5

 

4

 

4

12

 

4

 

3

 

3

 

3

 

3

 

3

 

3

 

3

 

3

 

3

 

4

 

3.5

 

3.5

 

4

 

4

 

4

13

 

3

 

2.5

 

2.5

 

2.5

 

2.5

 

2.5

 

2.5

 

3

 

3

 

3

 

3.5

 

3.5

 

3.5

 

3.5

 

3.5

 

3.5

14

 

3

 

2.5

 

2.5

 

2.5

 

2.5

 

2.5

 

2.5

 

3

 

3

 

3

 

3.5

 

3.5

 

3.5

 

3.5

 

3.5

 

3.5

15+

 

3

 

2.5

 

2.5

 

2.5

 

2.5

 

2.5

 

2.5

 

3

 

3

 

3

 

3

 

3

 

3

 

3

 

3

 

3

 

Base lapse rates for the EOT converted policies are the same as the above, but
no higher than 5%.

B.

Lapse and Conversion at the end of initial Level Term Period (LTP).

Conversion rates at the end of the initial level term period are shown below,
for all products except Custom Advantage.

 

End of Term (EOT) Conversion Rate

Level Term Period

 

Rate

10

 

50%

15

 

50

20

 

50

25

 

40

30

 

35

35

 

30

Other

 

0

 

No future conversions are assumed for Custom Advantage since it does not have
the conversion provision in the contract. No future conversions are assumed for
policies that are beyond attained age 70 at the end of the level term period.

B-8

Milliman

--------------------------------------------------------------------------------

 

The lapse rates after the end of term are summarized in the following table,
depending on whether ART period follows the original level term period. Renewals
are not projected for 25, 30, or 35-year term business.

 

EOT Lapse Rates (% of exposure before conversion)

 

 

Non-ART

 

ART

 

 

Level Term Period (t)

 

Level Term Period

 

 

10

 

15

 

20

 

25

 

30

 

35

 

Other

 

10

 

15

 

20

 

25

 

30

 

35

 

Other

T

 

28%

 

30%

 

35%

 

60%

 

65%

 

70%

 

100%

 

28%

 

30%

 

35%

 

60%

 

65%

 

70%

 

100%

t+1

 

12

 

12

 

12

 

 

 

 

 

 

 

 

 

20

 

20

 

20

 

 

 

 

 

 

 

 

t+2

 

12

 

12

 

12

 

 

 

 

 

 

 

 

 

15

 

15

 

15

 

 

 

 

 

 

 

 

t+3

 

10

 

10

 

10

 

 

 

 

 

 

 

 

 

15

 

15

 

15

 

 

 

 

 

 

 

 

t+4

 

7

 

7

 

7

 

 

 

 

 

 

 

 

 

15

 

15

 

15

 

 

 

 

 

 

 

 

t+5

 

5

 

5

 

5

 

 

 

 

 

 

 

 

 

15

 

15

 

15

 

 

 

 

 

 

 

 

 

EOT lapse rates and conversion rates are additive. For example, the total
termination rate at the end of a 20-year level term period is 85%.

Lapse rates at the end of the level term period on Custom Advantage are shown
below.

 

Custom Advantage

 

 

Non ART

 

ART

 

 

10-20

 

25-30

 

10-20

 

25-30

t

 

60%

 

100%

 

60%

 

100%

t+1

 

25

 

 

 

50

 

 

t+2

 

10

 

 

 

25

 

 

t+3

 

10

 

 

 

15

 

 

t+4

 

5

 

 

 

15

 

 

 

The shock lapse and conversion is assumed at the end of the current level term
period immediately before the renewal period begins.

C.

20% additional lapse is assumed each time there is an increase in premium level
after the initial LTP premium increase. If in an ART renewal period, then the
20% is only at the start of the ART period.

D.

Lapse following an ART schedule excluding the end of the initial term period are
20% in the first year followed by 15% throughout.

E.

115%, 105% and 100% of the base lapses is assumed in the first, second and
third, respectively, and there after to reflect the deterioration of the lapse
observed from 2008 and early 2009 experience which management believes is due to
the economy and only temporary.

Expenses

The following expenses are assumed.

A.

Maintenance: $42.5

B.

Inflation: 3%

C.

Premium Tax: 2% US

D.

Acquisition: $275 New Issue

$60 New Conversion

B-9

Milliman

--------------------------------------------------------------------------------

 

Commissions

All commissions are paid on cash premium excluding policy fees.

 

Commission for Advance (75% of net) - 1st Year (Paid Immediately)

LTP

 

Custom Advantage

 

Other

 

10

 

15, 20

 

25, 30, 35

 

All

Band

 

1-2

 

3

 

4

 

1

 

2

 

3

 

4

 

1-4

 

All

18-25

 

67.3%

 

67.3%

 

56.1%

 

82.7%

 

82.7%

 

82.7%

 

71.5%

 

82.7%

 

91.5%

26-40

 

67.3

 

67.3

 

56.1

 

91.3

 

91.3

 

91.3

 

80.1

 

91.3

 

91.5

41-45

 

67.3

 

56.1

 

44.8

 

91.3

 

80.1

 

80.1

 

68.8

 

91.3

 

91.5

46-50

 

67.3

 

44.8

 

37.3

 

91.3

 

72.6

 

68.8

 

61.3

 

0

 

91.5

51-60

 

67.3

 

41.1

 

37.3

 

91.3

 

65.1

 

65.1

 

61.3

 

0

 

91.5

61-70

 

67.3

 

37.3

 

37.3

 

75.9

 

68.4

 

68.4

 

68.4

 

0

 

91.5

 

Modal Commission (25% of net) - 1st Year Only*

 

 

Custom Advantage

 

Other

LTP

 

10

 

15, 20

 

25, 30, 35

 

All

Band

 

1-2

 

3

 

4

 

1

 

2

 

3

 

4

 

1-4

 

All

18-25

 

22.4%

 

22.4%

 

18.7%

 

27.6%

 

27.6%

 

27.6%

 

23.8%

 

27.6%

 

30.5%

26-40

 

22.4

 

22.4

 

18.7

 

30.4

 

30.4

 

30.4

 

26.7

 

30.4

 

30.5

41-45

 

22.4

 

18.7

 

14.9

 

30.4

 

26.7

 

26.7

 

22.9

 

30.4

 

30.5

46-50

 

22.4

 

14.9

 

12.4

 

30.4

 

24.2

 

22.9

 

20.4

 

0

 

30.5

51-60

 

22.4

 

13.7

 

12.4

 

30.4

 

21.7

 

21.7

 

20.4

 

0

 

30.5

61-70

 

22.4

 

12.4

 

12.4

 

25.3

 

22.8

 

22.8

 

22.8

 

0

 

30.5

 

* Modal commissions are paid only at months of 10,11 and 12 within the first
issue year.

 

Bonus Advanced - 1st Year Only (Paid Immediately)

 

 

Custom Advantage

 

Other

LTP

 

10

 

15, 20

 

25, 30, 35

 

All

Band

 

1-2

 

3

 

4

 

1

 

2

 

3

 

4

 

1-4

 

All

18-25

 

52.9%

 

52.9%

 

52.9%

 

49.8%

 

49.8%

 

49.8%

 

49.8%

 

49.8%

 

56.3%

26-40

 

52.9

 

52.9

 

52.9

 

52.9

 

52.9

 

52.9

 

52.9

 

52.9

 

56.3

41-45

 

52.9

 

52.9

 

52.9

 

52.9

 

52.9

 

52.9

 

52.9

 

52.9

 

56.3

46-50

 

52.9

 

52.9

 

52.9

 

52.9

 

52.9

 

52.9

 

52.9

 

0

 

56.3

51-60

 

52.9

 

52.9

 

52.9

 

52.9

 

52.9

 

52.9

 

52.9

 

0

 

56.3

61-70

 

52.9

 

52.9

 

52.9

 

44.6

 

44.6

 

44.6

 

44.6

 

0

 

56.3

 

The companies have charge-back provisions on the base commission on a declining
scale for lapses during the first ten months, which have not been reflected in
the modeling.

IBR Commissions

 

•

Percent of Increased premium resulting from the IBR face amount increase, not
total rider premium.

 

•

No Bonus

 

•

Percentage of cash premium (increased amount)

 

IA

 

 

18-25

 

75%

26+

 

90%

 

Commission on Conversion

63% of first year modal premium, of which 52% is paid at issue and 11% is paid
at months 10-12 of the first issue year.

B-10

Milliman

--------------------------------------------------------------------------------

 

Reinsurance

Reinsurance on the inforce business is ceded on both a coinsurance and YRT
basis. Beginning in 1994, Primerica has ceded its business primarily on an YRT
basis so almost all coinsurance amounts on issues after 1994 are a result of
past conversions. Coinsurance exists primarily from business written in the
1980s. The following summarizes the general reinsurance terms.

Coinsurance Allowances

Mod 15

25%

Ultima Term Rider

 

Issued Prior to 5/1/83:

 

2.5%

Issued 5/1/83 - 12/31/85:

 

35%

Issued 1/1/86+:

 

25%

Common Sense Term

 

Issued Prior to 1/1/88:

 

PNS:

 

2.5%

 

 

SNS:

 

32.5

 

 

SM:

 

37.5

Issued in 1988-1990:

 

 

 

12.5%

Issued in 1990+:

 

IY

 

 

 

 

1-20

 

16%

 

 

21+

 

12.5

 

DL65

 

 

 

 

 

1A

 

1A

 

1A

 

 

 

 

0-49

 

41-49

 

50+

Issued Prior to 1/1/90:

 

PNS

 

13.8%

 

8.5%

 

8.5%

 

 

SNS

 

18.8

 

1.5

 

10.5

 

 

SM

 

23.8

 

21.3

 

21.3

Issued 1//1/90+:

 

PNS

 

17.3

 

12.0

 

12.0

 

 

SNS

 

22.3

 

18.5

 

14.0

 

 

SM

 

27.3

 

24.8

 

24.8

 

Jumbo Term Rider 0.10%

0.10%

Bonded CST

19.5%

B-11

Milliman

--------------------------------------------------------------------------------

 

Eagle

 

Original

 

 

 

 

 

10LTP

IY

 

20LTP

 

15LTP

 

1-10

 

15+

< 1990

 

20.0%

 

12.5%

 

5.0%

 

12.5%

1/1/90 - 6/30/91

 

25.0

 

12.5

 

5.0

 

12.5

7/1/91+

 

26.5

 

12.5

 

5.0

 

12.5

 

T2000 (Converted policy)

 

Base:

31.0% (WA w/ Record/Policy Count)

Spouse:

20.0%

 

Custom Series (converted policy)

 

 

 

LTP

 

 

10

 

15

 

20

 

25

 

30

Custom A, Custom B, and Custom Plus

 

5%

 

12.5%

 

20%

 

20%

 

20%

 

YRT Reinsurance

YRT treaty terms are listed below. All YRT premium rates except for Custom
Advantage are increased by 103.5% to account for the special pool arrangement
where it is assumed to have 7% overall coverage at a 50% additional premium.
Additional YRT premium on substandard policies reflects an overall factor of
101.6%, adjusted by a substandard allowance of 90% for the first policy year and
15% thereafter. Finally, the SNS and SM rates are increased by an additional
amount consistent with the mortality assumption increase to account for
discrepancies from the actual class for reinsurance versus the class on the
seriatim file.

The YRT rates are as follows:

 

ERA

 

Issue Period

 

YRT Terms

1

 

6/94 - 12/96

 

80% Quota share with max (1,000,000 per life)

i.e., Rein Amt = max ($lm, 80% Direct Amount)

YRT Rates were provided by the Company.

- Assume 100% of the rates defined in treaty

2

 

1/97 - 5/99

 

90% Quota share w/ max of $lm per life

YRT rates are the same as Era 1.

 

 

 

 

 

3

 

6/99 - 12/00

 

90% Quota share w/ max of $1M per life

 

 

 

 

YRT Rates = 100% of rates for non-blood. Rates provided by the Company 72% of
rates defined in treaty

 

 

 

 

 

4

 

1/01 - 12/02

 

90% Quota share w/max of $lm per life

YRT Rates = Percentage of 75-80 15 Year S&U Table (ANB) (SOA)

1st Year =0%

Renewal:

 

 

 

 

 

 

Male

 

Female

 

 

 

 

 

 

Tested

 

Non-Tested

 

Tested

 

Non-Tested

 

 

 

 

PNT

 

35.1%

 

—

 

35.1%

 

—

 

 

 

 

SNT

 

46.0

 

59.9%

 

46.0

 

59.9%

 

 

 

 

Tobacco

 

95.5

 

126.1

 

95.5

 

126.1

 

 

 

 

 

 

 

 

 

Rates do not vary by sex.

B-12

Milliman

--------------------------------------------------------------------------------

 

ERA

 

Issue Period

 

YRT Terms

5

 

1/03-12/03

 

90% Quota share w/max of $lm per life

 

 

 

 

 

 

Percentage of 75-80

 

 

 

 

 

 

 

Tested

 

Non-Tested

 

 

 

 

 

PNT

 

33.7%

 

—

 

 

 

 

 

SNT  

 

43.3

 

57.5%

 

 

 

 

 

Tobacco

 

94.4

 

125.9

 

 

 

 

 

 

6

 

1/04 - 9/05

 

90% Quota share w/max of $lm per life

 

 

 

 

 

 

Percentage of 75-80

 

 

 

 

 

 

 

Tested

 

Non-Tested

 

 

 

 

 

PNT

 

33.1%

 

—

 

 

 

 

 

SNT  

 

42.9

 

57.5%

 

 

 

 

 

Tobacco

 

96.7

 

128.3

 

 

 

 

 

 

7

 

10/05 - 12/05

 

90% Quota share w/max of $lm per life

 

 

 

 

 

 

Percentage of 75-80

 

 

 

 

 

 

Tested

 

Non-Tested

 

 

 

 

 

 

1st Year

 

Renewal

 

1st Year

 

Renewal

 

 

 

 

PNT

 

7.4%

 

33.4%

 

—

 

—

 

 

 

 

SNT  

 

9.1

 

42.9

 

12.5

 

57.6

 

 

 

 

Tobacco

 

15.8

 

93.1

 

21.5

 

123.3

 

 

 

 

 

8

 

1/06 - 2/06

 

90% Quota share w/max of $lm per life

 

 

 

 

 

 

Percentage of 75-80

 

 

 

 

 

 

Tested

 

Non-Tested

 

 

 

 

 

 

1st Year

 

Renewal

 

1st Year

 

Renewal

 

 

 

 

PNT

 

14.67%

 

34.2%

 

—

 

—

 

 

 

 

SNT  

 

18.09

 

42.4

 

24.45%

 

57.0%

 

 

 

 

Tobacco

 

34.58

 

90.9

 

48.15

 

123.6

 

 

 

 

 

9

 

3/06 - 9/06

 

90% Quota share w/max of $lm per life

 

 

 

 

 

 

Percentage of 75-80

 

 

 

 

 

 

Tested

 

Non-Tested

 

 

 

 

 

 

1st Year

 

Renewal

 

1st Year

 

Renewal

 

 

 

 

PNT

 

19.81%

 

33.3%

 

—

 

—

 

 

 

 

SNT  

 

25.15

 

42.1

 

34.45%

 

56.8%

 

 

 

 

Tobacco

 

49.04

 

88.9

 

68.53

 

121.3

 

 

 

 

 

10

 

10/06+

 

72% Quota share w/max of $lm per life

 

 

 

 

 

 

Percentage of 75-80

 

 

 

 

 

 

Tested

 

Non-Tested

 

 

 

 

 

 

1st Year

 

Renewal

 

1st Year

 

Renewal

 

 

 

 

PNT

 

24.76%

 

33.1%

 

—

 

—

 

 

 

 

SNT  

 

31.44

 

42.1

 

43.06%

 

56.4%

 

 

 

 

Tobacco

 

61.30

 

88.2

 

85.66

 

119.9

 

 

 

 

 

 

 

 

 

 

 

 

 

11

 

Custom Advantage

 

90% Quota share w/max of $lm per life

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Percentage of 75-80

 

 

 

 

 

 

 

 

Tested

 

Non-Tested

 

 

 

 

 

 

 

 

1st Year

 

Renewal

 

1st Year

 

Renewal

 

 

 

 

Female

 

Pref Plus

 

22.78%

 

33.53%

 

—

 

—

 

 

 

 

 

 

PNT

 

25.32

 

37.25

 

—

 

—

 

 

 

 

 

 

SNT

 

31.48

 

46.37

 

43.25%

 

62.03%

 

 

 

 

 

 

Tobacco

 

66.07

 

97.97

 

87.96

 

130.55

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Male

 

Pref Plus

 

21.90%

 

32.05%

 

—

 

—

 

 

 

 

 

 

PNT

 

24.33

 

35.61

 

—

 

—

 

 

 

 

 

 

SNT

 

29.91

 

44.04

 

41.60%

 

60.09%

 

 

 

 

 

 

Tobacco

 

61.27

 

92.55

 

82.61

 

124.88

Reinsurance on new business in the U.S. is assumed to be recaptured at the end
of the level period, when the reinsurers generally have the option to increase
YRT rates.

B-13

Milliman

--------------------------------------------------------------------------------

 

Miscellaneous Liabilities

The following provides a description of certain blocks of business which were
projected on an aggregate basis.

1)

Retained Asset Account:

 

Retained Asset Account Initial Reserve

PLIC

 

$286.5 million

 

 

•

Future reserves are projected based on 33.5% of claims for PLIC.

 

•

Investment earnings rate: 5.00%

 

•

Credited rate: 3.00%

2)

Waiver of Premium:

 

•

Disabled life reserve: $303.1 million (PLIC). Future reserves are projected
based on a 20- year straight-line runoff. Valuation rate is 3.5%. No gain or
loss from morbidity experience is projected.

 

•

Active life reserve: $110.9 million (PLIC), with an average valuation rate of
4.5% (4.0% NBL). Future reserves are projected as a constant percent of waiver
premium.

 

•

Waiver premium: $36.0 million (PLIC). Future premium is projected in
proportionto PLIC total premium (about 2.2% of premium)

 

•

Pre-tax profit margin: 25% of premium

 

 

 

B-14

Milliman

--------------------------------------------------------------------------------

 

APPENDIX C

Detailed Statutory Income Projections

 

Line of Business

 

Page

 

 

 

Business Inforce as of June 30, 2009 (100% of business)

 

 

 

 

 

•    Primerica - Net (Before New Conversions)

 

C-2

•    Primerica - New Conversions - Net

 

C-5

•    Miscellaneous Primerica

 

C-8

•    Total Existing Business - Primerica

 

C-11

 

 

 

New Business Issued July 2009 to June 2018

 

 

 

 

 

•    Primerica Term

 

C-13

•    Primerica Waiver of Premium

 

C-15

•    Retained Asset Account

 

C-17

•    Total Future Business - Primerica

 

C-19

 

 

 



C-1

Milliman

--------------------------------------------------------------------------------

 

017CIG0l\15\0906

 

 

 

 

 

 

Puck(Rev) @06/30/09 - Sens: 7- Year Recapture and PLIC Inforce External Res

 

10/21/09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

From PUCK0906B.XLS

 

 

 

 

 

 

Line of Business Projection

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

03:55 PM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Existing Business at 06/30/2009 (000's)

2009

 

2010

 

2011

 

2012

 

2013

 

2014

 

2015

 

2016

 

2017

 

2018

 

2019

 

2020

 

2021

 

2022

 

2023

 

2024

 

2025

 

Primerica - Net (Before New Conversions)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GROSS PREMIUMS

 

—

 

 

1,603,707

 

 

1,467,639

 

 

1,371,570

 

 

1,292,586

 

 

1,224,895

 

 

1,163,192

 

 

1,105,602

 

 

1,033,055

 

 

955,709

 

 

889,594

 

 

824,475

 

 

756,868

 

 

690,002

 

 

623,489

 

 

563,156

 

 

500,966

 

REINSURANCE PREMIUMS (NET OF ALLOWANCES)

 

—

 

 

(511,964

)

 

(523,237

)

 

(538,948

)

 

(556,469

)

 

(574,692

)

 

(576,618

)

 

(574,992

)

 

(562,842

)

 

(545,556

)

 

(529,031

)

 

(515,196

)

 

(492,815

)

 

(466,018

)

 

(432,651

)

 

(390,339

)

 

(347,211

)

GROSS INVESTMENT INCOME PLUS FEE INCOME

 

—

 

 

155,714

 

 

155,599

 

 

153,629

 

 

149,844

 

 

148,386

 

 

145,167

 

 

140,358

 

 

133,290

 

 

124,370

 

 

114,354

 

 

103,421

 

 

90,736

 

 

76,180

 

 

61,627

 

 

47,209

 

 

32,023

 

ACCRUAL OF DISCOUNT

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

AMORTIZATION OF IMR

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

LESS INVESTMENT EXPENSE

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

LESS INCOME LOST ON DEFAULTS

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

TOTAL INCOME

 

—

 

 

1,247,457

 

 

1,100,001

 

 

986,251

 

 

885,961

 

 

798,589

 

 

731,742

 

 

670,969

 

 

603,502

 

 

534,524

 

 

474,916

 

 

412,700

 

 

354,790

 

 

300,163

 

 

252,465

 

 

220,027

 

 

185,778

 

NET SURRENDERS

 

—

 

 

(5,239

)

 

(4,412

)

 

(3,667

)

 

(3,230

)

 

(2,947

)

 

(2,793

)

 

(2,746

)

 

(2,678

)

 

(2,678

)

 

(2,734

)

 

(2,481

)

 

(2,283

)

 

(2,198

)

 

(2,126

)

 

(2,056

)

 

(1,919

)

HEALTH BENEFITS

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

DIRECT DEATH BENEFITS

 

—

 

 

813,891

 

 

775,299

 

 

761,663

 

 

751,877

 

 

743,055

 

 

733,731

 

 

721,189

 

 

698,560

 

 

663,538

 

 

623,568

 

 

596,729

 

 

571,379

 

 

541,257

 

 

506,135

 

 

462,969

 

 

419,338

 

REINSURANCE DEATH BENEFITS

 

—

 

 

(450,436

)

 

(447,938

)

 

(459,582

)

 

(473,036

)

 

(487,054

)

 

(493,729

)

 

(492,185

)

 

(483,945

)

 

(467,049

)

 

(444,732

)

 

(429,319

)

 

(413,036

)

 

(392,789

)

 

(367,566

)

 

(334,313

)

 

(299,631

)

ACQUISITION EXPENSES

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

OTHER EXPENSES

 

—

 

 

109,636

 

 

99,061

 

 

91,879

 

 

85,814

 

 

80,431

 

 

75,625

 

 

71,139

 

 

66,326

 

 

61,175

 

 

56,377

 

 

52,591

 

 

48,901

 

 

45,066

 

 

41,227

 

 

37,210

 

 

33,359

 

NET COMMISSIONS

 

—

 

 

46,378

 

 

16,560

 

 

14,131

 

 

12,053

 

 

10,033

 

 

8,247

 

 

6,298

 

 

4,535

 

 

2,999

 

 

1,665

 

 

984

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

COST OF FINANCING

 

—

 

 

30,465

 

 

30,465

 

 

30,465

 

 

30,052

 

 

27,101

 

 

23,980

 

 

20,987

 

 

17,998

 

 

15,018

 

 

12,146

 

 

9,485

 

 

6,823

 

 

4,057

 

 

1,538

 

 

—

 

 

—

 

INCREASE IN LOADING

 

—

 

 

(762

)

 

(568

)

 

(134

)

 

(302

)

 

1,107

 

 

660

 

 

569

 

 

(542

)

 

(1,186

)

 

1,596

 

 

(141

)

 

(667

)

 

(651

)

 

(1,170

)

 

2,361

 

 

130

 

INCREASE IN RESERVES

 

—

 

 

46,845

 

 

5,654

 

 

(47,658

)

 

(96,697

)

 

(140,532

)

 

(164,766

)

 

(203,466

)

 

(240,307

)

 

(260,466

)

 

(264,737

)

 

(297,539

)

 

(336,517

)

 

(331,605

)

 

(303,157

)

 

(263,610

)

 

(206,314

)

INCR IN RESERVE FINANCING LIABILITY

 

—

 

 

(13,756

)

 

(1,733

)

 

13,762

 

 

98,354

 

 

104,030

 

 

99,785

 

 

99,632

 

 

99,339

 

 

95,736

 

 

88,690

 

 

88,718

 

 

92,201

 

 

83,979

 

 

51,263

 

 

—

 

 

—

 

TOTAL DISBURSEMENTS

 

—

 

 

577,022

 

 

472,387

 

 

400,859

 

 

404,886

 

 

335,224

 

 

280,739

 

 

221,417

 

 

159,285

 

 

107,088

 

 

71,838

 

 

19,027

 

 

(33,199

)

 

(52,883

)

 

(73,857

)

 

(97,439

)

 

(55,037

)

STATUTORY GAIN

 

—

 

 

670,435

 

 

627,614

 

 

585,392

 

 

481,075

 

 

463,365

 

 

451,002

 

 

449,552

 

 

444,218

 

 

427,435

 

 

403,078

 

 

393,673

 

 

387,989

 

 

353,046

 

 

326,322

 

 

317,466

 

 

240,814

 

CAPITAL GAINS

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

GAIN ON CALLS AND ROLLOVER

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

LESS DEFAULT LOSSES

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

LESS IMR CAPITALIZATION

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

BOOK PROFIT

 

—

 

 

670,435

 

 

627,614

 

 

585,392

 

 

481,075

 

 

463,365

 

 

451,002

 

 

449,552

 

 

444,218

 

 

427,435

 

 

403,078

 

 

393,673

 

 

387,989

 

 

353,046

 

 

326,322

 

 

317,466

 

 

240,814

 

INCREASE IN SURPLUS

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

FEDERAL INCOME TAX

 

—

 

 

223,984

 

 

206,992

 

 

197,377

 

 

188,810

 

 

183,181

 

 

176,398

 

 

175,260

 

 

172,971

 

 

166,452

 

 

156,569

 

 

153,695

 

 

153,801

 

 

139,421

 

 

119,455

 

 

99,131

 

 

72,778

 

PROFITS RELEASED

 

—

 

 

446,451

 

 

420,622

 

 

388,015

 

 

292,265

 

 

280,184

 

 

274,604

 

 

274,292

 

 

271,247

 

 

260,983

 

 

246,509

 

 

239,978

 

 

234,188

 

 

213,625

 

 

206,867

 

 

218,335

 

 

168,036

 

STATUTORY RESERVE (GA) (Canada=GAAP)

 

3,469,989

 

 

3,516,834

 

 

3,522,489

 

 

3,474,830

 

 

3,378,133

 

 

3,237,601

 

 

3,072,835

 

 

2,869,369

 

 

2,629,062

 

 

2,368,596

 

 

2,103,859

 

 

1,806,320

 

 

1,469,803

 

 

1,138,199

 

 

835,041

 

 

571,431

 

 

365,117

 

RESERVE FINANCING

 

(1,000,000

)

 

(1,013,756

)

 

(1,015,489

)

 

(1,001,727

)

 

(903,373

)

 

(799,343

)

 

(699,558

)

 

(599,926

)

 

(500,587

)

 

(404,851

)

 

(316,161

)

 

(227,443

)

 

(135,242

)

 

(51,263

)

 

—

 

 

—

 

 

—

 

TOTAL LIABILITY (GA)

 

2,458,300

 

 

2,492,115

 

 

2,496,376

 

 

2,462,544

 

 

2,463,470

 

 

2,426,037

 

 

2,359,465

 

 

2,253,710

 

 

2,113,356

 

 

1,949,072

 

 

1,773,761

 

 

1,565,732

 

 

1,322,191

 

 

1,075,357

 

 

823,726

 

 

560,496

 

 

354,861

 

SEPARATE ACCOUNT LIABILITY

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

TAX RESERVE (GA)

 

2,568,043

 

 

2,632,340

 

 

2,672,810

 

 

2,660,436

 

 

2,602,978

 

 

2,505,535

 

 

2,385,972

 

 

2,229,027

 

 

2,038,689

 

 

1,826,262

 

 

1,606,690

 

 

1,353,205

 

 

1,058,222

 

 

766,089

 

 

499,480

 

 

270,486

 

 

97,727

 

INTEREST MAINTENANCE RESERVE

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

POLICIES IN FORCE (UNSCALED)

 

1,978,221

 

 

1,701,600

 

 

1,509,020

 

 

1,361,390

 

 

1,233,088

 

 

1,117,868

 

 

1,017,868

 

 

923,317

 

 

828,674

 

 

739,802

 

 

660,529

 

 

605,434

 

 

545,550

 

 

489,245

 

 

434,169

 

 

378,372

 

 

330,134

 

INSURANCE IN FORCE (NET)

 

158,301,613

 

 

137,854,183

 

119,545,126

 

104,452,408

 

91,120,860

 

 

78,449,891

 

 

71,080,965

 

64,636,389

 

57,938,891

 

52,036.482

 

 

46,772,176

 

42,978,641

 

 

38,691,806

 

34,371,851

 

30,373,890

 

26,436,229

 

 

22,910,555

 

CASH VALUE IN FORCE

 

4,931

 

 

5,896

 

 

6,343

 

 

5,994

 

 

5,384

 

 

4,708

 

 

4,164

 

 

3,946

 

 

4,072

 

 

4,491

 

 

5,213

 

 

4,940

 

 

4,611

 

 

4,271

 

 

3,184

 

 

1,955

 

 

1,165

 

ECONOMIC RESERVE (Canada=GAAP)

 

(1,169,667

)

 

(736,095

)

 

(351,278

)

 

(26,700

)

 

242,709

 

 

461,012

 

 

639,743

 

 

778,912

 

 

882,763

 

 

953,827

 

 

996,542

 

 

1,006,608

 

 

989,725

 

 

949,339

 

 

891,883

 

 

822,778

 

 

747,503

 

EXCESS RESERVE (STAT LESS ECON)

 

3,639,656

 

 

3,239,174

 

 

2,858,278

 

 

2,499,804

 

 

2,232,051

 

 

1,977,246

 

 

1,733,535

 

 

1,490,531

 

 

1,245,712

 

 

1,009,918

 

 

791,156

 

 

572,269

 

 

344,836

 

 

137,597

 

 

(56,842

)

 

(251,347

)

 

(382,387

)

EXCESS RESERVE (STAT less ECON Floored at Zero)

 

2,641,038

 

 

2,672,792

 

 

2,679,081

 

 

2,499,804

 

 

2,232,051

 

 

1,977,246

 

 

1,733,535

 

 

1,490,531

 

 

1,245,712

 

 

1,009,918

 

 

791,156

 

 

572,269

 

 

344,836

 

 

137,597

 

 

(56,842

)

 

(251,347

)

 

(382,387

)

GROSS DEFERRED PREMIUMS

 

16,793

 

 

15,305

 

 

14,397

 

 

14,198

 

 

14,628

 

 

16,666

 

 

18,916

 

 

21,406

 

 

20,249

 

 

18,618

 

 

19,478

 

 

18,545

 

 

17,103

 

 

15,660

 

 

14,227

 

 

16,208

 

 

15,658

 

NET DEFERRED PREMIUMS

 

11,690

 

 

10,964

 

 

10,624

 

 

10,559

 

 

11,291

 

 

12,221

 

 

13,812

 

 

15,733

 

 

15,118

 

 

14,673

 

 

13,937

 

 

13,146

 

 

12,370

 

 

11,579

 

 

11,316

 

 

10,935

 

 

10,255

 

PV AT 9.00% PROFITS RELEASED

 

—

 

 

409,588

 

 

763,618

 

 

1,063,237

 

 

1,270,284

 

 

1,452,384

 

 

1,616,122

 

 

1,766,169

 

 

1,902,299

 

 

2,022,463

 

 

2,126,591

 

 

2,219,591

 

 

2,302,852

 

 

2,372,532

 

 

2,434,437

 

 

2,494,378

 

 

2,536,701

 

PV AT 11.00% PROFITS RELEASED

 

—

 

 

402,208

 

 

743,595

 

 

1,027,308

 

 

1,219,832

 

 

1,386,107

 

 

1,532,922

 

 

1,665,037

 

 

1,782,738

 

 

1,884,763

 

 

1,971,580

 

 

2,047,721

 

 

2,114,661

 

 

2,169,673

 

 

2,217,665

 

 

2,263,298

 

 

2,294,938

 

PV AT 13.00% PROFITS RELEASED

 

—

 

 

395,090

 

 

724,499

 

 

993,413

 

 

1,172,664

 

 

1,324,736

 

 

1,456,634

 

 

1,573,225

 

 

1,675,257

 

 

1,762,134

 

 

1,834,753

 

 

1,897,315

 

 

1,951,343

 

 

1,994,958

 

 

2,032,334

 

 

2,067,244

 

 

2,091,020

 

PV AT 9.00% BOOK PROFITS

9.0%

 

 

615,078

 

 

1,143,328

 

 

1,595,359

 

 

1,936,164

 

 

2,237,319

 

 

2,506,237

 

 

2,752,158

 

 

2,975,096

 

 

3,171,899

 

 

3,342,163

 

 

3,494,725

 

 

3,632,668

 

 

3,747,824

 

 

3,845,475

 

 

3,932,631

 

 

3,993,285

 

PV AT 11.00% BOOK PROFITS

11.0%

 

 

603,996

 

 

1,113,381

 

 

1,541,415

 

 

1,858,314

 

 

2,133,298

 

 

2,374,423

 

 

2,590,953

 

 

2,783,711

 

 

2,950,806

 

 

3,092,764

 

 

3,217,670

 

 

3,328,573

 

 

3,419,487

 

 

3,495,192

 

 

3,561,544

 

 

3,606,888

 

PV AT 13.00% BOOK PROFITS

13.0%

 

 

593,306

 

 

1,084,819

 

 

1,490,526

 

 

1,785,578

 

 

2,037,074

 

 

2,253,698

 

 

2,444,785

 

 

2,611,882

 

 

2,754,169

 

 

2,872,911

 

 

2,975,541

 

 

3,065,052

 

 

3,137,132

 

 

3,196,090

 

 

3,246,850

 

 

3,280,924

 

PV AT 9.00% FEDERAL INCOME TAX

9.0%

 

 

205,490

 

 

379,711

 

 

532,122

 

 

665,880

 

 

784,935

 

 

890,116

 

 

985,989

 

 

1,072,797

 

 

1,149,436

 

 

1,215,572

 

 

1,275,134

 

 

1,329,816

 

 

1,375,292

 

 

1,411,038

 

 

1,438,253

 

 

1,456,584

 

PV AT 11.00% FEDERAL INCOME TAX

11.0%

 

 

201,787

 

 

369,786

 

 

514,107

 

 

638,482

 

 

747,191

 

 

841,501

 

 

925,916

 

 

1,000,973

 

 

1,066,043

 

 

1,121,184

 

 

1,169,949

 

 

1,213,911

 

 

1,249,814

 

 

1,277,527

 

 

1,298,246

 

 

1,311,950

 

PV AT 13.00% FEDERAL INCOME TAX

13.0%

 

 

198,216

 

 

360,321

 

 

497,113

 

 

612,914

 

 

712,337

 

 

797,065

 

 

871,561

 

 

936,625

 

 

992,035

 

 

1,038,158

 

 

1,078,226

 

 

1,113,709

 

 

1,142,173

 

 

1,163,756

 

 

1,179,606

 

 

1,189,904

 

Tax Reserve before unamort DAC

 

2,568,043

 

 

2,745,642

 

 

2,876,425

 

 

2,936,170

 

 

2,934,698

 

 

2,878,512

 

 

2,787,248

 

 

2,646,052

 

 

2,458,828

 

 

2,236,543

 

 

1,994,886

 

 

1,714,299

 

 

1,393,368

 

 

1,075,997

 

 

784,754

 

 

531,840

 

 

336,044

 

GAAP Benefit Reserve

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

GAAP Expense Reserve

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

Primerica - Net (Before New Conversions) - Cost of Cap Calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Capital (Based on 300% RBC (i=5.70%))

 

415,070

 

 

385,058

 

 

354,111

 

 

328,008

 

 

303,500

 

 

279,110

 

 

260,811

 

 

242,710

 

 

222,217

 

 

201,768

 

 

182,703

 

 

164,660

 

 

144,590

 

 

124,613

 

 

105,864

 

 

88,688

 

 

73,666

 

Capital: After-Tax int less change (i=5.70%)

 

 

 

 

45,391

 

 

45,213

 

 

39,223

 

 

36,661

 

 

35,635

 

 

28,640

 

 

27,763

 

 

29,486

 

 

28,683

 

 

26,540

 

 

24,813

 

 

26,171

 

 

25,334

 

 

23,366

 

 

21,098

 

 

18,308

 

PRE-TAX BOOK PROFIT

 

 

 

 

670,435

 

 

627,614

 

 

585,392

 

 

481,075

 

 

463,365

 

 

451,002

 

 

449,552

 

 

444,218

 

 

427,435

 

 

403,078

 

 

393,673

 

 

387,989

 

 

353,046

 

 

326,322

 

 

317,466

 

 

240,814

 

FEDERAL INCOME TAX

 

 

 

 

(223,984

)

 

(206,992

)

 

(197,377

)

 

(188,810

)

 

(183,181

)

 

(176,398

)

 

(175,260

)

 

(172,971

)

 

(166,452

)

 

(156,569

)

 

(153,695

)

 

(153,801

)

 

(139,421

)

 

(119,455

)

 

(99,131

)

 

(72,778

)

Profit After-Tax, After Cost of Capital

 

 

 

 

491,842

 

 

465,835

 

 

427,238

 

 

328,926

 

 

315,818

 

 

303,245

 

 

302,056

 

 

300,733

 

 

289,666

 

 

273,049

 

 

264,791

 

 

260,358

 

 

238,959

 

 

230,233

 

 

239,433

 

 

186,345

 

Present Values

 

 

 

 

 

 

9.00%

 

11.00%

 

13.00%

 

15.00%

 

20.00%

 

16.00%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PV PRE-TAX BOOK PROFIT

 

 

 

 

 

 

 

4,093,405

 

 

3,679,085

 

 

3,333,323

 

 

3,041,872

 

 

2,485,692

 

 

2,913,019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PV FEDERAL INCOME TAX

 

 

 

 

 

 

 

(1,479,933

)

 

(1,329,129

)

 

(1,202,592

)

 

(1,095,491

)

 

(890,222

)

 

(1,048,026

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PV Capital: After-Tax int less change (i=5.70%) less Init Cap

 

 

 

 

 

 

 

(125,102

)

 

(156,035

)

 

(181,389

)

 

(202,463

)

 

(242,033

)

 

(211,701

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PV After-Tax. After Cost of Capital

 

 

 

 

 

 

 

2,488,370

 

 

2,193,921

 

 

1,949,342

 

 

1,743,919

 

 

1,353,437

 

 

1,653,292

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-2

Milliman

--------------------------------------------------------------------------------

 

 

017CIG01\15\0906

From PUCK0906B.XLS

Puck(Rev) @06/30/09 - Sens: 7-Year Recapture and PLIC Inforce External Res
Financing@28.9% (Preliminary)

Line of Business Projection

 

 

 

 

 

 

 

 

 

 

10/21/09

03:55 PM

 

 

 

 

Existing Business at 06/30/2009 (000's)

2026

 

2027

 

2028

 

2029

 

2030

 

2031

 

2032

 

2033

 

2034

 

2035

 

2036

 

2037

 

2038

 

2039

 

Primerica - Net (Before New Conversions)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GROSS PREMIUMS

 

440,511

 

 

387,383

 

 

337,677

 

 

303,420

 

 

278,522

 

 

265,352

 

 

244,863

 

 

223,479

 

 

204,668

 

 

179,872

 

 

155,783

 

 

133,976

 

 

113,325

 

 

81,672

 

REINSURANCE PREMIUMS (NET OF ALLOWANCE:

 

(303,319

)

 

(263,588

)

 

(215,361

)

 

(177,770

)

 

(178,870

)

 

(178,559

)

 

(177,944

)

 

(176,767

)

 

(152,134

)

 

(124,130

)

 

(101,572

)

 

(85,562

)

 

(67,987

)

 

(30,419

)

GROSS INVESTMENT INCOME PLUS FEE INCOME

 

20,170

 

 

11,007

 

 

4,023

 

 

373

 

 

(1,116

)

 

(1,700

)

 

(2,463

)

 

(3,504

)

 

(3,969

)

 

(2,998

)

 

(1,824

)

 

(1,300

)

 

(1,050

)

 

(45

)

ACCRUAL OF DISCOUNT

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

AMORTIZATION OF IMR

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

LESS INVESTMENT EXPENSE

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

LESS INCOME LOST ON DEFAULTS

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

TOTAL INCOME

 

157,363

 

 

134,802

 

 

126,340

 

 

126,023

 

 

98,536

 

 

85,094

 

 

64,456

 

 

43,208

 

 

48,564

 

 

52,744

 

 

52,387

 

 

47,115

 

 

44,288

 

 

51,209

 

NET SURRENDERS

 

(1,837

)

 

(1,876

)

 

(1,917

)

 

(1,910

)

 

(1,777

)

 

(1,680

)

 

(1,557

)

 

(1,388

)

 

(1,244

)

 

(1,120

)

 

(1,004

)

 

(892

)

 

(779

)

 

(2,656

)

HEALTH BENEFITS

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

DIRECT DEATH BENEFITS

 

377,374

 

 

332,463

 

 

281,032

 

 

234,405

 

 

205,916

 

 

200,735

 

 

196,698

 

 

193,407

 

 

179,449

 

 

148,810

 

 

123,181

 

 

103,646

 

 

85,204

 

 

64,084

 

REINSURANCE DEATH BENEFITS

 

(266,032

)

 

(231,964

)

 

(194,913

)

 

(159,052

)

 

(138,015

)

 

(136,921

)

 

(136,706

)

 

(137,175

)

 

(127,838

)

 

(103,732

)

 

(83,762

)

 

(69,602

)

 

(57,687

)

 

(51,995

)

ACQUISITION EXPENSES

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

OTHER EXPENSES

 

29,675

 

 

26,003

 

 

22,217

 

 

18,989

 

 

17,365

 

 

16,609

 

 

15,813

 

 

14,970

 

 

13,517

 

 

11,215

 

 

9,305

 

 

7,896

 

 

6,598

 

 

4,982

 

NET COMMISSIONS

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

COST OF FINANCING

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

INCREASE IN LOADING

 

(532

)

 

965

 

 

(249

)

 

1,424

 

 

515

 

 

278

 

 

(481

)

 

(1,010

)

 

954

 

 

(359

)

 

(780

)

 

(833

)

 

(867

)

 

(4,428

)

INCREASE IN RESERVES

 

(161,972

)

 

(131,708

)

 

(72,550

)

 

(16,481

)

 

(5,307

)

 

(4,938

)

 

(12,031

)

 

(15,550

)

 

10,634

 

 

16,828

 

 

7,784

 

 

999

 

 

4,117

 

 

15,058

 

INCR IN RESERVE FINANCING LIABILITY

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

TOTAL DISBURSEMENTS

 

(23,323

)

 

(6,116

)

 

33,620

 

 

77,375

 

 

78,697

 

 

74,082

 

 

61,737

 

 

53,253

 

 

75,473

 

 

71,642

 

 

54,723

 

 

41,213

 

 

36,586

 

 

25,045

 

STATUTORY GAIN

 

180,686

 

 

140,919

 

 

92,719

 

 

48,648

 

 

19,840

 

 

11,012

 

 

2,720

 

 

(10,046

)

 

(26,909

)

 

(18,899

)

 

(2,336

)

 

5,902

 

 

7,702

 

 

26,164

 

CAPITAL GAINS

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

GAIN ON CALLS AND ROLLOVER

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

LESS DEFAULT LOSSES

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

LESS IMR CAPITALIZATION

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

BOOK PROFIT

 

180,686

 

 

140,919

 

 

92,719

 

 

48,648

 

 

19,840

 

 

11,012

 

 

2,720

 

 

(10,046

)

 

(26,909

)

 

(18,899

)

 

(2,336

)

 

5,902

 

 

7,702

 

 

26,164

 

INCREASE IN SURPLUS

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

FEDERAL INCOME TAX

 

52,712

 

 

39,781

 

 

24,398

 

 

10,295

 

 

726

 

 

(1,434

)

 

(3,617

)

 

(7,543

)

 

(12,672

)

 

(9,560

)

 

(3,583

)

 

(566

)

 

259

 

 

7,524

 

PROFITS RELEASED

 

127,974

 

 

101,137

 

 

68,321

 

 

38,353

 

 

19,114

 

 

12,446

 

 

6,336

 

 

(2,503

)

 

(14,237

)

 

(9,338

)

 

1,247

 

 

6,468

 

 

7,443

 

 

18,640

 

STATUTORY RESERVE (GA) (Canada=GAAP)

 

203,145

 

 

71,437

 

 

(1,112

)

 

(17,594

)

 

(22,901

)

 

(27,839

)

 

(39,869

)

 

(55,419

)

 

(44,785

)

 

(27,956

)

 

(20,173

)

 

(19,174

)

 

(15,058

)

 

—

 

RESERVE FINANCING

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

TOTAL LIABILITY (GA)

 

193,527

 

 

62,633

 

 

(10,061

)

 

(27,653

)

 

(33,844

)

 

(39,543

)

 

(49,916

)

 

(63,964

)

 

(52,886

)

 

(35,237

)

 

(26,492

)

 

(24,417

)

 

(19,206

)

 

—

 

SEPARATE ACCOUNT LIABILITY

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

TAX RESERVE (GA)

 

(33,526

)

 

(137,162

)

 

(186,846

)

 

(185,205

)

 

(173,629

)

 

(164,219

)

 

(161,539

)

 

(164,082

)

 

(143,708

)

 

(117,643

)

 

(100,997

)

 

(91,403

)

 

(79,229

)

 

(55,356

)

INTEREST MAINTENANCE RESERVE

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

 

—

 

POLICIES IN FORCE (UNSCALED)

 

284,498

 

 

238,073

 

 

192,130

 

 

160,266

 

 

148,799

 

 

138,381

 

 

129,263

 

 

120,384

 

 

97,664

 

 

75,745

 

 

60,960

 

 

49,631

 

 

39,378

 

 

—

 

INSURANCE IN FORCE (NET)

 

19,677,811

 

 

15,433,294

 

11,866,442

 

9.182,259

 

 

8,439,733

 

 

7,753,031

 

 

7,013,809

 

 

6,386,939

 

 

5,338,440

 

 

4,334,747

 

 

3,619,827

 

2.617,631

 

 

1,939,061

 

 

—

 

CASH VALUE IN FORCE

 

301

 

 

(376

)

 

(1,223

)

 

(1,995

)

 

(2,037

)

 

(1,471

)

 

(4

)

 

1,169

 

 

184

 

 

(1,024

)

 

(1,208

)

 

(1,110

)

 

(1,250

)

 

—

 

ECONOMIC RESERVE (Canada=GAAP)

 

673,983

 

 

603,514

 

 

550,180

 

 

513,034

 

 

460,749

 

 

400,998

 

 

329,363

 

 

246,367

 

 

176,042

 

 

120,401

 

 

74,378

 

 

33,275

 

 

840

 

 

—

 

EXCESS RESERVE (STAT LESS ECON)

 

(470,838

)

 

(532,077

)

 

(551,293

)

 

(530,627

)

 

(483,650

)

 

(428,837

)

 

(369,232

)

 

(301,786

)

 

(220,827

)

 

(148,358

)

 

(94,551

)

 

(52,449

)

 

(15,898

)

 

—

 

EXCESS RESERVE (STAT less ECON Floored at Zero)

 

(470,838

)

 

(532,077

)

 

(551,293

)

 

(530,627

)

 

(483,650

)

 

(428,837

)

 

(369,232

)

 

(301,786

)

 

(220,827

)

 

(148,358

)

 

(94,551

)

 

(52,449

)

 

(15,898

)

 

—

 

GROSS DEFERRED PREMIUMS

 

14,489

 

 

14,641

 

 

14,537

 

 

17,070

 

 

18,470

 

 

19,509

 

 

17,371

 

 

14,859

 

 

15,369

 

 

14,189

 

 

12,447

 

 

10,537

 

 

8,576

 

 

—

 

NET DEFERRED PREMIUMS

 

9,618

 

 

8,804

 

 

8,949

 

 

10,059

 

 

10,943

 

 

11,705

 

 

10,047

 

 

8,545

 

 

8,101

 

 

7,280

 

 

6,319

 

 

5,242

 

 

4,148

 

 

—

 

PV AT 9.00% PROFITS RELEASED

 

2,566,273

 

 

2,587,713

 

 

2,601,001

 

 

2,607,844

 

 

2,610,973

 

 

2,612,842

 

 

2,613,715

 

 

2,613,399

 

 

2,611,748

 

 

2,610,754

 

 

2,610,876

 

 

2,611,455

 

 

2,612,067

 

 

2,613,472

 

PV AT 11.00% PROFITS RELEASED

 

2,316,647

 

 

2,332,103

 

 

2,341,509

 

 

2,346,266

 

 

2,348,402

 

 

2,349,655

 

 

2,350,230

 

 

2,350,025

 

 

2,348,977

 

 

2,348,358

 

 

2,348,432

 

 

2,348,780

 

 

2,349,141

 

 

2,349,956

 

PV AT 13.00% PROFITS RELEASED

 

2,107,045

 

 

2,118,252

 

 

2,124,952

 

 

2,128,281

 

 

2,129,748

 

 

2,130,594

 

 

2,130,975

 

 

2,130,842

 

 

2,13